Exhibit 10.1

EXECUTION VERSION

 

 

MULTI-CURRENCY CREDIT AGREEMENT

dated as of October 10, 2012

among

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED,

HARMAN HOLDING GMBH & CO. KG,

The Several Lenders

from Time to Time Parties Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

HSBC SECURITIES (USA) INC.,

UNICREDIT CAPITAL MARKETS LLC,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

HSBC SECURITIES (USA) INC.,

UNICREDIT CAPITAL MARKETS LLC,

and

WELLS FARGO SECURITIES, LLC,

as Syndication Agents

BANK OF AMERICA, N.A.,

RBS CITIZENS, N.A.,

TD BANK, NATIONAL ASSOCIATION

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1 DEFINITIONS

     2   

1.1.

 

Defined Terms

     2   

1.2.

 

Other Definitional Provisions

     33   

1.3.

 

Classification of Loans

     34   

SECTION 2 THE LOANS

     34   

2.1.

 

Loans

     34   

2.2.

 

Procedure for Loan Borrowing

     35   

2.3.

 

Repayment of Loans; Evidence of Debt

     36   

2.4.

 

Termination or Reduction of Commitments

     37   

2.5.

 

Prepayments

     37   

2.6.

 

Conversion and Continuation Options

     38   

2.7.

 

Minimum Amounts of Tranches

     38   

2.8.

 

Interest Rates and Payment Dates

     39   

2.9.

 

Inability to Determine Interest Rate

     39   

2.10.

 

Revolving Commitment Increases

     40   

2.11.

 

Substitution of Euro for National Currency

     41   

2.12.

 

Unavailability of Available Foreign Currency

     42   

2.13.

 

Separate Obligations

     42   

2.14.

 

Defaulting Lenders

     42   

2.15.

 

Amortization of Term Loans

     44   

2.16.

 

Incremental Term Facilities

     45   

2.17.

 

Extension Offers

     47   

SECTION 3 THE LETTERS OF CREDIT

     48   

3.1.

 

L/C Commitment

     48   

3.2.

 

Procedure for Issuance of Letters of Credit under this Agreement

     49   

3.3.

 

Fees, Commissions and Other Charges

     49   

3.4.

 

L/C Participations

     50   

3.5.

 

Reimbursement Obligation of the Company

     51   

3.6.

 

Obligations Absolute

     51   

3.7.

 

Letter of Credit Payments

     52   

3.8.

 

Application

     52   

3.9.

 

Issuance of Letters of Credit Priority for Acceptance of Time Drafts

     52   

3.10.

 

Cash Collateralization

     53   

SECTION 4 CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT

     54   

4.1.

 

Facility Fee

     54   

4.2.

 

Computation of Interest and Fees

     54   

4.3.

 

Pro Rata Treatment and Payments

     55   

4.4.

 

Requirements of Law

     56   

4.5.

 

Taxes

     58   

4.6.

 

Indemnity

     61   

4.7.

 

Change of Lending Office

     61   

4.8.

 

Company Controls on Exposure; Calculation of Exposure; Prepayment if Exposure
Exceeds Commitments

     62   

SECTION 5 REPRESENTATIONS AND WARRANTIES

     64   

5.1.

 

Financial Condition

     64   

5.2.

 

No Change

     64   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.3.

 

Existence; Compliance with Law

     64   

5.4.

 

Power; Authorization; Enforceable Obligations

     64   

5.5.

 

No Legal Bar

     65   

5.6.

 

No Material Litigation

     65   

5.7.

 

No Default

     65   

5.8.

 

Ownership of Real Property; Liens

     65   

5.9.

 

Intellectual Property

     65   

5.10.

 

Taxes

     65   

5.11.

 

Federal Regulations

     66   

5.12.

 

ERISA

     66   

5.13.

 

Investment Company Act; Other Regulations

     67   

5.14.

 

Subsidiaries

     67   

5.15.

 

Purpose of Loans and Letters of Credit

     67   

5.16.

 

Accuracy and Completeness of Information

     67   

5.17.

 

Environmental Matters

     67   

5.18.

 

Solvency

     68   

SECTION 6 CONDITIONS PRECEDENT

     69   

6.1.

 

Conditions to Effectiveness

     69   

6.2.

 

Conditions to Each Extension of Credit

     70   

SECTION 7 AFFIRMATIVE COVENANTS

     71   

7.1.

 

Financial Statements

     71   

7.2.

 

Certificates; Other Information

     72   

7.3.

 

Payment of Obligations

     72   

7.4.

 

Conduct of Business and Maintenance of Existence

     72   

7.5.

 

Maintenance of Property; Insurance

     73   

7.6.

 

Inspection of Property; Books and Records; Discussions

     73   

7.7.

 

Notices

     73   

7.8.

 

Environmental Laws

     74   

7.9.

 

Additional Borrower

     74   

7.10.

 

Guarantee Requirement; Further Assurances

     74   

SECTION 8 NEGATIVE COVENANTS

     75   

8.1.

 

Financial Condition Covenants

     75   

8.2.

 

Limitation on Indebtedness of Subsidiaries

     75   

8.3.

 

Limitation on Liens

     78   

8.4.

 

Limitation on Fundamental Changes

     82   

8.5.

 

Limitation on Sale of Assets

     83   

8.6.

 

Limitation on Restricted Payments

     84   

8.7.

 

Limitation on Transactions with Affiliates

     84   

8.8.

 

Limitation on Sales and Leasebacks

     84   

SECTION 9 EVENTS OF DEFAULT

     85   

SECTION 10 THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS

     88   

10.1.

 

Appointment

     88   

10.2.

 

Delegation of Duties

     88   

10.3.

 

Exculpatory Provisions

     88   

10.4.

 

Reliance by Administrative Agent

     88   

10.5.

 

Notice of Default

     89   

10.6.

 

Non-Reliance on Administrative Agent and Other Lenders

     89   

10.7.

 

Indemnification

     90   

10.8.

 

Administrative Agent in Its Individual Capacity

     90   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.9.

 

Successor Administrative Agent

     90   

10.10.

 

The Joint Lead Arrangers

     91   

SECTION 11 MISCELLANEOUS

     91   

11.1.

 

Amendments and Waivers Generally; Amendments to Schedule

     91   

11.2.

 

Notices

     94   

11.3.

 

No Waiver; Cumulative Remedies

     95   

11.4.

 

Survival of Representations and Warranties

     95   

11.5.

 

Payment of Expenses and Taxes

     95   

11.6.

 

Successors and Assigns; Participations and Assignments

     96   

11.7.

 

Adjustments; Set-off

     99   

11.8.

 

Judgment

     100   

11.9.

 

Counterparts

     100   

11.10.

 

Severability

     101   

11.11.

 

Integration

     101   

11.12.

 

GOVERNING LAW

     101   

11.13.

 

Submission to Jurisdiction; Waivers

     101   

11.14.

 

Acknowledgements

     102   

11.15.

 

WAIVERS OF JURY TRIAL

     102   

11.16.

 

Confidentiality

     102   

11.17.

 

Release of Guarantees

     103   

11.18.

 

Interest Rate Limitation

     103   

11.19.

 

USA PATRIOT Act

     103   

 



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I:

  

Lenders and Commitments

Schedule II:

  

Administrative Schedule

Schedule III:

  

Existing Letters of Credit

Schedule IV:

  

Issuing Banks

Schedule V:

  

Mandatory Costs Rate

Schedule 5.14:

  

Subsidiaries

Schedule 8.2:

  

Existing Indebtedness

EXHIBITS

 

Exhibit A:

  

Form of Schedule Amendment

Exhibit B:

  

Form of Notice of Borrowing

Exhibit C:

  

Form of Notice of Continuation/Conversion

Exhibit D:

  

Form of Assignment and Acceptance

Exhibit E:

  

Form of Exemption Certificate

Exhibit F:

  

Form of New Revolving Lender Supplement

Exhibit G:

  

Form of Revolving Commitment Increase Supplement

 

iv



--------------------------------------------------------------------------------

MULTI-CURRENCY CREDIT AGREEMENT, dated as of October 10, 2012, among:

(a) HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware corporation (the
“Company”);

(b) HARMAN HOLDING GMBH & CO. KG, a limited partnership organized under the laws
of Germany and a Wholly Owned Subsidiary of the Company (the “Additional
Borrower”);

(c) the several banks and other financial institutions from time to time parties
to this Agreement; and

(d) JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders hereunder
(together with its branches and affiliates and their respective successors in
such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers have requested the Lenders to make available credit
facilities pursuant to which (a) the Company may borrow term loans on the
Effective Date, (b) the Borrowers may borrow revolving credit loans and (c) one
or more Issuing Banks will issue Letters of Credit for the account of the
Company;

WHEREAS, the proceeds of the Loans and the Letters of Credit shall be used by
the Company and its Subsidiaries (a) to repay in full the loans and other
amounts outstanding under the Existing Credit Agreement on the Effective Date
and (b) for general corporate purposes including, without limitation, working
capital, letters of credit, repayment, prepayment or purchase of long-term
Indebtedness, Acquisitions, Investments and Restricted Payments;

WHEREAS, the Borrowers have requested that the Term Loans and US Tranche
Revolving Loans made under this Agreement be denominated in United States
Dollars and the Multicurrency Tranche Revolving Loans made, and Letters of
Credit issued, under this Agreement be denominated, at the option of the Company
or the Additional Borrower, as applicable, in United States Dollars or Available
Foreign Currencies; and

WHEREAS, the Lenders are willing to make such credit facilities available to the
Borrowers.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1/2 of 1% and (c) the Adjusted Eurocurrency Rate for Dollars for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted Eurocurrency Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day (without any
rounding). Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Rate, respectively.

“ABR Loans”: Loans in Dollars bearing interest based upon the ABR.

“Acquisition”: any transaction or series of related transactions for the purpose
of, or resulting in, directly or indirectly, (a) the acquisition by the Company
or any Subsidiary of all or substantially all of the assets of a Person or of
any business or division of a Person or (b) the acquisition by the Company or
any Subsidiary of more than 50% of any class of Voting Stock (or similar
ownership interests) of any Person.

“Additional Borrower”: as defined in the preamble.

“Additional Borrower Obligations”: the unpaid principal of and interest on the
Loans made to the Additional Borrower and all other financial liabilities of the
Additional Borrower to the Administrative Agent or any Lender (including,
without limitation, interest accruing after the maturity or earlier acceleration
of the Loans to the Additional Borrower and interest accruing on the Loans at
the then-applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to the Additional Borrower, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding), whether direct or indirect, absolute or contingent, due or become
due, now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, the Loans made to the Additional Borrower or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, indemnities, costs, expenses
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or any Lender) or otherwise.

“Additional Borrower Percentage”: as of the Effective Date, with respect to the
Additional Borrower, 33 1/3%; provided, that upon written notice by the
Borrowers to the Administrative Agent, such percentage (a) may be increased
and/or decreased from time to time

 

2



--------------------------------------------------------------------------------

and at any time by the Borrowers, and (b) as of the effective date for any such
increase or decrease specified by the Borrowers in the applicable notice
thereof, shall be the percentage so specified.

“Adjusted Eurocurrency Rate”: (a) with respect to any Eurocurrency Loan
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the
Eurocurrency Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate and (b) with respect to any Eurocurrency Loan denominated in any
other Currency, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (i) the Eurocurrency Rate for such
Interest Period plus (ii) the Mandatory Costs Rate.

“Administrative Agent”: as defined in the preamble.

“Administrative Schedule”: Schedule II to this Agreement, which contains
interest rate definitions and administrative information in respect of each
Currency and each Class and Type of Loan.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of the board of
directors or equivalent governing body of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agreement”: this Multi-Currency Credit Agreement, as amended, supplemented or
otherwise modified from time to time.

“Agreement Currency”: as defined in subsection 11.8(b).

“Applicable Margin”: when used in reference to (a) a Revolving Loan, the
Revolving Applicable Margin, (b) a Tranche A Term Loan, the Tranche A Term
Applicable Margin and (c) any Incremental Term Loan of any Series, the rate per
annum specified in the Incremental Facility Agreement establishing the
Incremental Term Commitments of such Series.

“Applicable Percentage”: an individual reference to, with respect to the
Company, the Company Percentage or, with respect to the Additional Borrower, the
Additional Borrower Percentage, but not a collective reference to both the
Company Percentage and the Additional Borrower Percentage.

“Application”: in respect of each Letter of Credit issued by an Issuing Bank, an
application, in such form as such Issuing Bank may specify from time to time,
requesting issuance of such Letter of Credit.

“Assignee”: as defined in subsection 11.6(c).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit D hereto, executed and delivered pursuant to subsection 11.6(c).

 

3



--------------------------------------------------------------------------------

“Available Foreign Currencies”: euro, Pounds Sterling, Danish Kroner, Japanese
Yen, Swedish Krona, Swiss Francs, Hong Kong Dollars, Canadian Dollars, Singapore
Dollars, and any other readily available foreign currency freely convertible
into Dollars in the London interbank market selected by the Company and approved
by the Administrative Agent in the manner described in subsection 11.1(b).

“Available Foreign Currency Exposure”: at any date, the Dollar Equivalent Amount
of the sum of (a) the aggregate principal amount of all Multicurrency Tranche
Revolving Loans then outstanding and made in Available Foreign Currencies and
(b) the aggregate amount of the L/C Obligations then outstanding and denominated
in Available Foreign Currencies.

“Available Foreign Currency Exposure Cap”: $550,000,000, as such amount may be
changed from time to time in accordance with subsection 2.10 and any applicable
New Revolving Lender Supplement or Revolving Commitment Increase Supplement
referred to therein.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefited Lender”: as defined in subsection 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: an individual reference to the Company or the Additional Borrower,
but not a collective reference to both the Company and the Additional Borrower.

“Borrowers”: a collective reference to both the Company and the Additional
Borrower.

“Borrowing Date”: any Business Day on which a Loan is to be made at the request
of a Borrower under this Agreement.

“Business”: as defined in subsection 5.17(b).

“Business Day”: (a) when such term is used in respect of any amounts denominated
or to be denominated in (i) any Available Foreign Currency, a London Banking Day
which is also a day on which banks are open for general banking business in
(A) the city which is the principal

 

4



--------------------------------------------------------------------------------

financial center of the country of issuance of such Available Foreign Currency,
(B) in the case of euro only, Frankfurt am Main, Germany (or such other
principal financial center as the Administrative Agent may from time to time
nominate for this purpose) and (C) New York City and (ii) Dollars, (A) in the
case of a Eurocurrency Loan, any fundings, disbursements, payments and
settlements in respect of any such Eurocurrency Loan, or any other dealings to
be carried out pursuant to any Loan Document in respect of any such Eurocurrency
Loan, a London Banking Day which is also a day other than a Saturday or Sunday
on which banks are open for general banking business in New York City, and
(B) in the case of an ABR Loan, any fundings, disbursements, payments and
settlements in respect of any such ABR Loan, or any other dealings to be carried
out pursuant to any Loan Document in respect of any such ABR Loan, a day other
than a Saturday or Sunday on which banks are open for general banking business
in New York City, (b) when such term is used for the purpose of determining the
date on which the Eurocurrency Rate is determined under this Agreement for any
Loan denominated in euro for any Interest Period therefor and for purposes of
determining the first and last day of any Interest Period, references in this
Agreement to Business Days shall be deemed to be references to Target Operating
Days and (c) when such term is used to describe a day on which a request is to
be made to an Issuing Bank for issuance of a Letter of Credit or on which a
Letter of Credit is to be issued, such term shall mean a day other than a
Saturday, Sunday or other day on which commercial banks in the city in which
such Issuing Bank’s Issuing Office is located.

“Canadian Dollars”: the lawful currency of Canada.

“Capital Lease Obligations”: the obligations of any Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations with maturities of one
year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) marketable direct obligations with maturities of one year or
less from the date of acquisition, issued by an issuer rated at least A-/A-1 by
S&P or A3/P-1 by Moody’s; or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (d) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits, notes, debt securities,
bankers’

 

5



--------------------------------------------------------------------------------

acceptances and repurchase agreements, in each case having maturities of one
year or less from the date of acquisition, issued, and money market deposit
accounts issued or offered, by any Lender or by any commercial bank organized
under the laws of the United States of America or any state thereof or foreign
commercial bank of recognized standing having combined capital and surplus of
not less than $100,000,000 or any bank (or the parent company of any such bank)
whose short-term commercial paper rating from S&P is at least A-1 or from
Moody’s is at least P-2 or an equivalent rating from another rating agency;
(e) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of investments,
and, in either case, maturing within one year from the date of acquisition;
(f) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (d) of this definition, having a term of not more
than 30 days, with respect to notes or other securities described in clause
(a) of this definition; (g) any notes or other debt securities or instruments
issued by any Person, (i) the payment and performance of which is premised upon
(A) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of such
state, commonwealth or territory or any public instrumentality or agency thereof
or any foreign government or (B) loans originated or acquired by any other
Person pursuant to a plan or program established by any Governmental Authority
that requires the payment of not less than 95% of the outstanding principal
amount of such loans to be guaranteed by (1) a specified Governmental Authority
or (2) any other Person (provided that all or substantially all of such
guarantee payments made by such Person are contractually required to be
reimbursed by any other Governmental Authority), (ii) that are rated at least
AAA by S&P and Aaa by Moody’s and (iii) which are disposed of by the Company or
any Subsidiary within one year after the date of acquisition thereof; (h) shares
of money market, mutual or similar funds that (i) invest in assets satisfying
the requirements of clauses (a) through (g) (or any of such clauses) of this
definition, and (ii) have portfolio assets of at least $1,000,000,000; (i) any
other Investment which constitutes a “cash equivalent” under GAAP as in effect
from time to time; and (j) any other notes, securities or other instruments or
deposit-based products consented to in writing by the Administrative Agent.

“Change of Control”: an event or series of related events by which (i) any
“person” or “group” (as such terms are defined in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person shall be deemed to have “beneficial ownership” of all shares that any
such Person has the right to acquire without condition, other than passage of
time, whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 50% of the total voting power of the
then outstanding Voting Stock of the Company or (ii) the Company consolidates
with or merges into another corporation or conveys, transfers or leases all or
substantially all of its properties and assets (determined on a consolidated
basis for the Company and its Subsidiaries taken as a whole) to any Person.

“Charges”: as defined in subsection 11.18.

“Class”: when used in reference (a) to any Loan, refers to whether such Loan is
a US Tranche Revolving Loan, a Multicurrency Tranche Revolving Loan, a Tranche A
Term Loan or an Incremental Term Loan of any Series, (b) to any Commitment,
refers to whether such Commitment is a US Tranche Revolving Commitment, a
Multicurrency Tranche Revolving

 

6



--------------------------------------------------------------------------------

Commitment, a Tranche A Term Commitment or an Incremental Term Commitment of any
Series and (c) to any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class. Additional Classes of Loans, Commitments and
Lenders may be established pursuant to subsection 2.17.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Letter of Credit”: as defined in subsection 3.1(b).

“Commitment”: a US Tranche Revolving Commitment, a Multicurrency Tranche
Revolving Commitment, a Tranche A Term Commitment, an Incremental Term
Commitment of any Series or any combination thereof (as the context requires).

“Commitment Percentage”: as to any Revolving Lender of any Class at any time,
its Revolving Commitment Percentage in respect of Revolving Loans of such Class
and, as to any Term Lender of any Class at any time, its Term Commitment
Percentage in respect of Term Loans of such Class.

“Commonly Controlled Entity”: any entity (whether or not incorporated) that,
together with the Company is treated as a single employer under Section 414(b)
or (c) of the Code or, for purposes of Section 412 of the Code and Section 302
of ERISA, Section 414 of the Code.

“Company”: as defined in the preamble.

“Company Obligations”: the unpaid principal of and interest on the Loans made to
the Company, all Reimbursement Obligations in respect of Letters of Credit owing
(a) to any Issuing Bank for which such Issuing Bank shall not have been
reimbursed by Multicurrency Tranche Revolving Lenders or (b) to any
Multicurrency Tranche Revolving Lender in respect of participations acquired by
such Multicurrency Tranche Revolving Lender in such Reimbursement Obligations,
and all other financial liabilities of the Company to the Administrative Agent,
any Issuing Bank (other than in respect of Reimbursement Obligations reimbursed
by Multicurrency Tranche Revolving Lenders) or any Lender (including, without
limitation, interest accruing at the then-applicable rate provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Company,
whether or not a claim for post-filing or post-petition interest is allowed or
allowable in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, which may
arise under, out of, or in connection with, this Agreement, the other Loan
Documents, the Loans made to the Company, the Letters of Credit, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees and disbursements of
counsel to the Administrative Agent, any Issuing Bank or any Lender) or
otherwise.

“Company Percentage”: as of the Effective Date, with respect to the Company,
66 2/3%; provided, that upon written notice by the Borrowers to the
Administrative Agent, such percentage (a) may be increased and/or decreased from
time to time and at any time by the Borrowers, and (b) as of the effective date
for any such increase or decrease specified by the Borrowers in the applicable
notice thereof, shall be the percentage so specified.

 

7



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense”: for any period, the excess of (a) the sum,
without duplication, of (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations), net of interest income, of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, (ii) any interest or other financing
costs becoming payable in cash during such period in respect of Indebtedness of
the Company or its consolidated Subsidiaries to the extent such interest or
other financing costs shall have been capitalized rather than included in
interest expense for such period in accordance with GAAP and (iii) any cash
payments made during such period in respect of obligations referred to in clause
(b)(ii) below that were amortized or accrued in a previous period and (iv) any
cash dividends paid during such period in respect of Disqualified Stock in the
Company minus (b) the sum of (i) to the extent included in interest expense for
such period, noncash amounts attributable to amortization or write-off of
capitalized interest or other financing costs paid in a previous period and
(ii) to the extent included in interest expense for such period, noncash
interest expense, noncash amounts attributable to amortization of debt discounts
or accrued interest payable in kind for such period.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of (a) taxes, (b) interest, (c) amortization
or write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness (including the Loans),
(d) depreciation and amortization, (e) amortization of intangibles (including
but not limited to goodwill) and organization costs, (f) any extraordinary,
unusual or non-recurring expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on Dispositions outside the ordinary course of
business), provided that cash expenses or losses added pursuant to this clause
(f) shall be limited to an aggregate amount not to exceed $35,000,000 for any
period of four consecutive fiscal quarters and (g) any other non-cash charges
(excluding any non-cash charge that will result in a cash expenditure in a
future period), minus, to the extent included in determining Consolidated Net
Income for such period, (i) any extraordinary, unusual or non-recurring income
or gains (including, whether or not otherwise includable as a separate item in
the statement of Consolidated Net Income for such period, gains on Dispositions
outside of the ordinary course of business) and (ii) any other non-cash items of
income for such period (excluding any non-cash items of income in respect of
which cash will be received in a future period). For purposes of calculating
Consolidated EBITDA for any period in order to determine the Total Leverage
Ratio and the Interest Coverage Ratio, if during such period the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with subsection 1.2(e).

“Consolidated Net Income”: for any period, the net income of the Company and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, provided that there shall be excluded the income or loss
of any consolidated Subsidiary that is not a Wholly Owned Subsidiary of the
Company to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such consolidated Subsidiary.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Assets”: at any date, the total book value of the assets of
the Company and its consolidated Subsidiaries as reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt”: at any date, without duplication, the aggregate
principal amount of all Indebtedness (including the current portion thereof) of
the Company and its consolidated Subsidiaries at such date (but excluding
(x) any Indebtedness owing by (A) the Company to any Subsidiary and (B) any
Subsidiary to the Company or any other Subsidiary and (y) Guarantee Obligations
(except to such extent any amounts are due and payable at such date)),
determined on a consolidated basis in accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any material agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, any Issuing Bank or any other Lender.

“Credit Re-Allocation Date”: as defined in subsection 2.10(d).

“Currencies”: the collective reference to Dollars and the Available Foreign
Currencies.

“Danish Kroner”: the lawful currency of Denmark.

“Default”: any event or condition that upon notice, the lapse of time, or both,
would constitute an Event of Default.

“Defaulting Lender”: any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Loans, (ii) fund any portion of its participations in Letters
of Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Revolving
Lender notifies the Administrative Agent in writing that such failure is the
result of such Revolving Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
Default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Revolving Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
Default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Revolving Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Revolving Loans
and participations in then outstanding Letters of Credit under this Agreement,
as applicable, provided that such Revolving Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

9



--------------------------------------------------------------------------------

“Designated Acquisition”: any Acquisition for which the aggregate consideration
paid is at least $100,000,000 and in respect of which at least 50% of such
consideration is in the form of cash.

“Designated Foreign Subsidiary”: the Additional Borrower and each Subsidiary
organized under the laws of Germany.

“Disposition”: as defined in subsection 8.5.

“Disqualified Stock”: Capital Stock that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, either
mandatorily or at the option of the holder thereof), or upon the happening of
any event or condition: (a) requires the payment of any dividends or
distributions (other than dividends or distributions payable solely in shares of
Capital Stock that do not constitute Disqualified Stock) prior to the date that
is 180 days after the latest Maturity Date (determined as of the date of
issuance thereof or, in the case of any such Capital Stock outstanding on the
date hereof, the date hereof) or (b) matures or is mandatorily redeemable or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in whole or in part and whether upon the occurrence of any
event, pursuant to a sinking fund obligation, on a fixed date or otherwise, or
is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Capital Stock (other than Capital Stock that does not constitute
Disqualified Stock), in each case prior to the date that is 180 days after the
latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such Capital Stock outstanding on the date hereof, the date hereof);
provided, however, that Capital Stock that would not constitute Disqualified
Stock but for terms thereof giving holders thereof the right to require the
issuer thereof to redeem or purchase such Capital Stock upon the occurrence of
an “event of default”, an “asset sale” or a “change of control” shall not
constitute Disqualified Stock if any such requirement becomes operative only
after repayment in full of all the Obligations (other than contingent
indemnification obligations for which no claim has been made), the cancellation
or expiration of all Letters of Credit and the termination of the Commitments.

“Documentation Agents”: Bank of America, N.A., RBS Citizens, N.A., TD Bank,
National Association and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their
capacities as Documentation Agents.

“Dollar Equivalent Amount”: with respect to the amount of any Available Foreign
Currency on any date, the equivalent amount in Dollars of such amount of
Available Foreign Currency, as determined by the Administrative Agent on such
date using the Exchange Rate.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary that is not (a) a Foreign Subsidiary,
(b) a Qualified CFC Holding Company, or (c) Harman KG Holding, LLC.

“Dormant Subsidiary”: any Subsidiary that engages in no business or operations
and owns substantially no assets.

“Effective Date”: the date on which the conditions precedent set forth in
subsection 6.1 shall be satisfied, which date is October 10, 2012.

 

10



--------------------------------------------------------------------------------

“EMU”: Economic and Monetary Union as contemplated in the Treaty on European
Union.

“EMU Legislation”: the legislative measures of the European Council (including
European Council regulations) for the introduction of, changeover to or
operation of a single or unified European currency (whether known as the euro or
otherwise), being in part the implementation of the third stage of EMU.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, judgments,
decrees, enforceable requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect, in each case that
is applicable to the Company or any of its Subsidiaries.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“euro”: the single currency of Participating Member States of the European Union
in accordance with the EMU Legislation.

“Eurocurrency Borrowing”: the collective reference to Eurocurrency Loans, in any
Currency, the then-current Interest Periods with respect to all of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Eurocurrency Loan”: any Loan bearing interest based upon a Eurocurrency Rate.

“Eurocurrency Rate”: in respect of each Currency, the rate determined as the
Eurocurrency Rate for such Currency in the manner set forth in the
Administrative Schedule.

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exchange Rate”: with respect to any Available Foreign Currency on any date, the
rate at which such Available Foreign Currency may be exchanged into Dollars, as
set forth on such date on the applicable Reuters currency page with respect to
such currency at or about 11:00 A.M. London time on such date. In the event that
such rate does not appear on the applicable Reuters currency page, the “Exchange
Rate” with respect to such Available Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the London interbank market or
other market where its foreign currency exchange operations in respect of such
Available Foreign Currency are then being conducted, at or about 10:00 A.M.,
local time, at such date for the purchase of Dollars with such Available Foreign
Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may in consultation with the Company use any reasonable
method as it deems applicable to determine such rate, and such determination
shall be conclusive absent manifest error.

 

11



--------------------------------------------------------------------------------

“Excluded Subsidiary”: (a) any Subsidiary that is an Immaterial Subsidiary or
(b) any Designated Foreign Subsidiary (i) that is prohibited by applicable law
from guaranteeing the Obligations or (ii) with respect to which the
Administrative Agent, in consultation with the Company, has determined that the
cost of providing a guarantee shall be excessive in view of the benefits to be
obtained by the Lenders therefrom.

“Excluded Taxes”: with respect to the Administrative Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located and (c) in the case of any Lender,
any withholding tax imposed by the United States of America and, in the case of
any Multicurrency Tranche Revolving Lender, the Federal Republic of Germany (or
any political subdivision of either thereof) on payments by a Borrower from an
office within such jurisdiction to such Lender pursuant to any law in effect on
the date such Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from a Borrower with respect to such withholding tax
pursuant to subsection 4.5(a), (d) any withholding Taxes imposed by the United
States of America pursuant to FATCA and (e) any withholding Tax that is
attributable to such Lender’s failure to comply with subsection 4.5(b),
together, in the case of clauses (a) through (e), with any interest, additions
to tax and penalties applicable thereto.

“Existing Credit Agreement”: the Multi-Currency Credit Agreement, dated as of
December 1, 2010, as amended by the First Amendment dated as of December 15,
2011 and the Second Amendment dated as of July 2, 2012, among the Company, the
Additional Borrower, the several banks and other financial institutions from
time to time parties thereto, HSBC Bank USA, National Association, and UniCredit
Bank AG, New York Branch, as the Syndication Agents, Bank of America, N.A.,
Wells Fargo Bank, N.A. and RBS Citizens, N.A., as the Documentation Agents, J.P.
Morgan Securities LLC, HSBC Securities (USA) Inc. and Unicredit Bank AG, New
York Branch, as the Joint Lead Arrangers, and JPMorgan Chase Bank, N.A., as
administrative agent for the lenders thereunder.

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Company, the
Additional Borrower, the Administrative Agent and one or more Extending Lenders,
effecting an Extension Permitted Amendment and such other amendments hereto and
to the other Loan Documents as are contemplated by subsection 2.17.

“Extensions of Credit”: the collective reference to Loans made and Letters of
Credit issued under this Agreement.

 

12



--------------------------------------------------------------------------------

“Extending Lenders”: as defined in subsection 2.17.

“Extension Offer”: as defined in subsection 2.17.

“Extension Permitted Amendment”: an amendment to this Agreement and the other
Loan Documents, effected in connection with an Extension Offer pursuant to
subsection 2.17, providing for an extension of the Maturity Date applicable to
the Extending Lenders’ Loans and/or Commitments of the applicable Extension
Request Class (such Loans or Commitments being referred to as the “Extended
Loans” or “Extended Commitments”, as applicable) and, in connection therewith,
(a) an increase or decrease in the rate of interest accruing on such Extended
Loans, (b) in the case of Extended Loans that are Term Loans of any Class, a
modification of the scheduled amortization applicable thereto, provided that the
weighted average life to maturity of such Extended Loans shall be no shorter
than the remaining weighted average life to maturity (determined at the time of
such Extension Offer) of the Term Loans of such Class, (c) a modification of
voluntary or mandatory prepayments applicable thereto (including prepayment
premiums and other restrictions thereon), provided that in the case of Extended
Loans that are Term Loans, such requirements may provide that such Extended
Loans may participate in any mandatory prepayments on a pro rata basis (or on a
basis that is less than a pro rata basis) with the Loans of the applicable
Extension Request Class, but may not provide for prepayment requirements that
are more favorable than those applicable to the Loans of the applicable
Extension Request Class, (d) an increase or decrease in the fees payable to, or
the inclusion of new fees to be payable to, the Extending Lenders in respect of
such Extension Offer or their Extended Loans or Extended Commitments and/or
(e) an addition or removal of any affirmative or negative covenants applicable
to the Company and its Subsidiaries, provided that any such modification to the
covenants shall be applicable only during the period commencing on the latest
Maturity Date in effect immediately prior to such Extension Permitted Amendment.

“Extension Request Class”: as defined in subsection 2.17.

“Facility Fee Rate”: with respect to any Revolving Commitment, for any day
(a) prior to occurrence of the Ratings Event, the applicable rate per annum set
forth below, based upon the Total Leverage Ratio as of the end of the fiscal
quarter of the Company for which consolidated financial statements have
theretofore been most recently delivered pursuant to subsection 7.1(a) or (b),
as applicable; provided that, until the date of the delivery of the consolidated
financial statements pursuant to subsection 7.1(b) as of and for the fiscal
quarter ended December 31, 2012, the Facility Fee Rate shall be based on the
rates per annum set forth in Category 2:

 

     Facility  

Total Leverage Ratio:

   Fee  

Category 1

     0.225 % 

Less than or equal to 0.50 to 1.00.

  

Category 2

     0.250 % 

Greater than 0.50 to 1.00 and less than or equal to 1.25 to 1.00.

  

Category 3

     0.300 % 

Greater than 1.25 to 1.00 and less than or equal to 2.00 to 1.00.

  

 

13



--------------------------------------------------------------------------------

     Facility  

Total Leverage Ratio:

   Fee  

Category 4

     0.350 % 

Greater than 2.00 to 1.00 and less than or equal to 2.75 to 1.00.

  

Category 5

     0.400 % 

Greater than 2.75 to 1.00.

  

and (b) from and after the occurrence of the Ratings Event, the applicable rate
per annum set forth below, based upon the Ratings applicable on such day:

 

Ratings

   Facility   (Moody’s/S&P):    Fee  

Category 1

     0.100 % 

Baa1/BBB+ or higher.

  

Category 2

     0.150 % 

Baa2/BBB

  

Category 3

     0.200 % 

Baa3/BBB-

  

Category 4

     0.250 % 

Ba1/BB+

  

Category 5

     0.300 % 

Lower than Ba1/BB+

  

For purposes of clause (a) of the first sentence of this definition, each change
in the Facility Fee Rate resulting from a change in the Total Leverage Ratio
shall be effective during the period commencing on and including the Business
Day following the date of delivery to the Administrative Agent pursuant to
subsection 7.1(a) or 7.1(b) of the consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Facility Fee Rate shall be based on the
rates per annum set forth in Category 5 (i) at any time that an Event of Default
has occurred and is continuing or (ii) if the Company fails to deliver the
consolidated financial statements required to be delivered pursuant to
subsection 7.1(a) or 7.1(b) or any certificate required to be delivered pursuant
to subsection 7.2, in each case within the time periods specified herein for
such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.

For purposes of clause (b) of the first sentence of this definition, (i) if
either Moody’s or S&P shall not have in effect a Rating (other than by reason of
the circumstances referred to in the last sentence of this definition), then
such rating agency shall be deemed to have established a Rating in Category 5;
(ii) if the Ratings established or deemed to have been established by Moody’s
and S&P shall fall within different Categories, the Facility Fee Rate shall be
based on the higher of the two Ratings unless the two Ratings differ by more
than one Category, in which case the Facility Fee Rate shall be determined by
reference to the Category next below that corresponding to the higher of the two
Ratings; and (iii) if the Ratings established or deemed to have been established
by Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be

 

14



--------------------------------------------------------------------------------

effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Company to the Administrative Agent and the Lenders. From and after the
occurrence of the Ratings Event, each change in the Facility Fee Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrowers and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Facility Fee Rate shall be determined by reference to
the Rating most recently in effect prior to such change or cessation.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) of the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letters”: the JPMorgan Fee Letter and the other separate fee letters, in
each case dated September 14, 2012, among the Company and the Additional
Borrower and each other Joint Lead Arranger and certain of its Affiliates.

“Foreign Subsidiary”: (a) any Subsidiary that is not incorporated, formed or
organized under the laws of the United States of America, any State thereof, the
District of Columbia or any of the territories or possessions of the United
States of America or any political subdivision thereof and (b) any Subsidiary of
any Subsidiary described in the foregoing clause (a).

“Funding Office”: for each Currency, the Funding Office set forth in respect
thereof in the Administrative Schedule.

“Funding Time”: for each Currency, the Funding Time set forth in respect thereof
in the Administrative Schedule.

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising applicable executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

15



--------------------------------------------------------------------------------

“Guarantee Agreement”: the Guarantee Agreement dated as of October 10, 2012,
among the Company, the Additional Borrower, the other Loan Parties and the
Administrative Agent, as amended from time to time and together with all
supplements thereto.

“Guarantee Obligation”: as to any Person, any obligation, contingent or
otherwise of such Person guaranteeing any Indebtedness of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including, without limitation, any obligation of the guaranteeing Person (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor so as to enable such primary obligor to pay such
Indebtedness, (c) to purchase property, securities or services for the purpose
of assuring the owner of any such Indebtedness of the ability of the primary
obligor to make payment of such Indebtedness or (d) otherwise to protect the
owner of any such Indebtedness against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include (A) any liability
by endorsement of instruments for deposit or collection or similar transactions
in the ordinary course of business, (B) indemnification obligations of the
Company or any of its Subsidiaries entered into in the ordinary course of
business or (C) obligations of the Company or any of its Subsidiaries under
arrangements entered into in the ordinary course of business whereby the Company
or such Subsidiary sells goods or inventory to other Persons under agreements
obligating the Company or such Subsidiary to repurchase such goods or inventory,
at a price not exceeding the original sale price, upon the occurrence of certain
specified events. The amount of any Guarantee Obligation of any guaranteeing
Person at any time shall be deemed to be the lower of (x) an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made at such time and (y) the maximum amount for which
such guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation at such time, unless such Indebtedness and
such maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith at such time;
provided, however, that for purposes of this definition the liability of the
guaranteeing Person with respect to any obligation as to which a third Person or
Persons are jointly or jointly and severally liable as a guarantor or otherwise
as contemplated hereby and have not defaulted on its or their portions thereof
shall be only as to its pro rata portion of such obligation.

“Guarantee Requirement”: at any time, but subject to subsection 7.10, the
requirement that the Administrative Agent shall have received: (a) from the
Company, each Domestic Subsidiary (other than an Excluded Subsidiary) and each
Designated Foreign Subsidiary (other than an Excluded Subsidiary), a counterpart
of the Guarantee Agreement duly executed and delivered on behalf of such Person
or, in the case of any Person that becomes a Domestic Subsidiary or a Designated
Foreign Subsidiary (other than, in each case, an Excluded Subsidiary) after the
Effective Date, a supplement to the Guarantee Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person; and (b) documents
and opinions of the type referred to in paragraphs (b) and (e) of subsection 6.1
with respect to each such Domestic Subsidiary and Designated Foreign Subsidiary,
all in form and substance reasonably satisfactory to the Administrative Agent
and addressing such other customary matters as the Administrative Agent may
reasonably request.

 

16



--------------------------------------------------------------------------------

“Hedging Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value, any similar transaction or any
combination of the foregoing transactions; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or the Subsidiaries shall be a Hedging Agreement.

“Hong Kong Dollars”: the lawful currency of Hong Kong.

“Immaterial Subsidiary”: any Subsidiary that is a Dormant Subsidiary or for
which (a) the consolidated total assets of such Subsidiary constitute less than
or equal to $10,000,000 and, collectively with all Immaterial Subsidiaries, less
than or equal to 5% of the consolidated total assets of the Company and (b) the
consolidated revenues of such Subsidiary constitute less than or equal to 1% of
the consolidated revenues of the Company and, collectively with all Immaterial
Subsidiaries, less than or equal to 5% of the consolidated revenues of the
Company, in each case as of the end of or for the most recent period of four
consecutive fiscal quarters of the Company for which financial statements have
been delivered pursuant to subsection 7.1(a) or (b).

“Incremental Facility Agreement”: an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among the Company, the Administrative
Agent and one or more Incremental Term Lenders, establishing Incremental Term
Commitments of any Series and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by subsection 2.16.

“Incremental Term Commitment”: as to any Lender, the commitment, if any, of such
Lender, established pursuant to an Incremental Facility Agreement and subsection
2.16, to make Incremental Term Loans of any Series hereunder, expressed as an
amount representing the maximum principal amount of the Incremental Term Loans
of such Series to be made by such Lender.

“Incremental Term Lender”: each Lender with an Incremental Term Commitment or an
Incremental Term Loan.

“Incremental Term Loan”: a Loan made to the Company by a Lender pursuant to
subsection 2.16.

“Incremental Term Maturity Date”: as to Incremental Term Loans of any Series,
the scheduled date on which such Incremental Term Loans shall become due and
payable in full hereunder, as specified in the applicable Incremental Facility
Agreement, or any later date to which such scheduled date shall have been
extended pursuant to an Extension Agreement.

 

17



--------------------------------------------------------------------------------

“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (including payments in respect of noncompetition agreements or other
arrangements representing acquisition consideration, in each case entered into
in connection with an acquisition, but excluding (i) accounts payable incurred
and paid in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of the Company, the Additional Borrower or
any other Subsidiary and (iii) any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with an acquisition,
except to the extent that the amount payable pursuant to such purchase price
adjustment, earnout or deferred payment obligation is, or becomes,
determinable), (e) all Capital Lease Obligations of such Person, (f) the maximum
aggregate amount of all letters of credit and letters of guaranty in respect of
which such Person is an account party, (g) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (h) all
Disqualified Stock in such Person, valued, as of the date of determination, at
the greater of (i) the maximum aggregate amount that would be payable upon
maturity, redemption, repayment or repurchase thereof (or of Disqualified Stock
or Indebtedness into which such Disqualified Stock is convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Stock, (i) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person; provided that the
amount of Indebtedness represented by any such obligations under this clause
(i) at any time shall be the lesser of (A) the fair market value (determined by
the Company in good faith) of such property at such time and (B) the amount of
such Indebtedness, (j) all Guarantee Obligations of such Person of Indebtedness
of others and (k) all obligations in respect of Securitization Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“indemnified liabilities”: as defined in subsection 11.5.

“indemnified person”: as defined in subsection 11.5.

“Index Debt” means the Company’s senior, unsecured, long-term indebtedness for
borrowed money that is not benefitted by any credit enhancement (other than by
Guarantee Obligations of Subsidiaries that are Subsidiary Loan Parties).

“Information”: as defined in subsection 11.16.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

 

18



--------------------------------------------------------------------------------

“Intellectual Property”: as defined in subsection 5.9.

“Interest Coverage Ratio”: as defined in subsection 8.1(b).

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
Maturity Date applicable thereto, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period
and (c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day which is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period.

“Interest Period”: with respect to any Eurocurrency Loan of any Class:

(a) initially, the period commencing on the borrowing, continuation or
conversion date, as the case may be, with respect to such Eurocurrency Loan and
ending one, two, three or six (or, if agreed to by all Lenders of the applicable
Class, nine or twelve) months thereafter, as selected by the applicable Borrower
of such Loan in its Notice of Borrowing, Notice of Continuation or Notice of
Conversion, as the case may be, given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six (or, if agreed to by all Lenders of the applicable Class, nine or twelve)
months thereafter, as selected by the applicable Borrower of such Loan by a
Notice of Continuation with respect thereto;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period in respect of any Eurocurrency Loan that would
otherwise extend beyond the applicable Maturity Date therefor shall end on such
Maturity Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: any advance (other than demand deposits), loan, extension of
credit or capital contribution to, or incurrence of any Guarantee Obligations in
respect of obligations of, or purchase for value of any Capital Stock, bonds,
notes, debentures or other securities of, any Person.

 

19



--------------------------------------------------------------------------------

“ISP”: the “International Standby Practices 1998” as published by the Institute
of International Banking Law and Practice (or such later version thereof as may
be in effect from time to time).

“Issuing Bank”: each Multicurrency Tranche Revolving Lender listed as an Issuing
Bank in Schedule IV.

“Issuing Office”: in respect of each Issuing Bank, the Issuing Office set forth
for such Issuing Bank in Schedule IV.

“Japanese Yen”: the lawful currency of Japan.

“Joint Lead Arrangers”: J.P. Morgan Securities LLC, HSBC Securities (USA) Inc.,
UniCredit Capital Markets LLC, and Wells Fargo Securities, LLC, in their
capacities as the Joint Lead Arrangers.

“JPMorgan Chase”: JPMorgan Chase Bank, N.A.

“JPMorgan Fee Letter”: the letter agreement, dated September 14, 2012, among the
Company, the Additional Borrower, J.P. Morgan Securities LLC and JPMorgan Chase
Bank, N.A.

“Judgment Currency”: as defined in subsection 11.8(b).

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit,
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to subsection 3.5(a) and (c) the face amount of each
outstanding and accepted Time Draft.

“L/C Participant”: in respect of each Letter of Credit, each Multicurrency
Tranche Revolving Lender (other than the Issuing Bank in respect of such Letter
of Credit) in its capacity as the holder of a participating interest in such
Letter of Credit.

“Lender”: each Person listed on Schedule I hereto and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, an
Incremental Facility Agreement or a New Revolving Lender Supplement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Acceptance.

“Letter of Credit”: as defined in subsection 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), title defect, charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement).

“Loan”: a loan made pursuant to subsection 2.1(a) or an Incremental Term Loan of
any Series.

 

20



--------------------------------------------------------------------------------

“Loan Documents”: this Agreement, each Application, each Extension Agreement,
each Incremental Facility Agreement, each New Revolving Lender Supplement and
the Guarantee Agreement.

“Loan Parties”: the Company, the Additional Borrower and each Subsidiary Loan
Party.

“London Banking Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

“Majority in Interest”: as to Lenders of any Class, at any time, (a) in the case
of the Revolving Lenders of any Class, Lenders having US Tranche Revolving
Exposure or Multicurrency Tranche Revolving Exposure, as applicable, and unused
US Tranche Revolving Commitments or Multicurrency Tranche Revolving Commitments,
as applicable, representing more than 50% of the sum of the aggregate US Tranche
Revolving Exposure or Multicurrency Tranche Revolving Exposure, as applicable,
and unused US Tranche Revolving Commitments or Multicurrency Tranche Revolving
Commitments, as applicable, of all Revolving Lenders of such Class at such time,
(b) in the case of all Revolving Lenders, Lenders having Revolving Exposure and
unused Revolving Commitments representing more than 50% of the sum of the
aggregate Revolving Exposure and unused Revolving Commitments of all Revolving
Lenders at such time and (c) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.

“Majority Lenders”: as of any date of determination, Lenders having Revolving
Exposure, outstanding Term Loans and unused Revolving Commitments representing
more than 50% of the sum of the aggregate Revolving Exposure, outstanding Term
Loans and unused Revolving Commitments as of such date.

“Mandatory Costs Rate”: has the meaning set forth in Schedule V.

“Material Acquisition”: any Acquisition for which the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $50,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
or any of the other Loan Documents or the material rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Disposition”: any Disposition for which the aggregate consideration
therefor (including Indebtedness assumed by the transferee in connection
therewith, all obligations in respect of deferred purchase price (including
obligations under any purchase price adjustment but excluding earnout or similar
payments) and all other consideration payable in connection therewith (including
payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $50,000,000.

 

21



--------------------------------------------------------------------------------

“Material Indebtedness”: Indebtedness (other than Indebtedness under the Loan
Documents), or, solely for purposes of clause (e) of Section 9, obligations in
respect of one or more Hedging Agreements, of any one or more of the Company and
its Subsidiaries in an aggregate principal amount of $75,000,000 or more. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date”: the Tranche A Term Maturity Date, the Incremental Term Maturity
Date with respect to Incremental Loans of any Series, the US Tranche Revolving
Termination Date or the Multicurrency Tranche Revolving Termination Date, as the
context requires.

“Maximum Increase Amount”: on any date, an amount equal to (a) $250,000,000
minus (b) the sum of (i) the aggregate principal amount of Revolving Commitments
established pursuant to subsection 2.10 and the aggregate principal amount of
Incremental Term Commitments established pursuant to subsection 2.16, in each
case prior to such date.

“Maximum Rate”: as defined in subsection 11.18.

“Moody’s”: Moody’s Investors Service, Inc., or any successor or assignee of the
business of such company in the business of rating debt.

“Multicurrency Tranche Revolving Commitment”: as to any Multicurrency Tranche
Revolving Lender, the obligation of such Multicurrency Tranche Revolving Lender
to make and/or acquire participating interests in Multicurrency Tranche
Revolving Loans and issue or acquire participating interests in Letters of
Credit hereunder in an aggregate Dollar Equivalent Amount at any one time
outstanding not to exceed the amount set forth opposite such Multicurrency
Tranche Revolving Lender’s name on Schedule I, as such amount may be changed
from time to time in accordance with the provisions of this Agreement.

“Multicurrency Tranche Revolving Commitment Period”: the period from and
including the Effective Date to but not including the Multicurrency Tranche
Revolving Termination Date or such earlier date on which the Multicurrency
Tranche Revolving Commitments shall terminate as provided herein.

“Multicurrency Tranche Revolving Exposure”: at any date, (a) with respect to all
Multicurrency Tranche Revolving Lenders, the aggregate Dollar Equivalent Amount
of the sum of (i) all Multicurrency Tranche Revolving Loans then outstanding and
(ii) the aggregate amount of the L/C Obligations then outstanding and (b) with
respect to each Multicurrency Tranche Revolving Lender, the aggregate Dollar
Equivalent Amount of the sum of (i) such Multicurrency Tranche Revolving
Lender’s Multicurrency Tranche Revolving Loans then outstanding and (ii) the
aggregate amount of such Multicurrency Tranche Revolving Lender’s Revolving
Commitment Percentage in respect of Multicurrency Tranche Revolving Commitments
of the L/C Obligations then outstanding.

 

22



--------------------------------------------------------------------------------

“Multicurrency Tranche Revolving Lender”: each Lender with a Multicurrency
Tranche Revolving Commitment or a Multicurrency Tranche Revolving Exposure.

“Multicurrency Tranche Revolving Loan”: a Loan made by a Multicurrency Tranche
Revolving Lender pursuant to clause (ii) of subsection 2.1(a).

“Multicurrency Tranche Revolving Termination Date”: October 10, 2017, or any
later date to which the Multicurrency Tranche Revolving Termination Date shall
have been extended pursuant to an Extension Agreement.

“Multiemployer Plan”: a plan which is a multiemployer plan as defined in
Section 3(37) or 4001(a)(3) of ERISA.

“New Revolving Lender”: as defined in subsection 2.10(b).

“Non-Excluded Taxes”: as defined in subsection 4.5(a).

“Non-U.S. Lender”: as defined in subsection 4.5(b).

“Notice of Borrowing”: with respect to a Loan in any Currency, a notice in
substantially the form of Exhibit B hereto from the applicable Borrower of such
Loan in respect of such Loan, containing the information in respect of such Loan
and delivered to the Person, in the manner and by the time specified for a
Notice of Borrowing in respect of Loans in such Currency in the Administrative
Schedule.

“Notice of Continuation”: with respect to a Loan in any Currency, a notice in
substantially the form of Exhibit C hereto from the applicable Borrower of such
Loan in respect of such Loan, containing the information in respect of such Loan
and delivered to the Person, in the manner and by the time specified for a
Notice of Continuation in respect of such Currency in the Administrative
Schedule.

“Notice of Conversion”: with respect to a Loan in Dollars which the applicable
Borrower of such Loan wishes to convert from a Eurocurrency Loan to an ABR Loan,
or from an ABR Loan to a Eurocurrency Loan, as the case may be, a notice in
substantially the form of Exhibit C hereto from the applicable Borrower of such
Loan setting forth the amount of such Loan to be converted, the date of such
conversion (which, in the case of conversions of Eurocurrency Loans to ABR
Loans, shall be the last day of an Interest Period applicable to such
Eurocurrency Loans) and, in the case of conversions of ABR Loans to Eurocurrency
Loans, the length of the initial Interest Period applicable thereto. Each Notice
of Conversion shall be delivered to the Administrative Agent at its address set
forth in subsection 11.2 and shall be delivered before 11:00 A.M., New York City
time, one Business Day before the requested conversion in the case of
conversions to ABR Loans, and before 11:00 A.M., New York City time, three
Business Days before the requested conversion in the case of conversions to
Eurocurrency Loans.

“Obligations”: the Company Obligations and the Additional Borrower Obligations.

 

23



--------------------------------------------------------------------------------

“Offered Increase Amount”: as defined in subsection 2.10(a).

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in subsection 11.6(b).

“Participating Member States”: each country that adopts or has adopted the euro
as its currency in accordance with EMU Legislation.

“Payment Office”: for each Currency, the Payment Office set forth in respect
thereof in the Administrative Schedule.

“Payment Time”: for each Currency, the Payment Time set forth in respect thereof
in the Administrative Schedule.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA sponsored, maintained or
contributed to by the Company or a Commonly Controlled Entity.

“Pounds Sterling”: British Pounds Sterling, the lawful currency of the United
Kingdom.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Properties”: as defined in subsection 5.17(a).

“Qualified CFC Holding Company” means any Wholly Owned Subsidiary of the Company
or any Subsidiary Loan Party that is treated as a disregarded entity for U.S.
federal income tax purposes, that (a) is in compliance with Qualified CFC
Holding Company Limitation and (b) the primary asset of which consists of
Capital Stock in either (i) a Foreign Subsidiary or (ii) a Delaware limited
liability company that is in compliance with the Qualified CFC Holding Company
Limitation and the primary asset of which consists of Capital Stock in a Foreign
Subsidiary.

“Qualified CFC Holding Company Limitation” means that any Person (a) shall not
have created, incurred or assumed any Indebtedness or created, incurred, assumed
or suffered to exist any Lien on any of its assets except for Liens or
Indebtedness created under the Loan Documents

 

24



--------------------------------------------------------------------------------

and (b) does not engage in any business or activity or acquire or hold any
assets other than the Capital Stock of one or more Foreign Subsidiaries of the
Company and/or one or more other Qualified CFC Holding Companies and the receipt
and distribution of dividends and distributions in respect thereof.

“Quotation Day”: in respect of (a) the determination of the Eurocurrency Rate
for any Interest Period for Loans in Dollars or in any Available Foreign
Currency (other than the euro or the Pound Sterling), the day which is (i) at
least two London Banking Days prior to the first day of such Interest Period and
(ii) a day on which banks are open for general banking business in the city
which is the principal financial center of the country of such Available Foreign
Currency; (b) any Interest Period for the euro, the day which is two Target
Operating Days prior to the first day of such Interest Period; and (c) any
Interest Period for Pounds Sterling, the first day of such Interest Period.

“Ratings”: the public ratings established for the Index Debt by S&P and Moody’s
(or, in the event no Index Debt is outstanding or such Index Debt is not rated
by either S&P or Moody’s, the public corporate credit rating established for the
Company by S&P and the public corporate family rating established for the
Company by Moody’s, as applicable).

“Ratings Event”: the Ratings established by S&P and Moody’s are at least BBB-
and Baa3, respectively, in each case with stable or better outlook.

“Ratings Guarantee Event”: the Ratings established by S&P and Moody’s are at
least BBB and Baa2, respectively, in each case with stable or better outlook.

“Register”: as defined in subsection 11.6(d).

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

“Reimbursement Obligation”: in respect of each Letter of Credit, the obligation
of the account party thereunder to reimburse the Issuing Bank for all drawings
made thereunder in accordance with Section 4 and the Application related to such
Letter of Credit.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043 of ERISA or in
the regulations thereunder with regard to a Plan (excluding those events as to
which the thirty (30) day notice period is waived).

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
material law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

25



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, the president, or the chief
financial officer of the Company or the Additional Borrower, as the context may
require. Notwithstanding the foregoing, for purposes of subsections 5.17 and
7.7(a), the term “Responsible Officer” shall include, in addition to each of the
foregoing officers, the controller, the treasurer and the general counsel and
any associate general counsel of the Company.

“Restricted Payments”: has the meaning specified in subsection 8.6.

“Revolving Applicable Margin”: with respect to any Revolving Loan, for any day
(a) prior to occurrence of the Ratings Event, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurocurrency Spread”, as the case
may be, based upon the Total Leverage Ratio as of the end of the fiscal quarter
of the Company for which consolidated financial statements have theretofore been
most recently delivered pursuant to subsection 7.1(a) or (b), as applicable;
provided that, until the date of the delivery of the consolidated financial
statements pursuant to subsection 7.1(b) as of and for the fiscal quarter ended
December 31, 2012, the Revolving Applicable Margin shall be based on the rates
per annum set forth in Category 2:

 

     ABR     Eurocurrency  

Total Leverage Ratio:

   Spread     Spread  

Category 1

Less than or equal to 0.50 to 1.00.

     0.150 %      1.150 % 

Category 2

Greater than 0.50 to 1.00 and less than or equal to 1.25 to 1.00.

     0.250 %      1.250 % 

Category 3

Greater than 1.25 to 1.00 and less than or equal to 2.00 to 1.00.

     0.325 %      1.325 % 

Category 4

Greater than 2.00 to 1.00 and less than or equal to 2.75 to 1.00.

     0.400 %      1.400 % 

Category 5

Greater than 2.75 to 1.00.

     0.600 %      1.600 % 

and (b) from and after the occurrence of the Ratings Event, the applicable rate
per annum set forth below under the caption “ABR Spread” or “Eurocurrency
Spread”, as the case may be, based upon the Ratings applicable on such day:

 

Ratings

   ABR     Eurocurrency   (Moody’s/S&P):    Spread     Spread  

Category 1

Baa1/BBB+ or higher.

     0.025 %      1.025 % 

Category 2

Baa2/BBB

     0.100 %      1.100 % 

Category 3

Baa3/BBB-

     0.175 %      1.175 % 

Category 4

Ba1/BB+

     0.250 %      1.250 % 

Category 5

Lower than Ba1/BB+

     0.325 %      1.325 % 

 

26



--------------------------------------------------------------------------------

For purposes of clause (a) of the first sentence of this definition, each change
in the Revolving Applicable Margin resulting from a change in the Total Leverage
Ratio shall be effective during the period commencing on and including the
Business Day following the date of delivery to the Administrative Agent pursuant
to subsection 7.1(a) or 7.1(b) of the consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Revolving Applicable
Margin shall be based on the rates per annum set forth in Category 5 (i) at any
time that an Event of Default has occurred and is continuing or (ii) if the
Company fails to deliver the consolidated financial statements required to be
delivered pursuant to subsection 7.1(a) or 7.1(b) or any certificate required to
be delivered pursuant to subsection 7.2, in each case within the time periods
specified herein for such delivery, during the period commencing on and
including the day of the occurrence of a Default resulting from such failure and
until the delivery thereof.

For purposes of clause (b) of the first sentence of this definition, (i) if
either Moody’s or S&P shall not have in effect a Rating (other than by reason of
the circumstances referred to in the last sentence of this definition), then
such rating agency shall be deemed to have established a Rating in Category 5;
(ii) if the Ratings established or deemed to have been established by Moody’s
and S&P shall fall within different Categories, the Revolving Applicable Margin
shall be based on the higher of the two Ratings unless the two Ratings differ by
more than one Category, in which case the Revolving Applicable Margin shall be
determined by reference to the Category next below that corresponding to the
higher of the two Ratings; and (iii) if the Ratings established or deemed to
have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Company to the Administrative Agent and the Lenders. From and after the
occurrence of the Ratings Event, each change in the Revolving Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrowers and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Revolving Applicable Margin shall be determined by
reference to the Rating most recently in effect prior to such change or
cessation.

“Revolving Commitment”: a US Tranche Revolving Commitment or a Multicurrency
Tranche Revolving Commitment.

“Revolving Commitment Increase Notice”: as defined in subsection 2.10(a).

“Revolving Commitment Percentage”: (a) as to any Revolving Lender of any Class
at any time, the percentage which such Revolving Lender’s Revolving Commitment
of such Class then constitutes of the aggregate Revolving Commitments of such
Class or (b) as to any Revolving Lender at any time, the percentage which such
Revolving Lender’s Revolving

 

27



--------------------------------------------------------------------------------

Commitment then constitutes of the aggregate Revolving Commitments, as the
context requires, provided that in the case of subsection 2.14 when a Defaulting
Lender shall exist, “Revolving Commitment Percentage” shall mean the percentage
of the aggregate Multicurrency Tranche Revolving Commitments (disregarding any
Defaulting Lender’s Multicurrency Tranche Revolving Commitment) represented by
such Lender’s Multicurrency Tranche Revolving Commitment. At any time after the
Revolving Commitments shall have expired or terminated, “Revolving Commitment
Percentage” shall be determined based upon the Revolving Commitment (or the
Revolving Commitment of the applicable Class, as the case may be) most recently
in effect, giving effect to any assignments and to any Revolving Lender’s status
as a Defaulting Lender at the time of determination.

“Revolving Commitment Period”: the US Tranche Revolving Commitment Period or the
Multicurrency Tranche Revolving Commitment Period.

“Revolving Exposure”: at any date, (a) with respect to all Revolving Lenders,
the sum of the aggregate US Tranche Revolving Exposure and Multicurrency Tranche
Revolving Exposure of all Revolving Lenders and (b) with respect to each
Revolving Lender, the sum of such Lender’s US Tranche Revolving Exposure and
Multicurrency Tranche Revolving Exposure.

“Revolving Lender”: each Lender with a Revolving Commitment or a Revolving
Exposure.

“Revolving Loan”: a US Tranche Revolving Loan or a Multicurrency Tranche
Revolving Loan.

“S&P”: Standard and Poor’s, a division of The McGraw-Hill Companies, Inc. or any
successor or assignee of the business of such division in the business of rating
debt.

“Sale and Lease-Back Transaction”: as defined in subsection 8.8.

“Schedule Amendment”: each Schedule Amendment, substantially in the form of
Exhibit A hereto, executed and delivered pursuant to subsection 11.1.

“SEC”: as defined in subsection 7.1(d).

“Securitization Transaction”: any transfer by a Subsidiary which is not a Loan
Party of accounts receivable or interests therein (a) to a trust, partnership,
corporation, limited liability company or other entity, which transfer is funded
in whole or in part, directly or indirectly, by the incurrence or issuance by
the transferee or successor transferee of Indebtedness or other securities that
are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable or interests therein, or (b) directly to
one or more investors or other purchasers. The “amount” or “principal amount” of
any Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in the first sentence of this definition or, if there shall be no such principal
or stated amount, the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction, net of any such
accounts receivables or interests therein that have been written off as
uncollectible.

 

28



--------------------------------------------------------------------------------

“Series”: as defined in subsection 2.16(b).

“Singapore Dollars”: the lawful currency of Singapore.

“Standby Letter of Credit”: as defined in subsection 3.1(b).

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
Eurocurrency Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Loan Party”: each Subsidiary that is, or is required under the terms
of this Agreement to become, a party to the Guarantee Agreement. Unless the
context requires otherwise, the term “Subsidiary Loan Party” shall include the
Additional Borrower.

“Swedish Krona”: the lawful currency of Sweden.

“Swiss Francs”: the lawful currency of Switzerland.

“Syndication Agents”: HSBC Securities (USA) Inc., UniCredit Capital Markets LLC,
and Wells Fargo Securities, LLC, in their capacities as the Syndication Agents.

“Target Operating Day”: any day that is a London Banking Day and is not (a) a
Saturday or Sunday, (b) Christmas Day or New Year’s Day or (c) any other day on
which the Trans-European Real-time Gross Settlement Operating System (or any
successor settlement system) is not operating (as determined by the
Administrative Agent).

“Term Commitment”: a Tranche A Term Commitment or an Incremental Term Commitment
of any Series.

 

29



--------------------------------------------------------------------------------

“Term Commitment Percentage”: as to any Term Lender of any Class at any time,
the percentage which such Term Lender’s Term Commitment of such Class then
constitutes of the aggregate Term Commitments of such Class. At any time after
the Term Commitments of any Class shall have expired or terminated, “Term
Commitment Percentage” for such Class shall be determined based upon the Term
Commitment of such Class most recently in effect, giving effect to any
assignments.

“Term Lender”: each Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan”: a Tranche A Term Loan or an Incremental Term Loan of any Series.

“Time Draft”: as defined in subsection 3.9.

“Total Leverage Ratio”: on any date, the ratio of (a) Consolidated Total Debt as
of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company most recently ended on or prior to such date.

“Tranche A Term Applicable Margin”: with respect to any Tranche A Term Loan, for
any day (a) prior to occurrence of the Ratings Event, the applicable rate per
annum set forth below under the caption “ABR Spread” or “Eurocurrency Spread”,
as the case may be, based upon the Total Leverage Ratio as of the end of the
fiscal quarter of the Company for which consolidated financial statements have
theretofore been most recently delivered pursuant to subsection 7.1(a) or (b),
as applicable; provided that, until the date of the delivery of the consolidated
financial statements pursuant to subsection 7.1(b) as of and for the fiscal
quarter ended December 31, 2012, the Tranche A Term Applicable Margin shall be
based on the rates per annum set forth in Category 2:

 

     ABR     Eurocurrency  

Total Leverage Ratio:

   Spread     Spread  

Category 1

Less than or equal to 0.50 to 1.00.

     0.375 %      1.375 % 

Category 2

Greater than 0.50 to 1.00 and less than or equal to 1.25 to 1.00.

     0.500 %      1.500 % 

Category 3

Greater than 1.25 to 1.00 and less than or equal to 2.00 to 1.00.

     0.625 %      1.625 % 

Category 4

Greater than 2.00 to 1.00 and less than or equal to 2.75 to 1.00.

     0.750 %      1.750 % 

Category 5

Greater than 2.75 to 1.00.

     1.000 %      2.000 % 

and (b) from and after the occurrence of the Ratings Event, the applicable rate
per annum set forth below under the caption “ABR Spread” or “Eurocurrency
Spread”, as the case may be, based upon the Ratings applicable on such day:

 

Ratings

   ABR     Eurocurrency   (Moody’s/S&P):    Spread     Spread  

Category 1

Baa1/BBB+ or higher.

     0.125 %      1.125 % 

Category 2

Baa2/BBB

     0.250 %      1.250 % 

Category 3

Baa3/BBB-

     0.375 %      1.375 % 

Category 4

Ba1/BB+

     0.500 %      1.500 % 

Category 5

Lower than Ba1/BB+

     0.625 %      1.625 % 

 

30



--------------------------------------------------------------------------------

For purposes of clause (a) of the first sentence of this definition, each change
in the Tranche A Term Applicable Margin resulting from a change in the Total
Leverage Ratio shall be effective during the period commencing on and including
the Business Day following the date of delivery to the Administrative Agent
pursuant to subsection 7.1(a) or 7.1(b) of the consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Tranche A Term
Applicable Margin shall be based on the rates per annum set forth in Category 5
(i) at any time that an Event of Default has occurred and is continuing or
(ii) if the Company fails to deliver the consolidated financial statements
required to be delivered pursuant to subsection 7.1(a) or 7.1(b) or any
certificate required to be delivered pursuant to subsection 7.2, in each case
within the time periods specified herein for such delivery, during the period
commencing on and including the day of the occurrence of a Default resulting
from such failure and until the delivery thereof.

For purposes of clause (b) of the first sentence of this definition, (i) if
either Moody’s or S&P shall not have in effect a Rating (other than by reason of
the circumstances referred to in the last sentence of this definition), then
such rating agency shall be deemed to have established a Rating in Category 5;
(ii) if the Ratings established or deemed to have been established by Moody’s
and S&P shall fall within different Categories, the Tranche A Term Applicable
Margin shall be based on the higher of the two Ratings unless the two Ratings
differ by more than one Category, in which case the Tranche A Term Applicable
Margin shall be determined by reference to the Category next below that
corresponding to the higher of the two Ratings; and (iii) if the Ratings
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Lenders. From and after the occurrence of the Ratings Event, each change in
the Tranche A Term Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrowers and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Tranche A Term Applicable
Margin shall be determined by reference to the Rating most recently in effect
prior to such change or cessation.

 

31



--------------------------------------------------------------------------------

“Tranche A Term Commitment”: as to any Lender, the commitment, if any, of such
Lender to make a Tranche A Term Loan on the Effective Date, expressed as an
amount representing the maximum principal amount of the Tranche A Term Loan to
be made by such Lender as set forth opposite such Lender’s name on Schedule I,
as such amount may be changed from time to time in accordance with the
provisions of this Agreement.

“Tranche A Term Lender”: a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.

“Tranche A Term Loan”: means a Loan made by a Lender pursuant to clause (iii) of
subsection 2.1(a).

“Tranche A Term Maturity Date”: October 10, 2017, or any later date to which the
Tranche A Term Loan Maturity Date shall have been extended pursuant to an
Extension Agreement.

“Transferee”: as defined in subsection 11.6(f).

“Treaty on European Union”: the Treaty of Rome of March 25, 1957, as amended by
the Single European Act of 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 7, 1992 and came into effect on November 1, 1993), as
amended from time to time.

“Type”: when used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the ABR or the Adjusted
Eurocurrency Rate.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended, supplemented or otherwise modified from time to time.

“US Tranche Revolving Commitment”: as to any US Tranche Revolving Lender, the
obligation of such US Tranche Revolving Lender to make and/or acquire
participating interests in US Tranche Revolving Loans at any one time
outstanding not to exceed the amount set forth opposite such US Tranche
Revolving Lender’s name on Schedule I, as such amount may be changed from time
to time in accordance with the provisions of this Agreement.

“US Tranche Revolving Commitment Period”: the period from and including the
Effective Date to but not including the US Tranche Revolving Termination Date or
such earlier date on which the US Tranche Revolving Commitments shall terminate
as provided herein.

“US Tranche Revolving Exposure”: at any date, (a) with respect to all US Tranche
Revolving Lenders, the aggregate principal amount of all US Tranche Revolving
Loans then outstanding and (b) with respect to each US Tranche Revolving Lender,
the aggregate principal amount of such US Tranche Revolving Lender’s US Tranche
Revolving Loans then outstanding.

“US Tranche Revolving Lender”: each Lender with a US Tranche Revolving
Commitment or a US Tranche Revolving Exposure.

 

32



--------------------------------------------------------------------------------

“US Tranche Revolving Loan”: a Loan made by a US Tranche Revolving Lender
pursuant to clause (i) of subsection 2.1(a).

“US Tranche Revolving Termination Date”: October 10, 2017, or any later date to
which the US Tranche Revolving Termination Date shall have been extended
pursuant to an Extension Agreement.

“USA PATRIOT Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Value”: with respect to any Sale and Lease-Back Transaction, as of any
particular time, an amount equal to (a) the fair market value of such property
at the time of entering into such Sale and Lease-Back Transaction, as determined
in good faith by the Company, (b) divided first by the number of full years of
the term of the lease relating to such Sale and Lease-Back Transaction, and
(c) then multiplied by the number of full years of such term remaining at the
time of determination, without regard to any renewal or extension options
contained in the lease.

“Voting Stock”: stock of the class or classes pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the Board of Directors of the Company (irrespective of
whether or not at the time stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).

“Wholly Owned Subsidiary”: with respect to any Person, a Subsidiary of such
Person, all of the Capital Stock of which (other than directors’ qualifying
shares or nominee or other similar shares that are required to be held by other
Persons under applicable law) are owned, beneficially and of record, by such
Person, another Wholly Owned Subsidiary of such Person or any combination
thereof.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(b) As used herein and in any certificate or other document made or delivered
pursuant hereto, accounting terms relating to the Company and its Subsidiaries
not defined in subsection 1.1 and accounting terms partly defined in subsection
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP (but without giving effect to any election under Statement of
Financial Accounting Standards 159 to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein); provided that GAAP will be deemed for all purposes hereof to treat
leases that would have been classified as operating leases in accordance with
GAAP as in effect on December 31, 2011, in a manner consistent with the
treatment of such leases under GAAP on such date, notwithstanding any
modifications or interpretive changes to GAAP that may occur thereafter.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
References to Schedules to this Agreement are references to such Schedules as
the same may from time to time be amended or otherwise modified in accordance
with the terms hereof.

 

33



--------------------------------------------------------------------------------

(d) Except where otherwise noted, the meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

(e) All pro forma computations required to be made hereunder giving effect to
any Acquisition or other transaction shall be calculated after giving pro forma
effect thereto (and, in the case of any pro forma computations made hereunder to
determine whether such Acquisition or other transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive fiscal quarters ending with the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to subsection 7.1(a) or 7.1(b), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
and may also reflect (i) any projected synergies or similar benefits expected to
be realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act and
(ii) any other demonstrable cost-savings and other adjustments not included in
the foregoing clause (i) that are reasonably anticipated by the Company to be
achieved in connection with any such event within the 12-month period following
the consummation of such event, which the Company determines are reasonable and
as set forth in a certificate of a Responsible Officer; provided that the
aggregate additions to Consolidated EBITDA for any such period of four
consecutive fiscal quarters pursuant to this clause (ii) shall not exceed
$35,000,000. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Hedging Agreement applicable to
such Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).

(f) Any reference herein to an extension, renewal, refinancing, refunding,
restructuring or replacement of any Indebtedness or Lien shall be deemed to
include successive extensions, renewals, refinancings, refundings, restucturings
or replacements of such Indebtedness or Lien.

1.3. Classification of Loans. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “US Tranche Revolving Loan” or a
“Revolving Loan”) or Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”).

SECTION 2

THE LOANS

2.1. Loans. (a) Subject to the terms and conditions hereof, (i) each US Tranche
Revolving Lender severally agrees to make loans on a revolving credit basis to
the Company from time to time during the US Tranche Revolving Commitment Period;
provided, that no US

 

34



--------------------------------------------------------------------------------

Tranche Revolving Loan shall be made if, after giving effect to the making of
such US Tranche Revolving Loan and the simultaneous application of the proceeds
thereof, the amount of the aggregate US Tranche Revolving Exposure would exceed
the aggregate amount of the US Tranche Revolving Commitments, (ii) each
Multicurrency Tranche Revolving Lender severally agrees to make loans on a
revolving credit basis to each Borrower from time to time during the
Multicurrency Tranche Revolving Commitment Period; provided, that (A) no
Multicurrency Tranche Revolving Loan shall be made if, after giving effect to
the making of such Multicurrency Tranche Revolving Loan and the simultaneous
application of the proceeds thereof, the amount of the aggregate Multicurrency
Tranche Revolving Exposure would exceed the aggregate amount of the
Multicurrency Tranche Revolving Commitments and (B) no Multicurrency Tranche
Revolving Loan shall be made in any Available Foreign Currency if, after giving
effect to the making of such Multicurrency Tranche Revolving Loan and the
simultaneous application of the proceeds thereof, the aggregate amount of the
Available Foreign Currency Exposure would exceed the Available Foreign Currency
Exposure Cap, and (iii) each Tranche A Term Lender severally agrees to make a
Tranche A Term Loan to the Company on the Effective Date in a principal amount
not exceeding its Tranche A Term Commitment. During the Revolving Commitment
Period in respect of Revolving Commitments of any Class each Borrower may use
the Revolving Commitments of such Class by borrowing Revolving Loans of such
Class, prepaying Revolving Loans of such Class in whole or in part, and
reborrowing Revolving Loans of such Class, all in accordance with the terms and
conditions hereof. Amounts prepaid or repaid in respect of Term Loans may not be
reborrowed.

(b) The US Tranche Revolving Loans shall be made in Dollars, the Multicurrency
Tranche Revolving Loans may be made in Dollars or, subject to the limitation on
the Available Foreign Currency Exposure set forth in clause (a) above, any
Available Foreign Currency and the Term Loans shall be made in Dollars and, in
each case, may from time to time be (i) Eurocurrency Loans, (ii) in the case of
Loans in Dollars only, ABR Loans or (iii) a combination thereof, as determined
by the applicable Borrower thereof and set forth in the Notice of Borrowing or
Notice of Conversion with respect thereto; provided, that no Eurocurrency Loan
shall be made after the day that is one month prior to the applicable Maturity
Date for Loans of such Class.

(c) Each US Tranche Revolving Loan shall be made by the US Tranche Revolving
Lenders ratably in accordance with their US Tranche Revolving Commitments. Each
Multicurrency Tranche Revolving Loan shall be made by the Multicurrency Tranche
Revolving Lenders ratably in accordance with their Multicurrency Tranche
Revolving Commitments.

2.2. Procedure for Loan Borrowing. The Company may request the US Tranche
Revolving Lenders to make US Tranche Revolving Loans to the Company and each
Borrower may request the Multicurrency Tranche Revolving Lenders to make
Multicurrency Tranche Revolving Loans to such Borrower, in each case on any
Business Day during the Revolving Commitment Period for such Class of Revolving
Loans by delivering a Notice of Borrowing with respect to such Revolving Loans.
The Company may request the Term Lenders of any Class to make Term Loans of such
Class to the Company by delivering a Notice of Borrowing with respect to such
Term Loans not later than 11:00 a.m., New York City time, three Business Days
before the proposed date of borrowing, if the requested Term Loans shall be
Eurocurrency Loans, or on the proposed date of borrowing, if the requested Term
Loans shall be ABR Loans.

 

35



--------------------------------------------------------------------------------

Each borrowing of Loans shall be in an amount equal to (a) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate undrawn
amount of the Commitments is less than $1,000,000, such lesser amount) and
(b) in the case of Eurocurrency Loans, (i) if in Dollars, $2,000,000 or
increments of $500,000 thereafter and (ii) if in any Available Foreign Currency,
an amount in such Available Foreign Currency of which the Dollar Equivalent
Amount is at least $2,000,000. Upon receipt of any such Notice of Borrowing from
a Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Subject to the terms and conditions hereof, each Lender will make the amount of
its pro rata share of each such borrowing available to the Administrative Agent
for the account of the applicable Borrower requesting such Loan at the Funding
Office, and at or prior to the Funding Time, for the Currency of such Loan in
funds immediately available to the Administrative Agent; provided, that each
Lender has the option of making any portion of each such borrowing available to
the Administrative Agent through a branch or affiliate of such Lender. Such
borrowing will then be made available to the applicable Borrower requesting such
Loan at the Funding Office, in like funds as received by the Administrative
Agent.

2.3. Repayment of Loans; Evidence of Debt. (a) (i) The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each US Tranche Revolving Lender on the US Tranche Revolving Termination Date
(or such earlier date on which the US Tranche Revolving Loans become due and
payable pursuant to Section 9), the then unpaid principal amount of each US
Tranche Revolving Loan made by such Revolving Lender to the Company, (ii) each
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Multicurrency Tranche Revolving Lender on the Multicurrency
Tranche Revolving Termination Date (or such earlier date on which the
Multicurrency Tranche Revolving Loans become due and payable pursuant to
Section 9), the then unpaid principal amount of each Multicurrency Tranche
Revolving Loan made by such Revolving Lender to such Borrower and (iii) the
Company hereby unconditionally promises to pay to the Administrative Agent for
the account of each Term Lender the principal amount of each Term Loan made by
such Term Lender to the Company as provided in subsection 2.15. Each Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans made to such Borrower from time to time outstanding from the Effective
Date until payment in full thereof at the rates per annum, and on the dates, set
forth in subsection 2.8.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of each Borrower to such Lender resulting
from each Loan of such Lender to such Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender by such
Borrower from time to time under this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, (ii) the Type and Class of each such
Loan and, in the case of each Eurocurrency Loan, each Interest Period applicable
thereto, (iii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrower to each Lender under the
applicable Loans and (iv) the amount of any sum received by the Administrative
Agent from each Borrower in respect of the applicable Loans made to such
Borrower, and the amount of each Lender’s share thereof.

 

36



--------------------------------------------------------------------------------

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 2.3(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
applicable Borrower therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
applicable Borrower to repay (with applicable interest) the Loans made to such
Borrower by such Lender in accordance with the terms of this Agreement.

2.4. Termination or Reduction of Commitments. Unless previously terminated,
(a) the Tranche A Term Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on the Effective Date, (b) the US Tranche Revolving
Commitments shall automatically terminate on the US Tranche Revolving
Termination Date and (c) the Multicurrency Tranche Revolving Commitments shall
automatically terminate on the Multicurrency Tranche Revolving Termination Date.
The Borrowers shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments of
any Class or, from time to time, to reduce the amount of the Revolving
Commitments of any Class; provided that the Borrowers shall not terminate or
reduce the Revolving Commitments of any Class if, after giving effect to any
concurrent prepayment of the Revolving Loans of such Class in accordance with
subsection 2.5, the aggregate Revolving Exposure in respect of such Class would
exceed the aggregate amount of the Revolving Commitments of such Class. Any such
reduction shall be in an amount equal to $5,000,000 or a whole multiple thereof
and shall reduce permanently the Revolving Commitments of such Class then in
effect. A notice of termination of Revolving Commitments of any Class delivered
by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

2.5. Prepayments. (a) Each Borrower may, at any time and from time to time,
prepay the Loans of any Class made to such Borrower, in whole or in part,
without premium or penalty, upon at least three Business Days’ irrevocable
notice to the Administrative Agent. Each notice pursuant to the preceding
sentence shall specify the date and amount of the applicable prepayment, the
Class of the Loans to be prepaid, the Currency of the Loans to be prepaid and
whether the prepayment is of Eurocurrency Loans, ABR Loans (in the case of Loans
in Dollars) or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to subsection 4.6
and any accrued interest thereon. Partial prepayments shall be in an aggregate
principal amount of at least $1,000,000. Notwithstanding the foregoing, a notice
of voluntary prepayment delivered by a Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by such Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(b) In the event and on each occasion that any cash proceeds are received by or
on behalf of the Company, the Additional Borrower or any other Subsidiary in
respect of any incurrence by any Subsidiary of any Indebtedness, other than
Indebtedness permitted to be incurred under subsection 8.2, the Company shall,
within five Business Days of the day such

 

37



--------------------------------------------------------------------------------

cash proceeds are received, prepay Term Loans in an aggregate amount equal to
the amount of such cash proceeds and, if the amount of such cash proceeds
exceeds the aggregate principal amount of Term Loans outstanding at such time,
prepay Revolving Loans in an aggregate amount equal to such excess.

(c) If any mandatory prepayment of Term Loans pursuant to subsection 2.5(b) is
made at a time when Term Loans of more than one Class remain outstanding, the
Company shall select Term Loans to be prepaid so that the aggregate amount of
such prepayment is allocated among all Term Loans pro rata based on the
aggregate principal amounts of outstanding Term Loans of each such Class;
provided that the amounts so allocable to Incremental Term Loans of any Series
may be applied to other Loans as provided in the applicable Incremental Facility
Agreement.

2.6. Conversion and Continuation Options. (a) By giving a Notice of Conversion,
each Borrower may elect from time to time (i) to convert such Borrower’s
Eurocurrency Loans in Dollars to ABR Loans or (ii) to convert such Borrower’s
ABR Loans to Eurocurrency Loans in Dollars; provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. Upon receipt of any Notice of Conversion the Administrative
Agent shall promptly notify each Lender of the affected Class thereof. All or
any part of Eurocurrency Loans outstanding in Dollars or ABR Loans may be
converted as provided in herein, provided that (A) no ABR Loan may be converted
into a Eurocurrency Loan when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a conversion is not appropriate and (B) no ABR Loan may be
converted into a Eurocurrency Loan after the date that is one month prior to the
applicable Maturity Date for Loans of such Class.

(b) By giving a Notice of Continuation, each Borrower may continue any of its
Eurocurrency Loans as Eurocurrency Loans in the same Currency for additional
Interest Periods.

(c) Each Borrower may convert Multicurrency Tranche Revolving Loans outstanding
in one Currency to Multicurrency Tranche Revolving Loans of a different Currency
by repaying such Multicurrency Tranche Revolving Loans in the first Currency and
borrowing Multicurrency Tranche Revolving Loans of such different Currency in
accordance with the applicable provisions of this Agreement.

(d) If a Borrower shall fail to timely give a Notice of Continuation or a Notice
of Conversion in respect of any of such Borrower’s Eurocurrency Loans with
respect to which an Interest Period is expiring, such Eurocurrency Loans shall
become due and payable on the last day of such expiring Interest Period;
provided that any Eurocurrency Loans consisting of Term Loans shall be continued
as ABR Loans.

2.7. Minimum Amounts of Tranches. All borrowings, conversions and continuations
of Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, the
aggregate principal amount of the Loans comprising (a) each Eurocurrency
Borrowing in Dollars shall be not less than $2,000,000 and (b) each Eurocurrency
Borrowing in any Available Foreign Currency shall be not less than the Dollar
Equivalent Amount in such Currency of $2,000,000.

 

38



--------------------------------------------------------------------------------

2.8. Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted Eurocurrency Rate for such Interest Period plus
the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this subsection or (ii) in the case of any other amount, 2% per
annum plus the rate applicable to ABR Loans as provided in paragraph (b) of this
subsection.

(d) Interest on Loans shall be payable in arrears on each Interest Payment Date;
provided, that interest accruing pursuant to paragraph (c) of this subsection
shall be payable from time to time on demand.

2.9. Inability to Determine Interest Rate. If on or prior to the Quotation Day
for any Interest Period in respect of any Eurocurrency Loan in any Currency:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that, by reason of circumstances affecting the
relevant market generally, the Administrative Agent cannot ascertain the
Eurocurrency Rate in accordance with this Agreement for such affected Currency
or such affected Interest Period, or

(b) the Administrative Agent shall have received notice from a Majority in
Interest of Lenders of such Eurocurrency Loan that the Eurocurrency Rate
determined or to be determined for such affected Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such affected Interest Period,

(c) the Administrative Agent shall give telecopy or telephonic notice thereof to
the Company and such Lenders as soon as practicable thereafter. If such notice
is given, then (i) any Eurocurrency Loans requested to be made in such affected
Currency on the first day of such affected Interest Period shall be made as ABR
Loans in Dollars in a Dollar Equivalent Amount, (ii) any Loans that were to have
been converted on the first day of such affected Interest Period from ABR Loans,
to Eurocurrency Loans in such affected Currency, shall be continued as ABR Loans
and (iii) any Eurocurrency Loans in such affected Currency that were to have
been continued as such shall be converted, on the first day of such Interest
Period, to ABR Loans in Dollars in a Dollar Equivalent Amount. Until such notice
has been withdrawn by the Administrative Agent, no further Eurocurrency Loans in
such affected Currency shall be made or continued as such.

 

39



--------------------------------------------------------------------------------

2.10. Revolving Commitment Increases. (a) In the event that the Company wishes
to increase the total US Tranche Revolving Commitment or the total Multicurrency
Tranche Revolving Commitment at any time and from time to time when no Default
or Event of Default has occurred and is continuing, it shall notify the
Administrative Agent in writing of the amount (the “Offered Increase Amount”) of
such proposed increase (each such notice, a “Revolving Commitment Increase
Notice”). The Company may, at its election, from time to time (i) offer one or
more of the Revolving Lenders of the applicable Class the opportunity to provide
all or a portion of the Offered Increase Amount pursuant to paragraph (c) below
and/or (ii) offer one or more Revolving Lenders of any other Class, Term
Lenders, additional banks, financial institutions or other entities reasonably
acceptable to the Administrative Agent the opportunity to provide all or a
portion of the Offered Increase Amount pursuant to paragraph (b) below. Each
Revolving Commitment Increase Notice shall specify which Revolving Lenders
and/or Term Lenders, banks, financial institutions or other entities the Company
desires to provide such Offered Increase Amount. The Company or, if requested by
the Company, the Administrative Agent, will notify such Revolving Lenders,
and/or Term Lenders, banks, financial institutions or other entities of such
offer.

(b) Any Revolving Lender of another Class, Term Lender, additional bank,
financial institution or other entity which the Company selects to offer
participation in the increased Revolving Commitments of any Class and which
elects to become a Revolving Lender of such Class under this Agreement and
obtain a Revolving Commitment of such Class in an amount so offered and accepted
by it pursuant to subsection 2.10(a)(ii) shall execute a New Revolving Lender
Supplement with the Borrowers and the Administrative Agent, substantially in the
form of Exhibit F hereto, whereupon such Revolving Lender, Term Lender,
additional bank, financial institution or other entity (herein called a “New
Revolving Lender”) shall become a Revolving Lender of such Class for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

(c) Any Revolving Lender which accepts an offer to it by the Company to increase
its Revolving Commitment pursuant to subsection 2.10(a)(i) shall, in each case,
execute a Revolving Commitment Increase Supplement with the Borrowers and the
Administrative Agent, substantially in the form of Exhibit G hereto, whereupon
such Lender shall be bound by and entitled to the benefits of this Agreement
with respect to the full amount of its Revolving Commitment as so increased.

(d) If any Revolving Lender, Term Lender, additional bank, financial institution
or other entity becomes a New Revolving Lender of any Class pursuant to
subsection 2.10(b), or any Revolving Lender’s Revolving Commitment of any Class
is increased pursuant to subsection 2.10(c), additional Revolving Loans of such
Class made on or after the effectiveness thereof (the “Credit Re-Allocation
Date”) shall be made pro rata based on the Revolving Commitment Percentages of
such Class in effect on and after such Credit Re-Allocation Date. In the event
that on any such Credit Re-Allocation Date there is an unpaid principal amount
of any Revolving Loans of such Class, the Borrowers shall make prepayments
thereof and borrowings of Revolving Loans of such Class so that, after giving
effect thereto, the Revolving Loans of such Class outstanding are held pro rata
based on such new Revolving Commitment Percentages of such Class.

 

40



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this subsection 2.10, in no
event shall any transaction be effected pursuant to this subsection 2.10,
(i) that would increase the aggregate amount of the total Revolving Commitments
by an amount greater than the Maximum Increase Amount, as calculated immediately
prior to such transaction, (ii) unless no Default or Event of Default shall have
occurred and be continuing (or would occur after giving effect to such
transaction), (iii) unless the Company and its Subsidiaries shall be in pro
forma compliance with each of the financial covenants specified in subsection
8.1, and (iv) unless each of the representations and warranties made by the
Borrowers in or pursuant to this Agreement or any of the other Loan Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date (except to the extent any such representations and
warranties relate, by their terms, to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such specific date).

(f) To the extent reasonably requested by the Administrative Agent, it shall be
a condition precedent to any increase in the Revolving Commitments pursuant to
this subsection 2.10 that the Administrative Agent shall have received on or
prior to the Credit Re-Allocation Date, for the benefit of the Lenders,
(i) legal opinions of counsel to the Borrowers covering such matters as are
customary for transactions of this type and such other matters as may be
reasonably requested by the Administrative Agent and (ii) any other certificates
or documents that the Administrative Agent shall reasonably request, each in
form and substance reasonably satisfactory to the Administrative Agent.
Increases in the Revolving Commitments in accordance with this subsection 2.10
will not require the consent of the Majority Lenders. Notwithstanding anything
to the contrary in this Agreement, if any Revolving Lender, Term Lender,
additional bank, financial institution or other entity becomes a New Revolving
Lender of any Class pursuant to subsection 2.10(b) or any Lender’s Revolving
Commitment of any Class is increased pursuant to subsection 2.10(c),
(i) increases in the Revolving Applicable Margin and Facility Fees applicable to
such Lender’s Revolving Commitments of such Class and (ii) increases in fees
payable to, or the inclusion of new fees to be payable to, such Lenders shall be
permitted by this Agreement, provided that (A) such increases shall be effective
in respect of all Revolving Commitments of such Class and (B) such increases in
fees and/or new fees shall be payable to all Revolving Lenders of such Class
(without duplication, in the case of Revolving Lenders that become New Revolving
Lenders), in each case as if all Revolving Lenders of such Class had become New
Revolving Lenders of such Class or increased their Revolving Commitments of such
Class, as the case may be, on the applicable Credit Re-Allocation Date.

(g) The Administrative Agent will notify all Lenders of each increase in
Revolving Commitments pursuant to this subsection.

(h) Notwithstanding anything in subsection 11.1 to the contrary, the
Administrative Agent, at the request of the Borrower, shall, and is hereby
expressly permitted to, amend the Loan Documents to the extent necessary to
(A) give effect to any increases pursuant to this subsection 2.10 or
(B) implement any mechanical changes necessary or advisable in connection
therewith.

2.11. Substitution of Euro for National Currency. If any Available Foreign
Currency is replaced by the euro, unless otherwise agreed by the Company, the
Administrative Agent and the Lenders, the euro may be tendered in satisfaction
of any obligation denominated in such

 

41



--------------------------------------------------------------------------------

Available Foreign Currency at the conversion rate specified in, or otherwise
calculated in accordance with, the regulations adopted by the Council of the
European Union relating to the euro. No replacement of an Available Foreign
Currency by the euro shall discharge, excuse or otherwise affect the performance
of any obligation of the Company under this Agreement.

2.12. Unavailability of Available Foreign Currency. If on any Quotation Day
(a) a Lender notifies the Administrative Agent that the Available Foreign
Currency requested is not readily available to it in the amount required or
(b) a Lender notifies the Administrative Agent that compliance with its
obligation to participate in a Loan in the proposed Available Foreign Currency
would contravene a law or regulation applicable to it, the Administrative Agent
will give notice to the relevant Borrower to that effect by 9:00 a.m., New York
time, on that day. In this event, any Lender that gives notice pursuant to this
subsection will be required to participate in the Loan in Dollars (in an amount
equal to the Dollar Equivalent Amount) and its participation will be treated as
a separate Loan denominated in Dollars during that Interest Period.

2.13. Separate Obligations. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the parties hereto acknowledge and agree
that (a) at no time and in no circumstances shall the Additional Borrower be
liable for any Company Obligations or any other indebtedness, liabilities or
obligations of the Company hereunder or under any other Loan Documents, whether
incurred by the Company before, on or after the Effective Date and (b) with
respect to any borrowing by either of the Company or the Additional Borrower of
any Loans hereunder, such Loans are for the applicable requesting Borrower’s own
account, and such Loans and such Borrower’s other obligations hereunder are
obligations of such Borrower and do not constitute joint and several obligations
of both Borrowers (it being understood, however, that (i) the obligations of the
Additional Borrower are guaranteed by the Company and the other Loan Parties and
(ii) the obligations of the Company under the Loan Documents are guaranteed by
Loan Parties that are Domestic Subsidiaries, in each case as and to the extent
provided in the Guarantee Agreement).

2.14. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to subsection 4.1;

(b) the Revolving Commitment, Revolving Exposure and, as applicable, US Tranche
Revolving Exposure and/or Multicurrency Tranche Revolving Exposure of such
Defaulting Lender shall not be included in determining whether the Majority
Lenders, Majority in Interest of Revolving Lenders, Majority in Interest of US
Tranche Revolving Lenders and/or Majority in Interest of Multicurrency Tranche
Revolving Lenders, as applicable, or any other requisite Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to subsection 11.1); provided, for the avoidance of
doubt, that nothing in this subsection 2.14(b) shall affect the rights of any
Defaulting Lender under the proviso to the second sentence of subsection 11.1(a)
and under the last sentence of Section 11.1(a);

 

42



--------------------------------------------------------------------------------

(c) if such Revolving Lender is a Multicurrency Tranche Revolving Lender, if any
L/C Obligations exist at the time such Revolving Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Obligations of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Commitment Percentages in respect of Multicurrency Tranche Revolving
Commitments but only to the extent the aggregate amount of all non-Defaulting
Lenders’ Multicurrency Tranche Revolving Exposure following such reallocation
does not exceed the total of all non-Defaulting Lenders’ Multicurrency Tranche
Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall, within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks only the Company’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
subsection 3.10 for so long as such L/C Obligations are outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
L/C Obligations pursuant to clause (ii) above, the Company shall not be required
to pay any fees to such Defaulting Lender pursuant to subsection 3.3 with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
subsection 3.3 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Commitment Percentages in respect of Multicurrency Tranche Revolving
Commitments; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Multicurrency Tranche Revolving Commitment that was utilized by such
L/C Obligations) and Letter of Credit fees payable under subsection 3.3 with
respect to such Defaulting Lender’s L/C Obligations shall be payable to such
Issuing Bank until and to the extent that such Defaulting Lender’s L/C
Obligations are reallocated and/or cash collateralized; and

(vi) so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with subsection 2.14(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with subsection 2.14(c)(i) (and such Defaulting Lender shall
not participate therein).

 

43



--------------------------------------------------------------------------------

(d) If (i) a Bankruptcy Event with respect to a Parent of any Multicurrency
Tranche Revolving Lender shall occur following the date hereof and for so long
as such event shall continue or (ii) any Issuing Bank has a good faith belief
that any Multicurrency Tranche Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Multicurrency
Tranche Revolving Lender commits to extend credit, then such Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless such
Issuing Bank shall have entered into arrangements with the Company or such
Multicurrency Tranche Revolving Lender, satisfactory to such Issuing Bank, as
the case may be, to eliminate any risk to it in respect of such Multicurrency
Tranche Revolving Lender hereunder.

(e) In the event that the Administrative Agent, the Company and, in the case of
a Multicurrency Tranche Revolving Lender, each Issuing Bank each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the L/C Obligations of the Multicurrency Tranche
Revolving Lenders shall be readjusted to reflect the inclusion of such Revolving
Lender’s Multicurrency Tranche Revolving Commitment, if any, and on such date
such Revolving Lender shall purchase at par such of the US Tranche Revolving
Loans and/or Multicurrency Tranche Revolving Loans of the other Revolving
Lenders as the Administrative Agent shall determine may be necessary in order
for such Revolving Lender to hold such Revolving Loans in accordance with its
Revolving Commitment Percentage of each Class.

2.15. Amortization of Term Loans. (a) The Company shall repay Tranche A Term
Loans in quarterly installments on the last day of each March, June, September
and December, beginning with March 31, 2013, in an aggregate principal amount
for each such quarter equal to the percentage of the aggregate principal amount
of the Tranche A Term Loans outstanding on the Effective Date set forth opposite
such quarter below (as such amounts may be adjusted pursuant to paragraph (d) of
this subsection):

 

Quarter:

   Percentage:  

March 31, 2013 through September 30, 2014

     2.500 % 

December 31, 2014 through September 30, 2015

     3.125 % 

December 31, 2015 through September 30, 2016

     3.750 % 

December 31, 2016 through June 30, 2017

     13.750 % 

(b) The Company shall repay Incremental Term Loans of any Series in such amounts
and on such date or dates as shall be specified therefor in the Incremental
Facility Agreement establishing the Incremental Term Commitments of such Series
(as such amounts may be adjusted pursuant to paragraph (d) of this subsection or
pursuant to such Incremental Facility Agreement).

 

44



--------------------------------------------------------------------------------

(c) To the extent not previously paid, (i) all Tranche A Term Loans shall be due
and payable on the Tranche A Term Maturity Date and (ii) all Incremental Term
Loans of any Series shall be due and payable on the Incremental Term Maturity
Date applicable to such Series.

(d) Any prepayment of Tranche A Term Loans shall be applied to reduce the
subsequent scheduled repayments of such Tranche A Term Loans to be made pursuant
to this subsection ratably based on the amount of such scheduled repayments. Any
prepayment of Incremental Term Loans of any Series shall be applied to reduce
the subsequent scheduled repayments of Incremental Term Loans of such Series to
be made pursuant to this subsection as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series.

(e) Any repayment of any Term Loans of any Class under this subsection shall be
applied to such Term Loans as the Company shall select by notifying the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that in the absence
of any such notification, such repayment shall be applied, first, towards one or
more ABR Term Loans outstanding at such time (and as between such ABR Term
Loans, in the manner determined by the Administrative Agent), and second, upon
repayment in full of all such ABR Term Loans, towards one or more Eurocurrency
Term Loans outstanding at such time (and, as between such Eurocurrency Term
Loans, to the Eurocurrency Term Loan with the shortest remaining Interest Period
prior to the application to any other such Eurocurrency Term Loan). Each
repayment of a borrowing of Term Loans shall be applied ratably to the Loans
included in the repaid borrowing. Repayments of Term Loans shall be accompanied
by accrued interest on the amounts repaid.

2.16. Incremental Term Facilities. (a)The Company may on one or more occasions,
by written notice to the Administrative Agent, request the establishment of the
Incremental Term Commitments, provided that the aggregate amount of any
Incremental Term Commitments established hereunder at any time shall not exceed
the Maximum Increase Amount at such time. Each such notice shall specify (A) the
date on which the Company proposes that the Incremental Term Commitments shall
be effective, which shall be a date not less than 10 Business Days (or such
shorter period as may be agreed to by the Administrative Agent) after the date
on which such notice is delivered to the Administrative Agent, and (B) the
amount of the Incremental Term Commitments being requested (it being agreed that
(x) any Lender approached to provide any Incremental Term Commitment may elect
or decline, in its sole discretion, to provide such Incremental Term Commitment
and (y) any Person that the Company proposes to become an Incremental Term
Lender, if such Person is not then a Lender or any Affiliate thereof, must be
reasonably acceptable to the Administrative Agent).

(b) The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be, except as otherwise set
forth herein or in the applicable Incremental Facility Agreement, substantially
the same as those of the Tranche A Term Commitments and the Tranche A Term Loans
made thereunder on the Effective Date; provided that (i) any Series of
Incremental Term Loans may bear interest at higher or lower rates than those
applicable to the Tranche A Term Commitments and the Tranche A Term

 

45



--------------------------------------------------------------------------------

Loans made thereunder on the Effective Date, (ii) the Company may pay upfront or
closing fees with respect to any Series of Incremental Term Commitments that are
higher or lower than such fees paid with respect to the Tranche A Term
Commitments established on the Effective Date, (iii) any Series of Incremental
Term Loans may be issued with original issue discount that is higher or lower
than that applicable to Tranche A Term Loans made on the Effective Date,
(iv) such Incremental Facility Agreement may not provide for mandatory
prepayment requirements with respect to any Incremental Term Loans more
favorable to the Incremental Term Lenders party thereto than those applicable to
the Tranche A Term Loans set forth in this Agreement, (v) no Incremental Term
Maturity Date with respect to any Series of Incremental Term Loans shall be
earlier than the latest Maturity Date in effect as of the date of the
establishment of such Incremental Term Loans and (vi) the weighted average life
to maturity of any Incremental Term Loans shall not be shorter than the
remaining weighted average life to maturity of any then-outstanding Term Loans.
Any Incremental Term Commitments established pursuant to any Incremental
Facility Agreement that have identical terms and conditions, and any Incremental
Term Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement.

(c) The Incremental Term Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Term Lender providing such Incremental Term Commitments and the
Administrative Agent; provided that no Incremental Term Commitments shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing (or would occur after giving effect to such transaction), (ii) the
Company and its Subsidiaries shall be in pro forma compliance with each of the
financial covenants specified in subsection 8.1, and (iii) each of the
representations and warranties made by the Borrowers in or pursuant to this
Agreement or any of the other Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date
(except to the extent any such representations and warranties relate, by their
terms, to a specific date, in which case such representations and warranties
shall be true and correct in all material respects on and as of such specific
date).

(d) Upon the effectiveness of an Incremental Term Commitment of any Incremental
Term Lender, such Incremental Term Lender shall be deemed to be a “Term Lender”
(and a Term Lender in respect of Term Commitments and Term Loans of the
applicable Class) hereunder, and henceforth shall be entitled to all the rights
of, and benefits accruing to, Term Lenders (or Term Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and shall be bound by
all agreements, acknowledgements and other obligations of Term Lenders (or Term
Lenders in respect of Commitments and Loans of the applicable Class) hereunder
and under the other Loan Documents.

(e) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Company in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

(f) To the extent reasonably requested by the Administrative Agent, it shall be
a condition precedent to any increase in the Incremental Term Commitments
pursuant to this

 

46



--------------------------------------------------------------------------------

subsection 2.16 that the Administrative Agent shall have received on or prior to
the effective date of the applicable Incremental Facility Agreement, for the
benefit of the Lenders, (i) legal opinions of counsel to the Company covering
such matters as are customary for transactions of this type and such other
matters as may be reasonably requested by the Administrative Agent and (ii) any
other certificates or documents that the Administrative Agent shall reasonably
request, each in form and substance reasonably satisfactory to the
Administrative Agent. Increases in the Incremental Term Commitments in
accordance with this subsection 2.16 will not require the consent of the
Majority Lenders.

(g) The Administrative Agent will notify all Lenders of each increase in
Commitments pursuant to this subsection.

(h) Notwithstanding anything in subsection 11.1 to the contrary, the
Administrative Agent, at the request of the Company, shall, and is hereby
expressly permitted to, amend the Loan Documents to the extent necessary to
(i) give effect to any Incremental Term Commitments pursuant to this subsection
2.16 or (ii) implement any mechanical changes necessary or advisable in
connection therewith.

2.17. Extension Offers. (a) The Company may on one or more occasions, by written
notice to the Administrative Agent, make one or more offers (each, an “Extension
Offer”) to all the Lenders of one or more Classes (each Class subject to such an
Extension Offer, an “Extension Request Class”) to make one or more Extension
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Company. Such notice shall
set forth (i) the terms and conditions of the requested Extension Permitted
Amendment and (ii) the date on which such Extension Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 Business Days after the date of such notice, unless otherwise
agreed to by the Administrative Agent). Extension Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Extension Request Class that accept the applicable Extension Offer (such
Lenders, the “Extending Lenders”) and, in the case of any Extending Lender, only
with respect to such Lender’s Loans and Commitments of such Extension Request
Class as to which such Lender’s acceptance has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrowers, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default or Event of Default shall
have occurred and be continuing (or would occur after giving effect to such
transaction), (ii) on the date of effectiveness thereof, each of the
representations and warranties made by the Borrowers in or pursuant to this
Agreement or any of the other Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date
(except to the extent any such representations and warranties relate, by their
terms, to a specific date, in which case such representations and warranties
shall be true and correct in all material respects on and as of such specific
date), and (iii) the Borrowers shall have delivered to the Administrative Agent
(A) legal opinions of counsel to the Borrowers covering such matters as are
customary for transactions of this type and such other matters as may be
reasonably requested by the Administrative Agent and (B) any other certificates
or documents that the Administrative Agent shall reasonably request,

 

47



--------------------------------------------------------------------------------

each in form and substance reasonably satisfactory to the Administrative Agent.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Extending Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this subsection 2.17, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new “Class” of loans and/or commitments hereunder; provided that,
in the case of any Extension Offer relating to Multicurrency Tranche Revolving
Commitments or Multicurrency Tranche Revolving Loans, except as otherwise agreed
to by each Issuing Bank, (i) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit as
between the commitments of such new “Class” and the remaining Multicurrency
Tranche Revolving Commitments shall be made on a pro rata basis as between the
commitments of such new “Class” and the remaining Multicurrency Tranche
Revolving Commitments and (ii) the Multicurrency Tranche Revolving Commitment
Period and the Multicurrency Tranche Revolving Termination Date, as such terms
are used in reference to Letters of Credit, may not be extended without the
prior written consent of each Issuing Bank.

(c) Extension Permitted Amendments effected in accordance with this subsection
2.17 will not require the consent of the Majority Lenders.

SECTION 3

THE LETTERS OF CREDIT

3.1. L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Bank agrees to issue or amend letters of credit (including Letters of
Credit payable by acceptance of a Time Draft as described in subsection 3.9)
(“Letters of Credit”, which shall include the existing letters of credit
specified on Schedule III which shall be continued and be deemed Letters of
Credit issued and outstanding hereunder) for the account of the Company on any
Business Day during the Multicurrency Tranche Revolving Commitment Period in
such form as shall be reasonably acceptable to such Issuing Bank; provided, that
no Letter of Credit shall be issued or amended if, after giving effect thereto
(i) the aggregate amount of the Multicurrency Tranche Revolving Exposure would
exceed the aggregate amount of the Multicurrency Tranche Revolving Commitments,
(ii) the aggregate Dollar Equivalent Amount of the L/C Obligations would exceed
$60,000,000, (iii) the aggregate Dollar Equivalent Amount of L/C Obligations in
respect of Standby Letters of Credit would exceed $30,000,000 or (iv) the
aggregate amount of the Available Foreign Currency Exposure would exceed the
Available Foreign Currency Exposure Cap.

(b) Each Letter of Credit shall:

(i) be denominated in Dollars or an Available Foreign Currency and shall be
either (A) a standby letter of credit issued to support any obligations of the
Company or any Subsidiary, contingent or otherwise (a “Standby Letter of
Credit”) or (B) a commercial letter of credit issued in respect of the purchase
of goods and services in the ordinary course of business of the Company and its
Subsidiaries (a “Commercial Letter of Credit”) and

 

48



--------------------------------------------------------------------------------

(ii) expire no later than the earlier of (A) one year after its date of issuance
and (B) five Business Days prior to the Multicurrency Tranche Revolving
Termination Date; provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (B) above).

(c) No Issuing Bank shall at any time be obligated to issue any Letter of Credit
hereunder if such issuance would cause such Issuing Bank or any Lender to
violate any applicable Requirement of Law.

3.2. Procedure for Issuance of Letters of Credit under this Agreement. The
Company may from time to time request that an Issuing Bank issue a Letter of
Credit by delivering to such Issuing Bank at its Issuing Office an Application
therefor, completed to the satisfaction of the Issuing Bank, and such other
documents required in connection therewith as such Issuing Bank may reasonably
request. Upon receipt by an Issuing Bank of any Application, such Issuing Bank
will process such Application and any other documents delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Bank be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
documents required in connection therewith) by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed by
such Issuing Bank and the Company. Such Issuing Bank shall promptly (and in no
event later than the Business Day following its issuance of any Letter of
Credit) advise the Administrative Agent of the terms of such Letter of Credit
(or provide the Administrative Agent with a copy of such Letter of Credit), and
each Multicurrency Tranche Revolving Lender shall be entitled to receive from
the Administrative Agent, following such Multicurrency Tranche Revolving
Lender’s request therefor, any documents so provided to the Administrative
Agent.

3.3. Fees, Commissions and Other Charges. (a) The Company shall pay to the
Administrative Agent, for the account of the Multicurrency Tranche Revolving
Lenders (including the Issuing Bank) in Dollars pro rata according to their
Revolving Commitment Percentages in respect of Multicurrency Tranche Revolving
Commitments, a letter of credit commission with respect to each Letter of
Credit, computed at a rate equal to the then Applicable Margin for Eurocurrency
Revolving Loans on the daily average amount available to be drawn under such
Letter of Credit. Such commissions shall be payable in arrears on the last
Business Day of each March, June, September and December to occur after the date
of issuance of such Letter of Credit and on the expiration date of such Letter
of Credit and shall be nonrefundable. In addition to the foregoing fees, the
Company shall pay to each Issuing Bank for its own account in Dollars a fronting
fee of 0.125% per annum on the aggregate undrawn and unexpired amount of all
outstanding Letters of Credit issued by such Issuing Bank. Such fronting fees
shall be payable in arrears on the last Business Day of each March, June,
September and December and shall be nonrefundable.

 

49



--------------------------------------------------------------------------------

(b) In addition to the foregoing fees and commissions, the Company shall pay or
reimburse the relevant Issuing Bank for such normal and customary costs and
expenses as are incurred or charged by such Issuing Bank in issuing, effecting
payment under, amending, negotiating or otherwise administering such Letter of
Credit.

(c) The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Bank and the Multicurrency Tranche Revolving Lenders
all fees and commissions received by the Administrative Agent for their
respective accounts pursuant to this subsection.

3.4. L/C Participations. (a) Each Issuing Bank irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Bank to issue
Letters of Credit hereunder, each L/C Participant unconditionally and
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Issuing Bank, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest in such Issuing Bank’s
obligations and rights under each Letter of Credit issued by such Issuing Bank
hereunder in an amount equal to the product of such L/C Participant’s Revolving
Commitment Percentage in respect of Multicurrency Tranche Revolving Commitments
times the amount of each draft paid by such Issuing Bank thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Bank that,
if a draft is paid under any Letter of Credit issued by such Issuing Bank for
which such Issuing Bank is not reimbursed in full by the Company in accordance
with the terms of this Agreement, such L/C Participant shall pay to such Issuing
Bank upon demand at such Issuing Bank’s Issuing Office an amount equal to such
L/C Participant’s Revolving Commitment Percentage in respect of Multicurrency
Tranche Revolving Commitments of the amount of such draft, or any part thereof,
which is not so reimbursed in the Currency in which payment of such draft was
made and in immediately available funds.

(b) If any amount required to be paid by any L/C Participant to any Issuing Bank
pursuant to subsection 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Bank under any Letter of Credit is not paid to such
Issuing Bank on the date such payment is due from such L/C Participant, such L/C
Participant shall pay to such Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) (A) in the case of any such payment
obligation denominated in Dollars, the Federal Funds Effective Rate or (B) in
the case of any such payment obligation denominated in an Available Foreign
Currency, the rate customary in such Currency for settlement of similar
inter-bank obligations, as quoted by such Issuing Bank, in each case during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Issuing Bank, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to subsection 3.4(a) is not made available
to such Issuing Bank by such L/C Participant within three Business Days after
the date such payment is due, such Issuing Bank shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Revolving
Loans. A certificate of an Issuing Bank submitted to any L/C Participant with
respect to any amounts owing under this subsection shall be conclusive in the
absence of manifest error.

 

50



--------------------------------------------------------------------------------

(c) Whenever, at any time after an Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 3.4(a), the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the Company or
otherwise), or any payment of interest on account thereof, such Issuing Bank
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Bank
shall be required to be returned by such Issuing Bank, such L/C Participant
shall return to such Issuing Bank on demand the portion thereof previously
distributed by such Issuing Bank to it.

(d) Each L/C Participant’s obligation to purchase participating interests
pursuant to subsection 3.4(a) shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant or the Company may
have against any Issuing Bank, the Company or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VII; (iii) any adverse change in the condition (financial or otherwise)
of the Company or any Subsidiary; (iv) any breach of this Agreement or any other
Loan Document by the Company or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

3.5. Reimbursement Obligation of the Company. (a) The Company agrees to
reimburse each Issuing Bank in respect of any Letter of Credit issued by such
Issuing Bank on the Business Day next succeeding the Business Day on which such
Issuing Bank notifies the Company of the date and amount of a draft presented
under such Letter of Credit and paid by such Issuing Bank for the amount of
(i) such draft so paid and (ii) any taxes, fees, charges or other costs or
expenses reasonably incurred by such Issuing Bank in connection with such
payment. Each such payment shall be made to such Issuing Bank at its Issuing
Office in the Currency in which payment of such draft was made and in
immediately available funds.

(b) Interest shall be payable on any and all amounts remaining unpaid by the
Company under this subsection from the date such amounts are required to be paid
by the Issuing Bank until payment in full at the ABR then in effect plus the
Revolving Applicable Margin for ABR Loans then in effect until the third
Business Day next succeeding the date of the relevant notice and thereafter at
the rates provided for above in this paragraph plus 2% per annum.

3.6. Obligations Absolute. (a) The obligations of the Company under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment which the
Company may have or have had against any Issuing Bank or any beneficiary of a
Letter of Credit.

(b) The Company also agrees with each Issuing Bank in respect of each Letter of
Credit issued by such Issuing Bank that such Issuing Bank shall not be
responsible for, and the Company’s Reimbursement Obligations under subsection
3.5(a) shall not be affected by, among other things, (i) the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, provided,
that reliance upon such documents by such Issuing Bank shall not have
constituted gross negligence

 

51



--------------------------------------------------------------------------------

or willful misconduct of such Issuing Bank or (ii) any dispute between or among
the Company and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or (iii) any claims whatsoever of
the Company against any beneficiary of such Letter of Credit or any such
transferee.

(c) The Issuing Banks shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Bank’s gross negligence or willful misconduct.

(d) The Company agrees that any action taken or omitted by any Issuing Bank
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Customs (with
respect to any commercial Letter of Credit) or the ISP (with respect to any
Standby Letter of Credit), shall be binding on the Company and shall not result
in any liability of such Issuing Bank to the Company.

3.7. Letter of Credit Payments. If any draft shall be presented for payment to
an Issuing Bank under any Letter of Credit, such Issuing Bank shall promptly
notify the Company of the date and amount thereof. The responsibility of the
Issuing Bank to the Company in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in compliance with such Letter of Credit.

3.8. Application. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9. Issuance of Letters of Credit Priority for Acceptance of Time Drafts.
(a) Notwithstanding anything to the contrary contained in this Section 3, the
Company may request that any Letter of Credit permit drawings thereunder to be
by means of acceptance by the Issuing Bank of a time draft (a “Time Draft”)
rather than by payment of a sight draft. Each Time Draft shall (in addition to
satisfying all of the provisions set forth in this Section 3, except to the
extent such provisions conflict with the provisions in this subsection 3.9 (in
which case this subsection 3.9 shall be controlling)) expire no later than the
earliest of (i) 90 days following the acceptance of such Time Draft by the
related Issuing Bank, (ii) five Business Days prior to the Multicurrency Tranche
Revolving Termination Date and (iii) 180 days after the issuance of the
Commercial Letter of Credit pursuant to which such Time Draft is made.
Notwithstanding anything to the contrary in this Agreement:

(b) in calculating the outstanding amount of L/C Obligations for purpose of
determining the amount of the Multicurrency Tranche Revolving Commitments
available for usage as Letters of Credit under subsection 3.1(a), the face
amount of each outstanding and accepted Time Draft shall be deemed to constitute
L/C Obligations;

 

52



--------------------------------------------------------------------------------

(c) in calculating the undrawn face amount of any Letter of Credit for purposes
of determining the amount of Letter of Credit commission payable pursuant to
subsection 3.3(a), each Letter of Credit under which a Time Draft has been
issued and accepted shall be deemed undrawn to the extent of the face amount of
such Time Draft until such Time Draft has been paid; and

(d) each L/C Participant shall be deemed to have an undivided interest equal to
such L/C Participant’s Revolving Commitment Percentage in respect of
Multicurrency Tranche Revolving Commitments in the Issuing Bank’s rights and
obligations under any Time Draft accepted by such Issuing Bank under any Letter
of Credit.

3.10. Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or a Majority in Interest of Multicurrency Tranche
Revolving Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the aggregate amount of the
Multicurrency Tranche Revolving Lenders’ L/C Obligations as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default described in subsection 9.1(f)(i) or
(ii). The Company also shall deposit cash collateral in accordance with this
paragraph as and to the extent required by subsection 2.14(c). Each such deposit
shall be held by the Administrative Agent as security for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for unreimbursed Letter of
Credit drawings for which they have not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Company for the outstanding L/C Obligations at such time or, if the
maturity of the Multicurrency Tranche Revolving Loans has been accelerated, be
applied to satisfy other obligations of the Company under this Agreement. If the
Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company within three Business
Days after all Events of Default have been cured or waived. If the Company is
required to provide an amount of cash collateral hereunder pursuant to
subsection 2.14(c) or this subsection 3.10, such amount (to the extent not
applied as aforesaid) shall be returned to the Company as and to the extent
that, after giving effect to such return, the aggregate Multicurrency Tranche
Revolving Exposure would not exceed the aggregate Multicurrency Tranche
Revolving Commitments, the aggregate Available Foreign Currency Exposure would
not exceed the Available Foreign Currency Exposure Cap and no Default shall have
occurred and be continuing.

 

53



--------------------------------------------------------------------------------

SECTION 4

CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT

4.1. Facility Fee. (a) (i) With respect to the US Tranche Revolving Commitments,
the Company agrees to pay to the Administrative Agent for the account of each US
Tranche Revolving Lender a facility fee for the period from and including the
Effective Date to but excluding the US Tranche Revolving Termination Date, or
such earlier date on which the US Tranche Revolving Commitments shall terminate
as provided herein, and (ii) with respect to the Multicurrency Tranche Revolving
Commitments, each Borrower agrees to pay to the Administrative Agent for the
account of each Multicurrency Tranche Revolving Lender such Borrower’s
Applicable Percentage of a facility fee for the period from and including the
Effective Date to but excluding the Multicurrency Tranche Revolving Termination
Date, or such earlier date on which the Multicurrency Tranche Revolving
Commitments shall terminate as provided herein, in each case computed at the
Facility Fee Rate in effect from time to time on the average daily amount of the
Revolving Commitment (used and unused) of the applicable Class of such Revolving
Lender during the period for which payment is made (or after the US Tranche
Revolving Termination Date or the Multicurrency Tranche Revolving Termination
Date, as applicable, on the average daily amount of the US Tranche Revolving
Exposure or the Multicurrency Tranche Revolving Exposure, as applicable, of such
Revolving Lender), payable quarterly in arrears on the last day of each March,
June, September and December and on the US Tranche Revolving Termination Date or
the Multicurrency Tranche Revolving Termination Date, as applicable, or such
earlier date on which the US Tranche Revolving Commitments or Multicurrency
Tranche Revolving Commitments, as applicable, shall terminate as provided
herein, commencing on the first of such dates to occur after the Effective Date.

(b) Each Borrower agrees to pay to the Administrative Agent, for its own account
and for the account of the Lenders, and to each Joint Lead Arranger, for its own
account, as applicable, the fees specified in, and in the amounts and on the
dates set forth in, the Fee Letters required to be paid by such Borrower
thereunder.

4.2. Computation of Interest and Fees. (a) Facility fees and, whenever it is
calculated on the basis of the Prime Rate, interest on ABR Loans shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed; and, otherwise, interest and Letter of Credit commissions
shall be calculated on the basis of a 360- (or, in the case of interest on Loans
denominated in Pounds Sterling, 365-) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of each determination of a Eurocurrency Rate. Any change in the ABR due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurocurrency Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate the Federal Funds Effective Rate
or the Adjusted Eurocurrency Rate, respectively. The Administrative Agent shall
as soon as practicable notify the Company and the Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining any
Eurocurrency Rate.

 

54



--------------------------------------------------------------------------------

4.3. Pro Rata Treatment and Payments. (a) Each borrowing by a Borrower of Loans
of any Class and any reduction of the Commitments of the applicable Lenders of
any Class shall be made pro rata according to the respective Commitment
Percentages of such Lenders in respect of such Class. Each payment (including
each prepayment) by a Borrower on account of principal of and interest on any
Loans of the same Class shall be made pro rata according to the respective
outstanding principal amounts of the Loans of such Borrower then due and owing
to the applicable Lenders; provided that (i) the amounts so allocable to
Incremental Term Loans of any Series may be applied to other Loans as provided
in the applicable Incremental Facility Agreement and (ii) the Administrative
Agent may allocate payments on a non-pro rata basis to the extent necessary to
implement an Extension Agreement. All payments (including prepayments) to be
made by a Borrower hereunder, whether on account of principal, interest, fees,
Reimbursement Obligations or otherwise, shall be made without set off or
counterclaim. All payments in respect of Loans in any Currency shall be made in
such Currency and in immediately available funds at the Payment Office, and at
or prior to the Payment Time, for Loans of such Currency, on the due date
thereof. The Administrative Agent shall distribute to the applicable Lenders any
payments received by the Administrative Agent promptly upon receipt in like
funds as received. If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing Date in respect of Loans that such Lender will not
make the amount that would constitute its applicable Revolving Commitment
Percentage, in the case of Revolving Loans of any Class, or its applicable Term
Commitment Percentage, in the case of Term Loans of any Class, of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower requesting such Loan a corresponding amount. If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon at a rate equal to (i) in the case
of any such Loans denominated in Dollars, the daily average Federal funds rate,
as quoted by the Administrative Agent or (ii) in the case of any Loans
denominated in an Available Foreign Currency, the rate customary in such
Currency for settlement of similar inter-bank obligations, as quoted by the
Administrative Agent, in each case for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error. If
such Lender’s applicable Revolving Commitment Percentage, in the case of
Revolving Loans of any Class, or its applicable Term Commitment Percentage, in
the case of Term Loans of any Class, of such borrowing is not made available to
the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to the applicable
Type and Class of Loans in such Currency hereunder, on demand, from the
applicable Borrower of such Loan.

 

55



--------------------------------------------------------------------------------

(c) If any Lender shall fail to make any payment required to be made by it
pursuant to subsection 3.4, 4.3(b) or 10.7, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender for the benefit of the Administrative Agent or the Issuing Banks to
satisfy such Lender’s obligations thereto under such subsection until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such subsection, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

4.4. Requirements of Law. (a) If after the Effective Date the adoption of or any
change in any Requirement of Law or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) applicable generally in the jurisdiction of such Lender to
banking institutions of the same type as such Lender

(i) shall subject any Lender to any tax of any kind whatsoever (other than
(A) Non-Excluded Taxes imposed on or with respect to any payment made by or on
account of any obligation of a Borrower under any Loan Document (whether or not
any additional amount is payable by a Borrower pursuant to subsection 4.5) and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits with or for the account of, or advances, loans or other extensions of
credit by, any office of such Lender which is not otherwise included in the
determination of the Eurocurrency Rate; or

(iii) shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender to
a Borrower, or Extensions of Credit by such Lender to a Borrower or any
participation therein;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Loans to a Borrower or of maintaining
its obligation to make any such Loan, or issuing, maintaining or participating
in Letters of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit) of the Company or to reduce any amount received or
receivable hereunder (whether of principal, interest or any other amount), then,
in any such case, the applicable Borrower of such Loan or, in the case of the
Company, with respect to such Letter of Credit shall promptly pay such Lender
following receipt of a certificate of such Lender in accordance with subsection
4.4(c) such additional amount or amounts as will compensate such

 

56



--------------------------------------------------------------------------------

Lender for such increased cost or reduction suffered. Notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed for purposes of this subsection 4.4 to be a
change in a Requirement of Law after the Effective Date, regardless of the date
enacted, adopted or issued.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) made
subsequent to the Effective Date shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital, if any, as a consequence
of this Agreement or its obligations hereunder, including the Commitments of
such Lender, or the Loans made by, or the Letters of Credit issued or
participations in such Letters of Credit held by, such Lender, to a level below
that which such Lender or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, each
Borrower shall promptly pay to such Lender following receipt of a certificate of
such Lender in accordance with subsection 4.4(c) its Applicable Percentage of
such additional amount or amounts as will compensate such Lender for any such
reduction suffered. Notwithstanding any other provision in this paragraph (b),
no Lender shall be entitled to demand compensation pursuant to this paragraph
(b) if it shall not then be the general practice of such Lender or such
corporation to demand such compensation in similar circumstances under
comparable provisions of other comparable credit agreements.

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or such corporation as specified in
paragraph (a) or (b) above, as the case may be, and setting forth in reasonable
detail an explanation of the basis of requesting such compensation in accordance
with paragraph (a) or (b) above, including calculations in detail comparable to
the detail set forth in Certificates delivered to such Lender in similar
circumstances under comparable provisions of other comparable credit agreements,
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. Each Borrower, as required by paragraph (a) or (b) above, shall pay each
Lender the amount shown as due on any such certificate delivered to it within
ten days after its receipt of the same.

(d) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period, except that no Lender shall be entitled to compensation under this
subsection 4.4 for any such costs incurred or any such reduction suffered with
respect to any date unless such Lender shall have notified the Borrowers that it
will demand compensation for such costs or reductions under paragraph (c) above,
not more than six months after the later of (i) such date and (ii) the date on
which such Lender shall

 

57



--------------------------------------------------------------------------------

have become aware of such costs or reductions. The protection of this subsection
4.4 shall be available to each Lender regardless of any possible contention of
the invalidity or inapplicability of the law, rule, regulation, guideline or
other change or condition that shall have occurred or been imposed.

(e) For purposes of this subsection, the term “Lender” shall include any Issuing
Bank. The agreements in this subsection shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

4.5. Taxes. (a) Except as required by applicable law, all payments made by the
Borrowers under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (other than Excluded Taxes). If any taxes, levies,
imposts, duties, charges, fees deductions or withholdings (other than Excluded
Taxes) (together with any interest, additions to tax and penalties applicable
thereto, “Non-Excluded Taxes”) are required to be withheld from any amounts
payable by a Borrower to the Administrative Agent or any Lender hereunder, the
amounts so payable to the Administrative Agent or such Lender shall be increased
to the extent necessary to yield to the Administrative Agent or such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement.
Whenever any Non-Excluded Taxes are payable by a Borrower, such Borrower shall
timely pay such Non-Excluded Taxes and shall send to the Administrative Agent
for its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt received by such Borrower showing
payment thereof. If the applicable Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
Notwithstanding the foregoing, each Borrower shall not be required to make any
payments in respect of Non-Excluded Taxes to any Lender that has changed the
Funding Office at which it maintains the Extensions of Credit to which such
Non-Excluded Taxes relate (other than any such change in Funding Office made by
such Lender pursuant to subsection 4.7 to avoid or minimize the application or
effects of subsection 4.4 or 4.5) in an amount greater than such Borrower would
have been required to pay pursuant to this subsection 4.5 if no such change in
Funding Office had occurred. The agreements in this subsection shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(b) (i) Each Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Company and any other relevant Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company, any other relevant Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate

 

58



--------------------------------------------------------------------------------

of withholding, provided that (except in the case of taxes imposed by the United
States or Germany that are in effect as of the date hereof) such Lender has
received written notice from a Borrower advising it of the availability of such
exemption or reduction and supplying all applicable documentation. In addition,
any Lender, if requested by the Company, any other relevant Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company, any other relevant
Borrower or the Administrative Agent as will enable the Company, any other
relevant Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements,
provided such Lender is legally able to do so and provided that (except in the
case of taxes imposed by the United States or Germany that are in effect as of
the date hereof) such Lender has received written notice from a Borrower
advising it of the availability of any exemption from such backup withholding or
information reporting requirements and supplying all applicable documentation.

(ii) Without limiting the generality of the foregoing, each Lender that is not
incorporated, created or organized under the laws of the United States of
America or a state or political subdivision thereof (a “Non-U.S. Lender”) shall:

(A) deliver to the Company and the Administrative Agent (1) two duly completed
copies of either United States Internal Revenue Service Form W-8BEN (with
respect to entitlement to treaty benefits) or W-8ECI, or successor applicable
form, as applicable, (2) in the case of a Non-U.S. Lender claiming exemption
from U.S. Federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” a statement substantially in
the form of Exhibit E hereto and a Form W-8BEN, and (3) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company to determine the withholding or deduction required to be made; or
applicable successor form, in each case, demonstrating such Non-U.S. Lender’s
entitlement to a complete exemption from or a reduction in U.S. Federal
withholding tax on all payments by the Company under this Agreement,

(B) deliver to the Company and the Administrative Agent two further current
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Company; and

(C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Company or the
Administrative Agent;

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the

 

59



--------------------------------------------------------------------------------

Company and the Administrative Agent of the legal basis therefor. Each Person
that shall become a Lender or a Participant pursuant to subsection 11.6 shall,
upon the effectiveness of the related transfer, be required to provide all of
the forms and statements required pursuant to this subsection, provided that in
the case of a Participant such Participant shall furnish all such required forms
and statements to the Lender from which the related participation shall have
been purchased.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent, as the case may be, (i) to comply with its obligations under FATCA,
(ii) to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA, and (iii) to determine the amount to deduct and
withhold from such payment (or to determine that no amount is required to be
deducted and withheld from such payment). For purposes of this
subsection 4.5(b)(iii), FATCA shall include any amendments made to FATCA after
the date hereof.

(iv) Each Lender agrees that if any form or certification it previously
delivered pursuant to this subsection 4.5(b) expires or becomes obsolete or
inaccurate in any respect, it shall (x) timely update such form or
certification, or (y) promptly notify the Borrower and the Administrative Agent
in writing of its legal inability to do so.

(c) Each Lender shall severally indemnify the Administrative Agent for any
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (but, in the case of any Non-Excluded
Taxes for which an additional amount is payable by a Borrower under this
subsection 4.5, only to the extent that the applicable Borrower has not already
indemnified the Administrative Agent for such Non-Excluded Taxes and without
limiting the obligation of a Borrower to do so) attributable to such Lender that
are paid or payable by the Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this subsection 4.5(c) shall be paid
within ten days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount so paid or payable by the Administrative Agent.
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or otherwise payable by the Administrative Agent to the Lender from
any other source against any amount due to the Administrative Agent under this
subsection 4.5(c).

(d) If the Administrative Agent or any Lender receives a refund of any
Non-Excluded Taxes as to which it has been indemnified by any Loan Party or with
respect to which

 

60



--------------------------------------------------------------------------------

any Loan Party has paid additional amounts, in each case pursuant to this
subsection 4.5, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made under this subsection 4.5
with respect to the Non-Excluded Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (d), in no event will the Administrative Agent or
such Lender be required to pay any amount to a Loan Party pursuant to this
paragraph (d) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-tax position than the Administrative Agent
or such Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph (d) shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Loan Party or any other Person.

(e) For purposes of this subsection, the term “Lender” shall include any Issuing
Bank.

4.6. Indemnity. Each Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or reasonable expense which such Lender may
sustain or incur as a consequence of (a) default by such Borrower in making a
borrowing of, conversion into or continuation of a Loan after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making by such Borrower of a prepayment of Eurocurrency
Loans on a day which is not the last day of an Interest Period or the Maturity
Date, as the case may be, with respect thereto. Such loss or reasonable expense
shall be equal to the sum of (i) such Lender’s actual costs and expenses
incurred (other than any lost profits) in connection with, or by reason of, any
of the foregoing events and (ii) an amount equal to the excess, if any, as
reasonably determined by such Lender of (A) its cost of obtaining the funds for
the Loan being paid, prepaid, converted or continued (assumed to be the
Eurocurrency Rate applicable thereto) for the period from and including the date
for such payment, prepayment, conversion or continuation to but excluding the
last day of the Interest Period for such Loan over (B) the amount of interest
(as reasonably determined by such Lender) that would be realized by such Lender
in reemploying the funds so paid, prepaid, converted or continued for such
period or Interest Period, as the case may be. A certificate of any Lender
setting forth any amount or amounts, including calculations in reasonable
detail, that such Lender is entitled to receive pursuant to this subsection 4.6
shall be delivered to the applicable Borrower and shall be conclusive absent
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

4.7. Change of Lending Office. (a) Each Lender agrees that upon the occurrence
of any event giving rise to the operation of subsection 4.4 or 4.5, it will use
reasonable efforts

 

61



--------------------------------------------------------------------------------

(consistent with legal and regulatory restrictions) to file any certificate or
document requested by the Borrowers or designate a different lending office for
Extensions of Credit affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates with the
object of avoiding or minimizing the consequences of such event; provided, that
such filing, designation or assignment is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no material economic, legal or regulatory disadvantage; and, provided, further,
that nothing in this subsection 4.7 shall affect or postpone any of the
obligations of the Company or the rights of any Lender pursuant to subsection
4.4 or 4.5.

(b) In the event that any Lender shall have delivered a notice or certificate
pursuant to subsection 4.4 or 4.5, or if any Lender shall default in its
obligations to fund any Loans hereunder, then the Company shall have the right,
but not the obligation, at its expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in subsection 11.6), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in subsection 11.6) all its interests,
rights (other than existing rights to payments under subsections 4.4 or 4.5) and
obligations under this Agreement to such assignee; provided, however, that no
Lender shall be obligated to make any such assignment unless (i) such assignment
shall not violate any Requirement of Law, (ii) such assignee shall pay to the
affected Lender in immediately available funds on the date of such assignment
the outstanding principal amount of the Loans made by such Lender hereunder,
(iii) each Borrower shall pay to the affected Lender in immediately available
funds on the date of such assignment the interest accrued to the date of payment
on the Loans made by such Lender hereunder to such Borrower and all other
amounts accrued for such Lender’s account or owed to it hereunder (including any
amount that would be payable to such Lender pursuant to subsection 4.6 if such
assignment were, instead, a prepayment) and (iv) in the case of any such
assignment resulting from a claim for compensation under subsection 4.4 or
payments required to be made pursuant to subsection 4.5, such assignment will
result in a reduction in such compensation or payments.

4.8. Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure Exceeds Commitments. (a) The Company will monitor the borrowings and
repayments of Loans by the Borrowers and the issuance of and drawings under
Letters of Credit and Time Drafts, with the object of preventing any request for
an Extension of Credit that would result in the aggregate amount of the US
Tranche Revolving Exposure being in excess of the US Tranche Revolving
Commitments, the Multicurrency Tranche Revolving Exposure being in excess of the
Multicurrency Tranche Revolving Commitments or the aggregate amount of the
Available Foreign Currency Exposure being in excess of the Available Foreign
Currency Exposure Cap and of promptly identifying and remedying any circumstance
where, by reason of changes in exchange rates, the aggregate amount of the
Multicurrency Tranche Revolving Exposure or Available Foreign Currency Exposure
does exceed the Multicurrency Tranche Revolving Commitments or the Available
Foreign Currency Exposure Cap, as applicable. In the event that at any time the
Company determines that the aggregate amount of the Multicurrency Tranche
Revolving Exposure exceeds the Multicurrency Tranche Revolving Commitments or
the aggregate amount of the Available Foreign Currency Exposure exceeds the
Available Foreign Currency Exposure Cap, in either case by more than 5%, each
Borrower will, as soon as practicable but in any event within five Business Days
of making such determination, make such

 

62



--------------------------------------------------------------------------------

repayments or prepayments of Multicurrency Tranche Revolving Loans made to such
Borrower as shall be necessary to cause the aggregate amount of the
Multicurrency Tranche Revolving Exposure to no longer exceed the Multicurrency
Tranche Revolving Commitments or the aggregate amount of the Available Foreign
Currency Exposure to no longer exceed the Available Foreign Currency Exposure
Cap, as applicable. In the event that at any time the aggregate amount of the US
Tranche Revolving Exposure exceeds the US Tranche Revolving Commitments, the
Company will forthwith make such repayments or prepayments of US Tranche
Revolving Loans as shall be necessary to cause the aggregate amount of the US
Tranche Revolving Exposure to no longer exceed the US Tranche Revolving
Commitments.

(b) The Administrative Agent will calculate the aggregate amount of the
Multicurrency Tranche Revolving Exposure (including the aggregate amount of L/C
Obligations) and Available Foreign Currency Exposure (including the aggregate
amount of L/C Obligations denominated in any Available Foreign Currency) from
time to time, and in any event not less frequently than once during each
calendar week. In making such calculations, the Administrative Agent will rely
on the information most recently received by it from Issuing Banks in respect of
outstanding Letters of Credit (including, with respect to such Issuing Banks,
the conversion ratios in respect of the non-Dollar denominated Letters of Credit
provided to the Administrative Agent by such Issuing Banks on the fifteenth day
and the end of each month (or on the Business Day next succeeding such days)).
Upon making each such calculation, the Administrative Agent will inform the
Company of the results thereof and, upon the request of any Lender, inform such
Lender of the results thereof.

(c) In the event that on any date the Administrative Agent calculates that the
aggregate amount of the Multicurrency Tranche Revolving Exposure exceeds the
aggregate amount of the Multicurrency Tranche Revolving Commitments or the
aggregate amount of the Available Foreign Currency Exposure exceeds the
Available Foreign Currency Exposure Cap, in either case by more than 5%, the
Administrative Agent will give notice to such effect to the Company. Within five
Business Days after receipt of any such notice, each Borrower will, as soon as
practicable but in any event within five Business Days of receipt of such
notice, make such repayments or prepayments of Loans made to such Borrower as
shall be necessary to cause the aggregate amount of the Multicurrency Tranche
Revolving Exposure to no longer exceed the Multicurrency Tranche Revolving
Commitments or the aggregate amount of the Available Foreign Currency Exposure
to no longer exceed the Available Foreign Currency Exposure Cap, as applicable.

(d) Any prepayment required to be made pursuant to this subsection 4.8 shall be
accompanied by payment of amounts payable, if any, pursuant to subsection 4.6 in
respect of the amount so prepaid.

 

63



--------------------------------------------------------------------------------

SECTION 5

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the Loans and to issue and/or participate in the Letters of Credit, each
of the Borrowers hereby represents and warrants to the Administrative Agent and
each Lender that:

5.1. Financial Condition. The audited consolidated balance sheet of the Company
and its consolidated Subsidiaries as at June 30, 2012 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by KPMG LLP and set forth in the Company’s annual report
for the year ended June 30, 2012, as filed with the SEC on Form 10-K present
fairly in all material respects the consolidated financial condition of the
Company and its consolidated Subsidiaries as at such date, and their
consolidated results of operations and cash flows for such fiscal year. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the accountants or a Responsible Officer
of the Company, as the case may be, and as disclosed therein).

5.2. No Change. Since June 30, 2012, there has been no development or event
which has had or is reasonably expected to have a Material Adverse Effect.

5.3. Existence; Compliance with Law. Each of the Company and its Subsidiaries
(a) is duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or other organization,
except to the extent, with respect to a Subsidiary, where any failure to
maintain existence or good standing would not have a Material Adverse Effect,
(b) has the corporate or other organizational power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, except to the extent that the
lack of any such power or authority would not reasonably be expected to cause a
Material Adverse Effect, (c) is duly qualified as a foreign corporation or other
entity under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that any failure to so qualify would not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
applicable Requirements of Law except to the extent that any failure to so
comply is not reasonably expected to have a Material Adverse Effect.

5.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate or organizational power, as applicable, and authority to make, deliver
and perform the Loan Documents to which it is a party and, in the case of each
Borrower, to borrow hereunder and has taken all necessary corporate or
organizational action, as applicable, to authorize the borrowings on the terms
and conditions of this Agreement and to authorize the execution, delivery and
performance of the Loan Documents to which it is a party. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which a Loan Party is a party, except
for (i) the authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(ii) any consent, authorization, filing or notice, where the failure to obtain
any such consent or authorization or to make any such filing or give any such
notice would not reasonably be expected to have a Material Adverse Effect. This
Agreement has been, and each other Loan Document will be, duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document when executed and delivered will
constitute, a valid and binding obligation of each Loan Party that is a party
thereto, enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights or remedies generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

64



--------------------------------------------------------------------------------

5.5. No Legal Bar. The execution, delivery and performance of the Loan Documents
to which a Loan Party is a party, the borrowings hereunder and the use of the
proceeds thereof will not (a) violate any Requirement of Law or Contractual
Obligation of the Company or of any of its Subsidiaries except where any such
violation would not reasonably expected to result in a Material Adverse Effect
or (b) result in the creation or imposition of any Lien (except for Liens
created under the Loan Documents) on any of its or their respective properties
or revenues pursuant to any such Requirement of Law or Contractual Obligation
except where any such creation or imposition of any such Lien would not
reasonably be expected to have a Material Adverse Effect.

5.6. No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any of its Subsidiaries
or against any of its or their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby or (b) which is reasonably expected to have a Material Adverse
Effect.

5.7. No Default. Neither the Company nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
would reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

5.8. Ownership of Real Property; Liens. Each of the Company and its Subsidiaries
has good and marketable title to, or valid leasehold interests in, all of its
material real property, except for minor defects in title and other Liens that
do not interfere in any material respect with such Person’s ability to conduct
its business as presently conducted. All such material real properties are free
and clear of all Liens, other than Liens permitted by subsection 8.3.

5.9. Intellectual Property. The Company and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, technology, know-how
and processes required for the conduct of its business as currently conducted
except for any such failures to own or license which would not reasonably
expected to have a Material Adverse Effect (the “Intellectual Property”). No
claim has been asserted against the Company or any Subsidiary and is pending by
any Person challenging the use by the Company or any Subsidiary of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Company know of any valid basis for any such claim,
except, in each case, for any claims that would not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Company, the use of such
Intellectual Property by the Company and its Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, are not reasonably expected to have a Material Adverse Effect.

5.10. Taxes. Each of the Company and its Subsidiaries has filed or caused to be
filed all United States federal income tax returns and all material foreign
income, excise and other tax returns which, to the knowledge of the Company, are
required to be filed by the Company or any

 

65



--------------------------------------------------------------------------------

such Subsidiary and has paid or made for the provision of payment of all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property in respect thereof received by the Company or its
Subsidiaries and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Company or its Subsidiaries, as the case may be) except, in
each case, (a) taxes that are being contested in good faith and for which
adequate reserves have been provided and (b) other taxes where any such failure
to file or any such failure to pay would not reasonably be expected to have a
Material Adverse Effect; no tax Lien has been filed in respect of any material
amount of unpaid taxes in respect of which, to the knowledge of the Company, any
claim is being asserted, except where such claim is not reasonably expected to
result in a Material Adverse Effect.

5.11. Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board as now and from time to
time hereafter in effect. If requested by any Lender or the Administrative
Agent, the Company will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of said
Regulation U and any applicable forms required from time to time thereunder.

5.12. ERISA. Except as would not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, (a) neither a Reportable
Event which would reasonably be expected to result in the termination of a Plan
nor a failure of any Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, in each instance whether or not waived, has occurred during the five-year
period prior to the date on which this representation is made or deemed made on
the date of any Extension of Credit with respect to any Plan; (b) each Plan and
Multiemployer Plan has complied in all material respects with the applicable
provisions of ERISA and the Code; (c) no termination of a Plan has occurred, and
no Lien (other than Liens permitted under subsection 8.3) on assets of the
Company or any Commonly Controlled Entity in favor of the PBGC or a Plan has
arisen, during such five-year period; and (d) the present value of all accrued
benefits under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made on the date of any Extension of Credit, exceed the fair market value
of the assets of such Plan allocable to such accrued benefits. Except as would
not reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect, (i) neither the Company nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan;
(ii) neither the Company nor any Commonly Controlled Entity would become subject
to any liability under ERISA if (A) the Company or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made or (B) any such Multiemployer Plan is in Reorganization or
Insolvent or is in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA). The present value (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 106) of the liability of the Company and

 

66



--------------------------------------------------------------------------------

each Commonly Controlled Entity for accrued post-retirement benefits to be
provided to their current and former employees under welfare benefit plans (as
defined in Section 3(1) of ERISA) does not, in the aggregate, exceed the fair
market value of the assets under all such plans allocable to such benefits by an
amount in excess of $25,000,000.

5.13. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Federal or State statute or regulation (other
than Regulation X of the Board) which limits its ability to incur Indebtedness
under the Loan Documents.

5.14. Subsidiaries. Schedule 5.14 lists all the Subsidiaries of the Company as
of the Effective Date.

5.15. Purpose of Loans and Letters of Credit. The proceeds of the Loans and the
Letters of Credit shall be used by the Company and its Subsidiaries (a) to repay
in full the loans and other amounts outstanding under the Existing Credit
Agreement on the Effective Date and (b) for general corporate purposes
including, without limitation, working capital, letters of credit, repayment,
prepayment or purchase of long-term Indebtedness, Acquisitions, Investments and
Restricted Payments.

5.16. Accuracy and Completeness of Information. All written certificates,
documents and written statements heretofore furnished by the Company to the
Lenders for use in connection with this Agreement, and all such information
hereafter furnished by the Company to any Lender for use in connection with this
Agreement, do not and will not, at the time delivered, taken as a whole with all
other certificates, documents and written statements furnished substantially
contemporaneously therewith, contain any untrue statement of a material fact or
omit to state a material fact known to the Company and necessary in order to
make the statements made or to be made, in the light of the circumstances under
which they were or will be made, not misleading.

5.17. Environmental Matters. Except to the extent that any of the following are
not reasonably expected to have a Material Adverse Effect:

(a) The facilities and properties owned, leased or operated by the Company or
any of its Subsidiaries (the “Properties”) do not to the knowledge of any
Responsible Officer of the Company contain and, to the knowledge of any
Responsible Officer of the Company during its period of ownership, lease or
operation of the Properties, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations which (i) constitute a
violation of, or (ii) are reasonably expected to give rise to liability on the
part of the Company or any of its Subsidiaries under, any applicable
Environmental Law.

(b) The Properties and all operations at the Properties are in compliance, and
during the five-year period prior to the date on which this representation is
made or deemed made on the date of any Extension of Credit have been in
compliance, with all applicable Environmental Laws; and there is no
(i) contamination by Materials of Environmental Concern at, under or about the
Properties, or (ii) violation of any Environmental Law with respect to the
Properties or the business operated by the Company or any of its Subsidiaries on
such Properties (the “Business”), which could interfere with the continued
operation of the Properties or impair the fair saleable value thereof.

 

67



--------------------------------------------------------------------------------

(c) Neither the Company nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding or compliance or non-compliance with any applicable
Environmental Laws with regard to any of the Properties or the Business, nor
does any Responsible Officer of the Company have knowledge that any such notice
will be received or is being threatened.

(d) Materials of Environmental Concern have not to the knowledge of any
Responsible Officer of the Company been transported or disposed of from the
Properties in violation of, or in a manner that would reasonably be expected to
give rise to liability on the part of the Company or any of its Subsidiaries
under, any applicable Environmental Law, nor have any Materials of Environmental
Concern to the knowledge of any Responsible Officer of the Company been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that would reasonably be expected to give rise
to liability on the part of the Company or its Subsidiaries under, any
applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer of the Company, threatened,
under any Environmental Law to which the Company or any Subsidiary is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business.

(f) There has been no release of Materials of Environmental Concern at or from
the Properties, or arising from or related to the operations of the Company or
any Subsidiary in connection with the Properties or otherwise in connection with
the Business, in violation of any applicable Environmental Laws.

5.18. Solvency. Immediately after the consummation of the transactions to occur
on the Effective Date, including the making of each Loan to be made on the
Effective Date and the application of the proceeds of such Loans, and after
giving effect to the rights of subrogation and contribution under the Guarantee
Agreement, (a) the fair value of the assets of the Company and its Subsidiaries
on a consolidated basis will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Company and its Subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability on their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Company and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Company and its Subsidiaries
on a consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged, as such business is now
conducted and is proposed to be conducted following the Effective Date.

 

68



--------------------------------------------------------------------------------

SECTION 6

CONDITIONS PRECEDENT

6.1. Conditions to Effectiveness. The obligations of the Lenders and the Issuing
Banks to make Extensions of Credit hereunder shall not become effective until
the date on which each of the following conditions shall be satisfied:

(a) Agreement. The Administrative Agent shall have received this Agreement,
executed and delivered by each Lender, the Company and the Additional Borrower.

(b) Evidence of Authority. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the transactions contemplated hereby and any other legal
matters relating to the Loan Parties, the Loan Documents or such transactions,
all in form and substance reasonably satisfactory to the Administrative Agent.

(c) Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
fees, charges and disbursements of counsel) required to be paid or reimbursed by
any Loan Party under the Fee Letters or any Loan Document.

(d) Financial Statements. The Administrative Agent shall have received the
financial statements described in subsection 5.1.

(e) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, in each case in form and substance reasonably
satisfactory to the Administrative Agent:

(i) the executed legal opinion of Wachtell, Lipton, Rosen & Katz, special New
York counsel to the Loan Parties;

(ii) the executed legal opinion of Morris, Nichols, Arsht & Tunnell LLP, special
Delaware counsel to the Loan Parties;

(iii) the executed legal opinion of the general counsel of the Company;

(iv) the executed legal opinion of DLA Piper UK LLP, special German counsel to
the Loan Parties; and

(v) the executed legal opinion of Rudolph, Fine, Porter & Johnson, LLP, special
Indiana counsel to the Loan Parties.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

69



--------------------------------------------------------------------------------

(f) The Guarantee Requirement shall be satisfied.

(g) All principal, premium, if any, interest, fees and other amounts outstanding
or accrued under the Existing Credit Agreement, whether or not at the time due,
shall have been or shall concurrently be paid in full, the commitments
thereunder shall have been or shall concurrently be terminated and all
guarantees and Liens existing in connection therewith shall have been or shall
concurrently be discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof, or other arrangements for
such discharge and release that are reasonably satisfactory to the
Administrative Agent shall have been made. No Subsidiary shall have outstanding
any Indebtedness, other than Indebtedness permitted by subsection 8.2.

(h) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of the Company, confirming compliance with the conditions set forth in
paragraph (f) of this subsection, in the last sentence of paragraph (g) of this
subsection and in paragraphs (a) and (b) of subsection 6.2.

(i) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
in each case as requested at least five Business Days prior to the Effective
Date.

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any Extension of Credit requested to be made by it on any date is subject
to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrowers in or pursuant to this Agreement shall be true and correct
in all material respects on and as of such date as if made on and as of such
date (except to the extent any such representations and warranties relate, by
their terms, to a specific date, in which case such representations and
warranties shall be true and correct in all material respects on and as of such
specific date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

Each request by a Borrower for an Extension of Credit hereunder shall constitute
a representation and warranty by the Borrowers as of the date on which such
Extension of Credit is to be made that the conditions contained in paragraphs
(a) and (b) of this subsection have been satisfied.

 

70



--------------------------------------------------------------------------------

SECTION 7

AFFIRMATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing by a Borrower to any Lender or the Administrative Agent
hereunder the Company shall and (except in the case of delivery of financial
information, certifications, reports and notices) shall cause each of its
Subsidiaries to:

7.1. Financial Statements. Furnish to each Lender:

(a) promptly upon becoming available, but in any event within 90 days after the
end of each fiscal year of the Company, a copy of the consolidated balance sheet
of the Company and its consolidated Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, reported on without a “going concern” or like
qualification or exception with respect to such audited consolidated financial
statements, by KPMG LLP or other independent certified public accountants of
nationally recognized standing (it being understood that the report referred to
in this sentence is the report with respect to the Company’s audited
consolidated financial statements and not any report with respect to the
effectiveness of the Company’s internal controls over financial reporting);

(b) promptly upon becoming available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company, commencing with the fiscal quarter ending September 30, 2012,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and cash flows of the Company and its
consolidated Subsidiaries for such quarter and for the portion of the Company’s
fiscal year ended at such quarter, setting forth in each case in comparative
form the figures for the corresponding previous quarter and the corresponding
portion of the Company’s previous fiscal year, certified by a Responsible
Officer of the Company as being fairly stated in all material respects (subject
to normal year-end audit adjustments and the absence of footnotes);

(c) all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein); and

(d) promptly after the same are sent, copies of all financial statements and
reports which the Company sends to its stockholders generally, and promptly
after the same are filed, copies of all financial statements and periodic
reports which the Company may make to, or file with, the U.S. Securities and
Exchange Commission (the “SEC”);

provided, that any documents required to be delivered pursuant to subsection
7.1(a) or (b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto, on the Company’s

 

71



--------------------------------------------------------------------------------

website on the internet at the following website address: www.harman.com; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party or
SEC website or whether sponsored by the Administrative Agent); provided that the
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents to the extent such Lender or the
Administrative Agent reasonably demonstrates that it cannot access or obtain
such documents.

7.2. Certificates; Other Information. Furnish to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
subsection 7.1(a), a certificate of the independent certified public accountants
(which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) reporting on such financial statements
stating whether to its knowledge there exists on the date of such certificate
any Default or Event of Default, and, if any such Default or Event of Default
exists, specifying such Default or Event of Default in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
subsections 7.1(a) and (b), a certificate of a Responsible Officer of the
Company stating, to the best of such officer’s knowledge, whether any Default or
Event of Default exists on the date of such certificate and, if any such Default
or Event of Default exists, specifying such Default or Event of Default in such
certificate;

(c) within 45 days after the end of each of the first three fiscal quarters in
each fiscal year of the Company, and within 90 days after the end of each fiscal
year of the Company, a certificate of the chief financial officer of the Company
showing in reasonable detail the computations required to calculate the
financial covenants set forth in subsection 8.1; and

(d) promptly, such additional available information regarding the business or
financial condition of the Company or any of its Subsidiaries (not otherwise
required to be delivered to the Administrative Agent or any Lender under any
Loan Document) as the Administrative Agent, or any Lender acting through the
Administrative Agent, may from time to time reasonably request.

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy (or renew or
extend) at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Company or its Subsidiaries, as the case may be, or
(b) to the extent that any such failure to so pay, discharge or satisfy would
not be reasonably expected to have a Material Adverse Effect.

7.4. Conduct of Business and Maintenance of Existence. (a) Continue to engage in
business of the same general type as now conducted by it and any other
businesses and activities related, ancillary or incidental thereto and
(b) preserve, renew and keep in full force and effect its

 

72



--------------------------------------------------------------------------------

corporate or other organizational existence and (c) take all reasonable action
required to maintain all rights, privileges and franchises required in the
conduct of its business, except (i) in the case of clause (b) above, as
otherwise permitted pursuant to subsection 8.4 and subsection 8.5 and (ii) in
the case of clause (c) above, as otherwise permitted pursuant to subsection 8.5
and to the extent any other failure to do so would not reasonably be expected to
have a Material Adverse Effect; and comply with all Contractual Obligations and
Requirements of Law except to the extent that any failure to comply therewith
would not be reasonably expected to have a Material Adverse Effect.

7.5. Maintenance of Property; Insurance. Keep all property useful and necessary
in its business in good working order and condition (ordinary wear and tear
excepted) except for any failures to so maintain such property that would not
have a Material Adverse Effect; maintain with financially sound and reputable
insurance companies insurance on all such property on an “all risk” basis in a
manner reasonably comparable to other similarly situated companies; and furnish
to the Administrative Agent, upon written request, certificates as to the
insurance carried.

7.6. Inspection of Property; Books and Records; Discussions. Keep proper books
of records and account in which entries which are full, true and correct in all
material respects and in conformity with GAAP and all applicable material
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities; and permit representatives of the Lenders and of
the Administrative Agent to visit and inspect any of its material properties and
examine and make abstracts from any of its books and records at any reasonable
time, upon reasonable prior written notice delivered to the Company and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial condition of the Company and its Subsidiaries with officers and
employees of the Company and its Subsidiaries and with its independent certified
public accountants; provided that all such inspections shall be coordinated by
the Lenders and the Administrative Agent, and by the Administrative Agent with
the Company in order to minimize disruption of the Company’s or any of its
Subsidiaries’ business.

7.7. Notices. Promptly give notice to the Administrative Agent (which will
promptly thereafter notify each Lender) of:

(a) the occurrence of any Default or Event of Default upon any Responsible
Officer obtaining knowledge thereof;

(b) any default or event of default under any Contractual Obligations of the
Company or any of its Subsidiaries which would reasonably be expected to have a
Material Adverse Effect;

(c) any litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority by or against the Company or any of its Subsidiaries in
which there is a reasonable expectation of a determination adverse to the
Company or such Subsidiary that would reasonably be expected to have a Material
Adverse Effect;

(d) any of the following events, as soon as possible, and in any event within 30
days after the Company knows thereof: (i) the occurrence (or, with respect to
any Reportable

 

73



--------------------------------------------------------------------------------

Event for which advance notice to the PBGC is required under ERISA, expected
occurrence) of any Reportable Event with respect to any Plan or Multiemployer
Plan, a failure of the Company or a Commonly Controlled Entity to make any
required contribution to a Plan or Multiemployer Plan, the creation of any Lien
(other than Liens permitted under subsection 8.3) on the assets of the Company
or any Commonly Controlled Entity in favor of the PBGC or a Plan or
Multiemployer Plan or any withdrawal of the Company or a Commonly Controlled
Entity from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan, or the determination that such Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) or (ii) the institution of proceedings or the notice of
the intention to institute proceedings by the PBGC or the Company or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan
or Multiemployer Plan, if in the case of any such event under clause (i) and
clause (ii) above such event would have a Material Adverse Effect; and

(e) any other development or event which would reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company proposes to take with
respect thereto.

7.8. Environmental Laws. (a) Comply with all applicable Environmental Laws and
obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required to be obtained and maintained
by the Company or its Subsidiaries by applicable Environmental Laws, except to
the extent that any failure to so obtain, comply or maintain would not be
reasonably expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations and all remedial, removal and other
actions in respect of any Materials of Environmental Concern required to be
conducted or completed by the Company or its Subsidiaries under Environmental
Laws and promptly comply with all lawful orders and directives of all
Governmental Authorities applicable to the Company or its Subsidiaries regarding
Environmental Laws except to the extent that (i) the same are being contested in
good faith by appropriate proceedings or (ii) any failure to conduct, complete
or comply would not be reasonably expected to have a Material Adverse Effect.

7.9. Additional Borrower. In the case of the Company, at all times while the
Additional Borrower is a borrower hereunder, ensure that the Additional Borrower
is a Wholly Owned Subsidiary of the Company.

7.10. Guarantee Requirement; Further Assurances. The Company, the Additional
Borrower and each other Loan Party will execute any and all further documents,
agreements and instruments, and take all such further actions, that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Guarantee Requirement to be and remain
satisfied at all times, subject to the following sentence, or otherwise to
effectuate the provisions of the Loan Documents, all at the expense of the Loan
Parties. Following a Ratings Guarantee Event, subject to the terms of the
Guarantee Agreement, the Additional Borrower and

 

74



--------------------------------------------------------------------------------

each other Loan Party other than the Company shall have no further obligations
to maintain the Guarantee Requirement, and all guarantees provided thereby shall
be released and discharged in accordance with the Guarantee Agreement, (other
than, for the avoidance of doubt, the guarantee provided by the Company, which
shall remain in full force and effect).

SECTION 8

NEGATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Company shall not, directly or indirectly:

8.1. Financial Condition Covenants.

(a) Total Leverage Ratio. Permit the Total Leverage Ratio as of the last day of
any fiscal quarter of the Company to exceed 3.5 to 1.0 (or, for any fiscal
quarter ending during the period of 12 months immediately following consummation
by the Company or any of its Subsidiaries of any Designated Acquisition, 4.0 to
1.0).

(b) Interest Coverage Ratio. Permit the ratio (the “Interest Coverage Ratio”) of
(a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense, in each case
for any period of four consecutive fiscal quarters of the Company ending on any
date that is the last day of a fiscal quarter, to be less than 3.5 to 1.0.

8.2. Limitation on Indebtedness of Subsidiaries. Permit any Subsidiary (other
than a Subsidiary that under the Guarantee Agreement is a guarantor of all the
Obligations) to create, incur, assume or suffer to exist, any Indebtedness,
except:

(a) Indebtedness incurred under the Loan Documents;

(b) Indebtedness of any Subsidiary to the Company or any other Subsidiary;
provided that such Indebtedness shall not have been transferred to any other
Person (other than to the Company or any other Subsidiary);

(c) Indebtedness outstanding on the Effective Date and listed on Schedule 8.2
and any extension, renewal, refinancing, refunding, replacement or restructuring
(or successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Indebtedness from time to time (in whole or in
part), provided that the outstanding principal amount of any such Indebtedness
may only be increased to the extent any such increase is permitted to be
incurred under any other clause of this subsection 8.2;

(d) Indebtedness of any Person which becomes a Subsidiary or is merged with or
into or consolidated or amalgamated with any Subsidiary after the Effective
Date, provided that (i) such Indebtedness existed at the time such Person became
a Subsidiary or as of such merger, consolidation or amalgamation and was not
created in anticipation thereof and (ii) immediately after such Person becomes a
Subsidiary or such merger, consolidation or amalgamation no Event of Default
shall have occurred and be continuing; and any extension,

 

75



--------------------------------------------------------------------------------

renewal, refinancing, refunding, replacement or restructuring (or successive
extensions, renewals, refinancings, refundings, replacements or restructurings)
of any such Indebtedness from time to time (in whole or in part), provided that
the outstanding principal amount of any such Indebtedness may not be increased,
except to the extent such increase is permitted to be incurred under any other
clause of this subsection 8.2;

(e) (i) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets (provided that such Indebtedness is incurred or
assumed prior to or within 90 days after such acquisition or the completion of
such construction or improvement and the principal amount of such Indebtedness
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets) and (ii) any extension, renewal, refinancing, refunding,
replacement or restructuring (or successive extensions, renewals, refinancings,
refundings, replacements or restructurings) of any such Indebtedness from time
to time (in whole or in part), provided that the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed the greater of
(A) $150,000,000 or (B) 5% of Consolidated Total Assets calculated, with respect
to the date of incurrence of any such Indebtedness, as at the last day of the
then most recently ended fiscal quarter of the Company for which financial
statements have been delivered pursuant to subsection 7.1(a) or (b), as
applicable (except that refinancing Indebtedness incurred in reliance on clause
(ii) of this subsection 8.2(e) will in any event be permitted so long as the
principal amount of such Indebtedness does not exceed the principal amount of
the Indebtedness refinanced).

(f) Guarantee Obligations arising in respect of guarantees of any Indebtedness
of Subsidiaries (other than Subsidiaries that under the Guarantee Agreement are
guarantors of all the Obligations) permitted under this subsection 8.2;

(g) [Intentionally omitted];

(h) [Intentionally omitted];

(i) [Intentionally omitted];

(j) Indebtedness incurred or arising from or in connection with any bid,
performance, surety, statutory, completion, return-of-money or appeal bonds or
similar obligations issued, existing or incurred in the ordinary course of
business;

(k) Indebtedness owed to any officers or employees of the Company or any
Subsidiary, provided that the aggregate principal amount of all such
Indebtedness shall not exceed $5,000,000 at any time outstanding;

(l) Indebtedness secured by a Lien on any asset or property at the time of
acquisition of such asset or property by the Company or any Subsidiary pursuant
to a transaction not prohibited by this Agreement, and any extension, renewal,
refinancing, refunding, restructuring or replacement (or successive extensions,
renewals, refinancings, refundings, replacements or restructurings) thereof,
provided that (i) such Indebtedness (other than any extension, renewal,
refinancing, refunding, restructuring or replacement (or successive

 

76



--------------------------------------------------------------------------------

extensions, renewals, refinancings, refundings, replacements or restructurings)
thereof) existed at the time the asset or property was so acquired and was not
created in contemplation of the acquisition thereof and (ii) the outstanding
principal amount of such Indebtedness may only be increased to the extent such
increase is permitted to be incurred under any other clause of this subsection
8.2;

(m) Indebtedness arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving the Company or any Subsidiary, provided that
the judgment, award(s) and/or settlements to which such Indebtedness relates
would not constitute an Event of Default under subsection 9(h) of this
Agreement;

(n) Indebtedness incurred or arising from or as a result of agreements providing
for indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(o) Indebtedness arising from or in connection with accounts payable (for the
deferred purchase price of property or services) in the ordinary course of
business greater than 90 days past the invoice or billing date which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been established by the Company or any Subsidiary in
conformity with GAAP;

(p) [Intentionally omitted];

(q) Indebtedness under or related to (i) Hedging Agreements entered into to
hedge or mitigate risks to which the Company or any Subsidiary has actual
exposure (other than in respect of Capital Stock or Indebtedness of the Company
or any Subsidiary), (ii) Hedging Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary and
(iii) in connection with Indebtedness of the Company that is convertible into
the Company’s common stock, Hedging Agreements entered into to hedge against
increases in the price of the Company’s common stock;

(r) letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Indebtedness) in the ordinary
course of business;

(s) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the applicable Borrower of its incurrence and (y) such
Indebtedness in respect of credit or purchase cards is extinguished within 60
days from its incurrence;

(t) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

 

77



--------------------------------------------------------------------------------

(u) Indebtedness consisting of any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with any investment
by any Subsidiary, but only to the extent that no payment has at the time
accrued pursuant to such purchase price adjustment, earnout or deferred payment
obligation, or of any indemnification obligation arising in connection with any
investment by any Subsidiary; and

(v) (i) any other Indebtedness (not otherwise permitted under this Agreement),
including Securitization Transactions and (ii) any extension, renewal,
refinancing, refunding, replacement or restructuring (or successive extensions,
renewals, refinancings, refundings, replacements or restructurings) of
Indebtedness outstanding under this clause (v), provided that, notwithstanding
anything to the contrary in this Agreement, the aggregate principal amount of
(1) all Indebtedness incurred under this clause (v), (2) without duplication,
all obligations secured by Liens incurred under subsection 8.3(x) and (3) all
Indebtedness arising in respect of Sale Lease-Back Transactions incurred
pursuant to the proviso of subsection 8.8 shall not exceed, in the aggregate,
the greater of (A) $400,000,000 and (B) 12.5% of Consolidated Total Assets
calculated, with respect to the date of incurrence of any such Indebtedness, as
at the last day of the then most recently ended fiscal quarter of the Company
for which financial statements have been delivered pursuant to subsection 7.1(a)
or (b), as applicable (except that refinancing Indebtedness incurred in reliance
on clause (ii) of this subsection 8.2(v) will in any event be permitted so long
as the principal amount of such Indebtedness does not exceed the principal
amount of the Indebtedness refinanced).

8.3. Limitation on Liens. Create, incur, assume or suffer to exist, or permit
any Subsidiary to create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired,
except for:

(a) Liens for taxes, assessments or other charges of any Governmental Authority
for claims not yet due or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Company or its Subsidiaries, as the case may be, in
conformity with GAAP (or, in the case of Foreign Subsidiaries, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of incorporation);

(b) Liens of carriers, shippers, suppliers, vendors, warehousemen, mechanics,
materialmen, repairmen and other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 90 days or which are
being contested in good faith by appropriate proceedings;

(c) Liens arising in connection with workers’ compensation, unemployment
insurance, pension plans or systems or other types of social security or other
governmental requirements, Liens securing liability to insurance carriers under
insurance or self-insurance arrangements and Liens arising under ERISA to secure
contingent liabilities not prohibited under this Agreement;

(d) Liens securing the payment or performance of bids, tenders, trade contracts
(other than for borrowed money), leases, regulatory and statutory obligations,
indemnification obligations, surety bonds, tender performance bonds, completion
bonds, return-of-money bonds and other obligations of a like nature (including
Liens to secure health, safety and environmental obligations) incurred in the
ordinary course of business;

 

78



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions, servitudes, encroachments,
covenants, reservations, permits, zoning and building ordinances, municipal and
local regulations, easement agreements, and similar charges, licenses,
concessions, restrictions, conditions or encumbrances on, over or in respect of
any property and other similar encumbrances and defects in title which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the properties subject thereto or materially interfere with
the conduct of the business of the Company or such Subsidiary;

(f) Liens in existence on the Effective Date and any extension, renewal,
refinancing, restructuring or replacement (or successive extensions, renewals,
refinancings, refundings, replacements or restructurings) from time to time of
any such Lien, provided that (i) no such Lien may be extended to cover any
additional property (other than the same property that secured the Lien so
extended, renewed, refinanced, restructured or replaced (plus additions,
accessions, replacements and improvements to or of such property)) except to the
extent any such extension is permitted to be incurred under any other clause of
this subsection 8.3 after the Effective Date and (ii) the principal amount of
Indebtedness secured thereby is not increased after the Effective Date (except
to the extent any such increase is otherwise permitted under this Agreement);

(g) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary (plus additions, accessions, replacements and
improvements to or of such property) or the proceeds thereof and contract
rights, subleases and other rights related thereto; provided that (i) such Liens
secure only Indebtedness permitted by subsection 8.2(e) or that would be
permitted to be incurred by the Company under such subsection were it subject to
such subsection and, in each case, the proceeds thereof and contract rights,
subleases and other rights related thereto and other obligations relating
thereto not constituting Indebtedness and (ii) such Liens shall not apply to any
other asset of the Company, the Additional Borrower or any other Subsidiary
(except to the extent such extended Lien is permitted to be incurred under any
other clause of this subsection 8.3); provided further that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person;

(h) Liens consisting of (i) landlord’s Liens under leases to which the Company
or any of its Subsidiaries is a party or other Liens on leased property reserved
in leases thereof for rent or for compliance with the terms of such leases,
(ii) rights reserved to or vested in any Governmental Authority to control or
regulate any property of the Company or any of its Subsidiaries, or to use such
property in any manner which does not materially impair the use of such property
for the purposes for which it is held by the Company or any such Subsidiary,
(iii) obligations or duties to any Governmental Authority with respect to any
franchise, grant, license, lease or permit and the rights reserved or vested in
any Governmental Authority or public utility to terminate any such franchise,
grant, license, lease or permit or to condemn or expropriate any property and
(iv) zoning laws and ordinances and municipal regulations;

 

79



--------------------------------------------------------------------------------

(i) Liens in favor of customs and revenue authorities arising by operation of
law and arising from or in connection with the payment of customs duties in
connection with the importation of goods;

(j) Liens on the property or assets of, or on the Capital Stock in, any Person
which becomes a Subsidiary (including through any merger, amalgamation or
consolidation with a Subsidiary) or is merged with or into or consolidated or
amalgamated with the Company after the Effective Date securing Indebtedness in
existence at the time such Person became a Subsidiary or was merged with or into
or consolidated or amalgamated with the Company and Liens on the property or
assets of any Person at the time of a sale of the properties and assets of such
Person as an entirety or substantially as an entirety to the Company or any
Subsidiary securing Indebtedness in existence at the time of sale to the Company
or any Subsidiary and, in each case, any extension, renewal, refinancing,
refunding, replacement and restructuring (or successive extensions, renewals,
refinancings, refundings, replacements or restructurings), in whole or in part,
of any such Indebtedness ; provided that (i) such Liens existed at the time
(x) such Person became a Subsidiary or was merged with or into or consolidated
or amalgamated with the Company or (y) of such sale of the properties and assets
as an entirety or substantially as an entirety to the Company and any Subsidiary
and, in each case, were not created in anticipation thereof, provided that this
clause (i) shall not apply to any extension, renewal, refinancing, refunding,
restructuring or replacement of such Indebtedness, so long as the Liens securing
such Indebtedness do not cover any property or assets other than the same
property or assets (plus additions, accessions, replacements and improvements
thereto or thereof) that secured the Indebtedness so extended, renewed,
refinanced, restructured or replaced, (ii) any such Lien is not extended to
cover any property or assets of such Person after the time such Person becomes a
Subsidiary (except to the extent any such extension is permitted to be incurred
under any other clause of this subsection 8.3), and (iii) the principal amount
of Indebtedness secured thereby is not increased (except to the extent any such
increase is otherwise permitted under this Agreement);

(k) Liens on goods and inventory acquired by the Company or any Subsidiary in
the ordinary course of business securing the payment to the seller of such goods
or inventory of the purchase price therefor, provided, that such Liens are not
extended to encumber any goods and inventory other than goods and inventory to
which such purchase price relates (except to the extent any such extension is
permitted to be incurred under any other clause of this subsection 8.3);

(l) Liens arising in connection with letters of credit issued for the account of
the Company or a Subsidiary securing the indemnification or reimbursement
obligations in respect of such letters of credit, provided, that such Liens are
not extended to encumber any property other than the property being acquired
through payments made under such letters of credit or the documents of title and
shipping and insurance documents relating to such property (except to the extent
any such extension is permitted to be incurred under any other clause of this
subsection 8.3);

(m) Liens on intellectual property acquired by the Company or a Subsidiary (such
as software) securing the obligation of the Company or such Subsidiary to make
royalty or similar payments to the seller of such intellectual property,
provided, that such Liens are not

 

80



--------------------------------------------------------------------------------

extended to encumber any intellectual property other than the intellectual
property to which such payments relate (except to the extent any such extension
is permitted to be incurred under any other clause of this subsection 8.3);

(n) Liens consisting of judgment or judicial attachment Liens and Liens securing
contingent obligations on appeal or other bonds posted in connection with court
proceedings or judgments, awards or settlements that do not constitute an Event
of Default under subsection 9(h) of this Agreement;

(o) Liens arising under or with respect to banker’s liens, rights of set-off or
similar rights with respect to deposit accounts and securities accounts;

(p) Liens constituting rights of first refusal, options or other contractual
rights to sell, assign or otherwise make any Disposition of any assets or
property, or any interest therein;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Subsidiaries in the ordinary course of business of the Company or any of its
Subsidiaries or, in connection with any operating lease entered into in the
ordinary course of business, any precautionary Uniform Commercial Code financing
statements filed in favor of the applicable lessor and covering solely the
applicable leased property;

(r) Liens on the products and proceeds (including, without limitation, insurance
condemnation and eminent domain proceeds) of and accessions to, and contract or
other rights (including rights under insurance policies and product warranties)
derivative of or relating to, property subject to Liens under any of the
paragraphs of this subsection 8.3;

(s) Liens solely on any cash earnest money deposits made by the Company or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment;

(t) Liens securing obligations in respect of trade-related letters of credit,
banker’s acceptances or bank guarantees permitted under subsection 8.2(r) (or of
the type that would be permitted to be incurred by the Company under such
subsection were it subject to such subsection) and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit,
bankers’ acceptances or bank guarantees and the proceeds and products thereof;

(u) Liens in favor of any Loan Party;

(v) Liens deemed to exist in connection with Securitization Transactions
permitted by subsection 8.2(v);

(w) Liens arising in connection with any margin posted related to Hedging
Agreements entered other than for speculative purposes; and

 

81



--------------------------------------------------------------------------------

(x) (i) any other Liens securing obligations (not otherwise permitted under this
Agreement) and (ii) any Liens securing any extension, renewal, refinancing,
refunding, replacement or restructuring of obligations, provided that,
notwithstanding anything to the contrary in this Agreement, the aggregate
principal amount of (1) all Indebtedness incurred under subsection 8.2(v),
(2) without duplication, all obligations secured by a Lien incurred under this
clause (x) and (3) all Indebtedness arising in respect of Sale Lease-Back
Transactions incurred pursuant to the proviso of subsection 8.8 shall not
exceed, in the aggregate, the greater of (A) $400,000,000 and (B) 12.5% of
Consolidated Total Assets calculated, with respect to the date of incurrence of
any such Indebtedness, as at the last day of the then most recently ended fiscal
quarter of the Company for which financial statements have been delivered
pursuant to subsection 7.1(a) or (b), as applicable (except Liens incurred in
reliance on clause (ii) of this subsection 8.2(x) will in any event be permitted
so long as the principal amount of such obligations does not exceed the
principal amount the obligations refinanced).

8.4. Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property as an entirety,
or permit any Subsidiary to do any of the foregoing, except:

(a) any direct or indirect Subsidiary of the Company (other than the Additional
Borrower) may be merged or consolidated with or into the Company (provided that
the Company shall be the continuing or surviving corporation);

(b) any direct or indirect Subsidiary of the Company may be merged with or into
any one or more Subsidiaries of the Company (provided that (i) if any party to
such merger is a Subsidiary Loan Party, one or more Subsidiary Loan Parties
shall be the continuing or surviving Person or Persons (as applicable), (ii) if
the merger involves a Wholly Owned Subsidiary, a Wholly Owned Subsidiary shall
be the continuing or surviving Person and (iii) if the merger involves the
Additional Borrower, the Additional Borrower shall be the continuing or
surviving Person);

(c) any Subsidiary (other than the Additional Borrower) may sell, lease,
transfer or otherwise dispose of any, all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or any other Subsidiary
;

(d) any merger, consolidation, amalgamation, liquidation, Disposition, or other
transaction, the purpose of which is to effect any (i) transactions permitted by
subsection 8.5 or (ii) joint venture entered into by a Subsidiary in the
ordinary course of business; and

(e) any Subsidiary (other than the Additional Borrower) may wind-up, liquidate,
dissolve or change form so long as (i) the Company determines in good faith that
such liquidation, dissolution or change in form is in the best interests of the
Company and is not materially disadvantageous to the Lenders and (ii) no Default
or Event of Default shall then exist.

 

82



--------------------------------------------------------------------------------

8.5. Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of (each a “Disposition”), or permit any Subsidiary to make a
Disposition of, any of its respective property, business or assets (including,
without limitation, receivables and leasehold interests but excluding Capital
Stock of the Company), whether now owned or hereafter acquired, other than to
the Company or any other Wholly Owned Subsidiary, or permit any Subsidiary to
issue or sell any shares of such Subsidiary’s Capital Stock to any Person other
than the Company or any other Wholly Owned Subsidiary, except:

(a) Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by the Company or any Subsidiary to no longer be
necessary or useful in the operation of the Company’s or such Subsidiary’s
current or anticipated business or (ii) replaced by other assets or property of
similar suitability and value;

(b) Dispositions of cash and Cash Equivalents;

(c) Dispositions of goods and inventory in the ordinary course of business;

(d) Dispositions of accounts receivable (i) in the ordinary course of business
in connection with the compromise or collection thereof, (ii) deemed doubtful or
uncollectible in the reasonable discretion of the Company or any Subsidiary,
(iii) obtained by the Company or any Subsidiary in the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or (iv) granted to settle collection of accounts receivable
or the sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction;

(e) any other Disposition (not otherwise permitted under this Agreement) of any
assets or property, provided that after giving effect thereto, the aggregate
book value of all assets and properties so Disposed of (as to the Company and
its Subsidiaries taken as a whole) in the period of twelve consecutive months
immediately preceding such Disposition shall not exceed the greater of
(i) $475,000,000 or (ii) 15% of Consolidated Total Assets determined as at the
beginning of such twelve-month period;

(f) Dispositions by the Company or any Subsidiary of all or any portion of any
Immaterial Subsidiary;

(g) leases, licenses, subleases or sublicenses by the Company and the
Subsidiaries of Intellectual Property in the ordinary course of business;

(h) Dispositions arising as a result of (i) the granting or incurrence of Liens
permitted under subsection 8.3, (ii) transactions permitted under subsection 8.4
or (iii) transactions constituting the declaration and making of Restricted
Payments permitted under subsection 8.6 of this Agreement;

(i) Dispositions constituting terminations or expirations of leases, licenses
and other agreements in the ordinary course of business;

(j) Any Sale and Lease-Back Transaction permitted under subsection 8.8;

 

83



--------------------------------------------------------------------------------

(k) Dispositions by any Subsidiary that under the Guarantee Agreement is not a
guarantor of all the Obligations in connection with a Securitization Transaction
permitted by subsection 8.2(v);

(l) Dispositions of assets or property with a fair value of less than $100,000;
and

(m) Contributions of assets to joint ventures entered into in the ordinary
course of business.

8.6. Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Company (or in stock options or
warrants convertible into common stock of the Company)) on, or make or permit
any Subsidiary to make any payment as consideration for the purchase,
redemption, defeasance, retirement or other acquisition for value of, any shares
of any class of Capital Stock of the Company or any warrants or options to
purchase any such Capital Stock, whether now or hereafter outstanding, or make
any other distribution in respect of any such Capital Stock, either directly or
indirectly, whether in cash or property or in obligations of the Company or any
Subsidiary (collectively, “Restricted Payments”), provided that, notwithstanding
the foregoing, the Company and any Subsidiary may make any Restricted Payment at
any time and from time to time so long as at the time of and after giving pro
forma effect to any such Restricted Payment and to any related incurrence of
Indebtedness the Company shall be in compliance with the financial covenants set
forth in subsection 8.1 as of the end of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to
subsection 7.1(a) or 7.1(b).

8.7. Limitation on Transactions with Affiliates. Enter into, or permit any
Subsidiary to enter into, any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service
(other than any transaction (a) consisting of a Restricted Payment permitted by
subsection 8.6, (b) among the Company and its Subsidiaries or (c) involving any
director, officer or employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto, in each case,
which is entered into or established in the ordinary course of business), with
any Affiliate, unless such transaction is upon fair and reasonable terms no less
favorable to the Company or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person which is not an
Affiliate.

8.8. Limitation on Sales and Leasebacks. Enter into, or permit any Subsidiary to
enter into, any arrangement with any Person (other than the Company or another
Subsidiary) providing for the leasing by the Company or such Subsidiary of real
or personal property which is to be sold or transferred by the Company or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of the Company or such Subsidiary (a “Sale and Lease-Back
Transaction”), provided that, notwithstanding anything to the contrary in this
Agreement, the Company may enter into, or permit any Subsidiary to enter into,
Sale and Lease-Back Transactions for so long as the aggregate principal amount
of (i) all Indebtedness incurred under subsection 8.2(v), (ii) without
duplication, all obligations secured by a Lien incurred under subsection 8.3(x)
and

 

84



--------------------------------------------------------------------------------

(iii)(A) all Indebtedness arising in respect of Sale Lease-Back Transactions
incurred pursuant to this proviso and (B) any extension, renewal, refinancing,
refunding, replacement or restructuring (or successive extensions, renewals,
refinancings, refundings, replacements or restructurings) of any such
Indebtedness shall not exceed, in the aggregate, the greater of (I) $400,000,000
and (II) 12.5% of Consolidated Total Assets calculated, with respect to the date
of incurrence of any such Indebtedness, as at the last day of the then most
recently ended fiscal quarter of the Company for which financial statements have
been delivered pursuant to subsection 7.1(a) or (b), as applicable (except that
Indebtedness in respect of Sale Lease-Back Transactions in reliance on subclause
(iii)(B) above will in any event be permitted so long as the principal amount of
such Indebtedness does not exceed the principal amount of the Indebtedness
refinanced).

SECTION 9

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) A Borrower shall fail to pay any principal of any Loan or any Reimbursement
Obligation when due in accordance with the terms thereof or hereof; or a
Borrower shall fail to pay any interest on any Loan, or any other amount payable
hereunder, within five days after any such interest or other amount becomes due
in accordance with the terms thereof or hereof;

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made;

(c) The Company shall default in the observance or performance of any agreement
contained in subsection 7.7(a), 7.9 or subsection 8;

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this subsection), and such default
shall continue unremedied for a period of 30 days after receipt of written
notice from the Administrative Agent thereof;

(e) (i) The Company or any of its Subsidiaries shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (giving effect to any period of grace) or
(ii) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) (A) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf, (B) in the case of any Hedging Agreement, the applicable counterparty or
(C) in the case of a Securitization Transaction, the purchasers or lenders
thereunder, to cause such Material

 

85



--------------------------------------------------------------------------------

Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity or, in the case of any
Hedging Agreement or Securitization Transaction, to cause the termination
thereof; provided that this clause (e)(ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the assets securing such Indebtedness;

(f) (i) The Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts generally, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or
substantially all of its assets; (ii) the Company or any of its Subsidiaries
(other than any Immaterial Subsidiary) shall make a general assignment for the
benefit of its creditors; (iii) there shall be commenced against the Company or
any of its Subsidiaries (other than any Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; (iv) there shall be commenced against the Company or any of its
Subsidiaries (other than any Immaterial Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; (v) the Company or any of its Subsidiaries (other than any
Immaterial Subsidiary) shall take any written action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), (iii) or (iv) above or (vi) the Company or any of its
Subsidiaries (other than any Immaterial Subsidiary) shall generally not, or
shall admit in writing its inability to, pay its debts as they become due;

(g) (i) The occurrence of any non-exempt “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan or
Multiemployer Plan with respect to which the Company or any Commonly Controlled
Entity is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a “party in interest” (within the meaning of Section 3(14) of ERISA) or
could otherwise reasonably be expected to be liable, (ii) any failure of a Plan
to meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance, whether or not
waived, or any Lien (other than any Lien permitted under subsection 8.3) in
favor of the PBGC or a Plan shall arise on the assets of the Company or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings under Title IV of ERISA shall commence to have a trustee
appointed, or a trustee shall be appointed under Title IV of ERISA, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Majority Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Plan shall terminate for purposes of Title IV of
ERISA, or (v) the Company or any Commonly Controlled Entity shall incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or the determination that such plan is
in “critical” or “endangered” status

 

86



--------------------------------------------------------------------------------

(as defined in Section 432 of the Code or Section 305 of ERISA); and in each
case in clauses (i) through (v) above, the occurrence of any such event or
condition, together with all other such events or conditions existing at the
time of such occurrence, if any, would reasonably be expected to have a Material
Adverse Effect;

(h) One or more final judgments or decrees of a court shall be entered against
the Company or any of its Subsidiaries for the payment of money in an aggregate
amount (to the extent not adequately covered by insurance) of the Dollar
Equivalent Amount of $50,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof;

(i) Any Change of Control shall occur; or

(j) Any Guarantee Obligation purported to be created under any Loan Document
shall cease to be, or shall be asserted by any Loan Party not to be, in full
force and effect, except (i) as permitted under the Loan Documents or
(ii) pursuant to the terms of the Loan Documents;

then, and in any such event, subject to the provisions of subsection 2.13,
(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of this subsection with respect to a Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable by the
applicable Borrower as provided herein and (b) if such event is any other Event
of Default, any or all of the following actions may be taken: (i) with the
consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
each Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate, (ii) with the consent of the Majority
Lenders, the Administrative Agent may, or upon the request of the Majority
Lenders, the Administrative Agent shall, by notice to each Borrower, declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable by the applicable Borrower as provided herein forthwith, whereupon the
same shall immediately become due and payable by the applicable Borrower as
provided herein or (iii) the Administrative Agent may, or upon the request of
the Majority Lenders, the Administrative Agent shall, require the deposit of
cash collateral in an amount equal to the aggregate amount of all Lenders’ L/C
Obligations as provided in subsection 3.10, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company.

Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

 

87



--------------------------------------------------------------------------------

SECTION 10

THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS

10.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

10.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents,
advisors (of the type contemplated by any Loan Document to be engaged by the
Administrative Agent) or attorneys-in-fact appointed as such by the
Administrative Agent and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The exculpatory provisions of this Section 10
shall apply to any such agent, advisor or attorney-in-fact of the Administrative
Agent.

10.3. Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors (of the type contemplated by
any Loan Document to be engaged by the Administrative Agent), attorneys in fact
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document with the consent of or at the request of the Majority
Lenders or, when applicable hereunder, Majority in Interest of Lenders of Loans
of one or more Classes or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents, or
in the absence of its or such Person’s gross negligence or willful misconduct or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrowers or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of a Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrowers.

10.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent,

 

88



--------------------------------------------------------------------------------

certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or otherwise authenticated by the proper Person or Persons and
upon advice and statements of legal counsel (including, without limitation,
counsel to the Company), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with the written request of the Majority
Lenders or, when applicable hereunder, Majority in Interest of Lenders of Loans
of one or more Classes or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents (to
the extent that such Lenders make any such request in accordance with the Loan
Documents), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

10.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

10.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrowers, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any

 

89



--------------------------------------------------------------------------------

credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of the
Borrowers which may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates.

10.7. Indemnification. The Lenders agree to indemnify the Administrative Agent
and the Joint Lead Arrangers in their capacities as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective shares of the sum of the total
Revolving Exposure, unused Revolving Commitments, the outstanding Term Loans and
unused Term Commitments, in each case on the date on which indemnification is
sought (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their respective shares of such amounts immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, claims, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind whatsoever which may at any time (including,
without limitation, at any time following the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this subsection shall survive the payment of the Loans and all other amounts
payable hereunder.

10.8. Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrowers as though the Administrative Agent
were not the Administrative Agent hereunder and under the other Loan Documents.
With respect to the Loans made by it, the Administrative Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

10.9. Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, each Issuing Bank and the
Company. The Majority Lenders shall, within ten days after receipt of any such
notice of resignation, in consultation with the Company, appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall, unless
an Event of Default shall then be continuing, be subject to approval by the
Company (such approval not to be unreasonably withheld), whereupon such
successor agent shall succeed to and become vested with all of the rights,
powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon the date
of such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent under the Loan Documents shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. The fees payable by

 

90



--------------------------------------------------------------------------------

the Borrowers to a successor Administrative Agent shall be the same as those
payable by the Borrowers to the retiring Administrative Agent unless otherwise
agreed between the Borrowers and such successor. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

10.10. The Joint Lead Arrangers. The Joint Lead Arrangers, the Syndication
Agents and the Documentation Agents, in such capacities, shall have no duties or
responsibilities, and shall incur no obligations or liabilities, under this
Agreement or the other Loan Documents.

SECTION 11

MISCELLANEOUS

11.1. Amendments and Waivers Generally; Amendments to Schedule. (a) Neither this
Agreement nor any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this subsection or subsections 2.10, 2.16 and 2.17. The Majority Lenders and the
Borrowers may, or, with the written consent of the Majority Lenders, the
Administrative Agent and the Borrowers may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for any purpose or (ii) waive, on such terms and conditions as the
Majority Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) reduce the principal amount or extend the final scheduled date of
maturity of any Loan or of any installment thereof, or reduce the stated rate of
any interest or fee payable hereunder (except (1) in connection with any waiver
of applicability of any increase in interest rates during the continuance of an
Event of Default (which waiver shall be effective with the consent of the
Majority Lenders) and (2) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (A)) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitments, in each case without the
consent of each Lender directly affected thereby (except for adjustments from
time to time in accordance with this Agreement), (B) amend, modify or waive the
voting rights of any Lender under this subsection without the written consent of
such Lender, (C) reduce the percentage specified in the definition of Majority
Lenders or Majority in Interest or consent to the assignment or transfer by a
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents without the written consent of all the Lenders, (D) release any
Subsidiary Loan Party from its obligations under the Guarantee Agreement (except
as expressly provided in subsection 11.17 or in accordance with the terms of the
Guarantee Agreement), without the written consent of all Lenders, (E) amend,
modify or waive any provision of Section 10 without the written consent of the
then Administrative Agent or (F) change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of any Class differently than those holding Loans of
any other Class, without the written consent of Lenders representing a Majority
in Interest of each affected Class. Notwithstanding any of the

 

91



--------------------------------------------------------------------------------

foregoing, (1) the portions of the JPMorgan Fee Letter pertaining solely to any
fees payable by the Borrowers to the Administrative Agent may be amended,
modified, supplemented or waived in a written instrument signed only by the
Borrowers and the Administrative Agent; (2) this Agreement may be amended and
supplemented in the manner contemplated under and in accordance with subsections
2.10, 2.16 and 2.17; (3) no Defaulting Lender shall have any right to approve or
disapprove of any amendment, modification, waiver or consent hereunder, except
that the Revolving Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender; (4) the terms and
provisions of any Letter of Credit and any Time Draft may be amended, modified,
supplemented or waived in a written instrument signed only by the Issuing Bank
that issued such Letter of Credit or Time Draft (as applicable) and the Company
(except to the extent provided in subsection 3.1(a)(proviso) and 3.1(b)(ii));
and (5) the percentages contained in the definitions of “Company Percentage” and
“Additional Borrower Percentage” may be amended in accordance with the
definitions thereof without any consent of the Administrative Agent or any
Lender so long as at all times the percentages in both such definitions shall
equal 100% in the aggregate.

(b) Schedules I, II and IV may be amended as follows:

(i) Schedule I will be amended to add another Person as a Lender hereunder and
to include such new Lender’s Commitment, and/or to change any existing Lender’s
Commitment, in any such case in accordance with any increase in the Revolving
Commitments hereunder in accordance with subsection 2.10 or the establishment of
Incremental Term Commitments in accordance with subsection 2.16, upon execution
and delivery by the new Lender, the Borrowers and the Administrative Agent of a
New Revolving Lender Supplement, by the existing Lender, the Borrowers and the
Administrative Agent of a Revolving Commitment Increase Supplement or by the
Incremental Term Lenders of any Series, the Company and the Administrative Agent
of an Incremental Facility Agreement, as applicable.

(ii) Schedule II will be amended to change administrative information contained
therein (other than any interest rate definition, Funding Time, Payment Time or
notice time contained therein), upon execution and delivery by the Company and
the Administrative Agent of a Schedule Amendment providing for such amendment.

(iii) Schedule II will be amended to amend or modify any Funding Time, Payment
Time or notice time contained therein, upon execution and delivery by the
Company, the Majority Lenders (or Majority in Interest of affected Lenders, if
not all Lenders are affected by such amendment or modification) and the
Administrative Agent of a Schedule Amendment providing for such amendment.

(iv) Schedule II will be amended to change any interest rate definition
contained therein or to add additional Available Foreign Currencies (and related
interest rate definitions and administrative information), upon execution and
delivery by the Company, all the Lenders (or all the Lenders of any affected
Class, if not all Lenders are affected by such amendment or modification) and
the Administrative Agent of a Schedule Amendment providing for such amendment.

 

92



--------------------------------------------------------------------------------

(v) Schedule IV will be amended to designate other Lenders as additional Issuing
Banks, and add administrative information with respect thereto, upon execution
and delivery by the Company, the Administrative Agent and such additional
Issuing Bank of a Schedule Amendment providing for such amendment.

(vi) Schedule IV will be amended to change administrative information with
respect to Issuing Banks, upon execution and delivery by the Company, the
Administrative Agent and such Issuing Bank, as the case may be, of a Schedule
Amendment providing for such amendment.

(c) Any waiver and any amendment, supplement or modification obtained or made in
accordance with subsection 11.1(a) or (b) shall apply equally to each of the
Lenders and shall be binding upon the Borrowers, the Lenders, the Issuing Banks,
the Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrowers, the Lenders, the Issuing Banks, and the Administrative
Agent shall be restored to their former positions and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

(d) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without any notice to or consent of any Lender unless expressly required
by subsection 11.1) to take any action reasonably requested by the Borrowers to
the extent necessary to permit the consummation of any transaction permitted by
the Loan Documents or that has been consented to in accordance with subsection
11.1.

 

93



--------------------------------------------------------------------------------

11.2. Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, and in each case
shall be deemed to have been duly given or made when received in the case of
registered or certified mail, postage prepaid (except that, if not received
during normal business hours of the recipient, shall be deemed to have been
received at the opening of business on the next Business Day for the recipient),
addressed as follows in the case of the Borrowers and the Administrative Agent,
and as set forth in Schedule I in the case of the other parties hereto, or to
such other address as may be hereafter notified by the respective parties
hereto:

 

The Borrowers:   

Harman International

Industries, Incorporated

400 Atlantic Street

15th Floor

Stamford, CT 06901

Attention: Herbert Parker, Chief Financial

Officer and Executive Vice President

Fax: 203-328-3953

Attention: Todd Suko, Executive Vice

President and General Counsel

Fax: 203-328-3978

The Administrative Agent:   

For notices regarding Loans denominated in

Dollars:

JPMorgan Chase Bank, N.A.

Loan and Agency Services

10 South Dearborn, Floor 07

Chicago, IL 60603-2003

Attention: April Yebd

Fax: 1-888-208-7168

Email: jpm.agency.servicing.6@jpmchase.com

 

For notices regarding Loans denominated in

Available Foreign Currencies:

J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf

London E14 5JP, United Kingdom

Attention: Loan Agency

Fax: 44 (0)-207-777-2360

provided that any Notice of Borrowing, Notice of Continuation, Notice of
Conversion, or any notice pursuant to subsections 2.4, 2.5 or 3.2 shall not be
effective until received. Notices delivered through electronic communications to
the extent provided in paragraph (b) below, shall be effective as provided in
said paragraph (b).

(b) Notices and other communications to the Administrative Agent, the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures prescribed or approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified the Administrative Agent and the Company that it is
incapable of receiving such notices under such Section by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

94



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

11.5. Payment of Expenses and Taxes. Each Borrower agrees (a) to pay or
reimburse the Administrative Agent for such Borrower’s Applicable Percentage of
all the Administrative Agent’s reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
each Lender and the Administrative Agent for such Borrower’s Applicable
Percentage of all such Lender’s and the Administrative Agent’s costs and
expenses reasonably incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent and any advisor (of
the type contemplated by any Loan Document to be engaged by the Administrative
Agent) retained by the Administrative Agent, (c) to pay, indemnify, and hold
each Lender and the Administrative Agent harmless from, such Borrower’s
Applicable Percentage of any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver

 

95



--------------------------------------------------------------------------------

or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to indemnify and hold the Administrative
Agent, the Joint Lead Arrangers and each Lender, their respective affiliates,
and their and their affiliates’ respective officers, directors, trustees,
advisors, employees, agents and controlling persons, (each, an “indemnified
person”) harmless from and against such Borrower’s Applicable Percentage of any
and all liabilities, obligations, losses, damages, judgments, claims, penalties,
costs, expenses or disbursements of any kind or nature whatsoever arising out of
(i) claims, actions, suits or proceedings brought by third parties with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement or the use of the proceeds of the Extensions of Credit or (ii) any
actual or alleged presence or release of Materials of Environmental Concern on
or from any property currently or formerly owned or operated by the Company or
any of its Subsidiaries, or any violation of or liability under Environmental
Laws related in any way to the Company or any of its Subsidiaries (all the
foregoing, collectively, the “indemnified liabilities”), provided, that the
Borrowers shall have no obligation hereunder to any indemnified person with
respect to indemnified liabilities arising from (A) the gross negligence or
willful misconduct of such indemnified person or any affiliate, officer,
director, trustee, advisor, employee, agent or controlling person thereof,
(B) any claim brought by a Borrower against an indemnified person for such
indemnified person’s bad faith breach of its obligations under any Loan Document
or (C) legal proceedings commenced against such indemnified person by any
security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such.
The agreements in this subsection shall survive repayment of the Loans and all
other amounts payable hereunder.

11.6. Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrowers, the Lenders,
the Administrative Agent and their respective successors and assigns, except
that the Borrowers may not assign or transfer any of their rights or obligations
under this Agreement without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee in accordance with the provisions of clause
(c) of this subsection, (ii) by way of participation in accordance with the
provisions of clause (b) of this subsection or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
11.6(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection 11.6(f) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other entities (“Participants”) participating interests in any Loan owing to
such Lender, any Commitment of such Lender or any other interest of such Lender
hereunder and under the other Loan Documents. In the event of any such sale by a
Lender of a participating interest to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance of
such obligations, such Lender shall remain the holder of any such Extension of
Credit for all purposes under this Agreement and the other Loan Documents, and
the Borrowers,

 

96



--------------------------------------------------------------------------------

the other Lenders, the Issuing Banks and the Administrative Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. Any
agreement or instrument pursuant to which a Lender sells any such participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment or waiver of
any provision of any Loan Document, or any consent to any departure by the
Borrowers therefrom, except that such agreement or instrument may provide that
the Lender will not, without the consent of the Participant, agree to any such
amendment, waiver or consent that would (i) reduce the principal of, or interest
on (except in connection with any waiver of applicability of any increase in
interest rates during the continuance of an Event of Default), the Loans of the
applicable Class or any fees payable to all of the Lenders of such Class
hereunder, or postpone the final scheduled date of maturity of Loans of the
applicable Class or of any installment thereof, in each case solely to the
extent such amendment, waiver or consent directly affects the Loan or Loans in
which the Participant is participating (provided that any waiver of any Default
or Event of Default shall not constitute any amendment to the terms of any such
participation, and that any increase in any Commitment or in the principal
amount of any Loan or any interest thereon shall be permitted without the
consent of any Participant if the Participant’s participation in any Loan is not
increased as a result thereof). The Borrowers agree that if amounts outstanding
under this Agreement are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in subsection 11.7(a) as fully as if it were a
Lender hereunder. In the case of any such participation, the Participant shall
not have any rights under this Agreement or any of the other Loan Documents (the
Participant’s rights against such Lender in respect of such participation being
limited solely to those set forth in the agreement executed by such Lender in
favor of the Participant relating thereto) and all amounts payable by the
Borrowers hereunder shall be determined as if such Lender had not sold such
participation to such Participant; provided that each Participant shall be
entitled to the benefits of subsections 4.4, 4.5 and 4.6 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if it were a Lender; and provided, further, that no Participant shall be
entitled to receive any greater amount pursuant to any such subsection than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred. Notwithstanding the foregoing, a Participant
shall not be entitled to the benefits of subsection 4.5 unless each Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of each Borrower, to comply with subsection 4.5 as
though it were a Lender. Each Lender having sold a participation in any of its
Obligations, acting solely for this purpose as non-fiduciary agent for the
Borrowers, shall maintain a register for the recordation of the names and
addresses of each Participant (and each change thereto, whether by assignment or
otherwise) and the principal amounts of such Participant’s interest in any
Obligation, in any Commitment and in any right to receive any payments hereunder
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any

 

97



--------------------------------------------------------------------------------

Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(c) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time and from time to time assign
to any Lender or any Affiliate thereof or, with the consent of the Company and
the Administrative Agent (which in each case shall not be unreasonably withheld
or delayed, and provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice of
the proposed assignment), to an additional bank or financial institution (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to an Assignment and Acceptance executed
by such Assignee, such assigning Lender (and, in the case of an Assignee that is
not then a Lender of the same Class as the assigning Lender or an affiliate
thereof, by the Company and the Administrative Agent) and delivered to the
Administrative Agent for its acceptance and recording in the Register, provided
that, in the case of any such assignment to a Lender that is not the same Class
as the assigning Lender, an additional bank or financial institution, the
aggregate amount of the Commitment being assigned and, if such assignment is of
less than all of the rights and obligations of the assigning Lender, the
aggregate amount of the Commitment remaining with the assigning Lender are each
not less than $5,000,000 (or such lesser amount as may be agreed to by the
Company and the Administrative Agent). Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in such Assignment
and Acceptance, (i) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(ii) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto). Notwithstanding any
provision of this paragraph (c) and paragraph (e) of this subsection, the
consent of the Company shall not be required for any assignment which occurs at
any time when any of the events described in subsection 9(f)(i) or (ii) shall
have occurred and be continuing.

(d) The Administrative Agent shall, on behalf of the Borrowers, maintain at the
address of the Administrative Agent referred to in subsection 11.2 a copy of
each Assignment and Acceptance delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amounts of the Loans owing by each Borrower to,
each Lender, from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and each Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of a Loan or other obligation hereunder as the owner thereof for
all purposes of this Agreement and

 

98



--------------------------------------------------------------------------------

the other Loan Documents, notwithstanding any notice to the contrary. Any
assignment of any Loan or other obligation hereunder shall be effective only
upon appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by each Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or an affiliate thereof, by the Company and the Administrative Agent)
together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Company.

(f) Each Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee, subject to the
provisions of subsection 11.16, any and all financial information in such
Lender’s possession concerning the Company and its Affiliates which has been
delivered to such Lender by or on behalf of such Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of such
Borrower in connection with such Lender’s credit evaluation of such Borrower and
its Affiliates prior to becoming a party to this Agreement, provided, that the
Lenders shall take such steps as reasonably necessary to ensure that
confidential information will be treated in a confidential manner as required by
subsection 11.16.

(g) For the avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this subsection concerning assignments of Loans relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Lender of any Loan to any Federal Reserve Bank in accordance
with applicable law.

11.7. Adjustments; Set-off. (a) Except as otherwise expressly provided herein,
and subject to the provisions of subsection 2.13, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of its Loans or
other Company Obligations or Additional Borrower Obligations, as applicable,
then due and owing, or interest thereon (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
subsection 9(f), or otherwise), in a greater proportion than any such payment to
any other Lender, if any, in respect of such other Lender’s Loans or other
Company Obligations or Additional Borrower Obligations, as applicable, then due
and owing, or interest thereon, such Benefited Lender shall notify the
Administrative Agent and purchase (for cash at face value) from the other
Lenders a participating interest in such portion of each such other Lender’s
Loans or other Company Obligations or Additional Borrower Obligations, as
applicable, or shall make such other adjustments as shall be equitable, as shall
be necessary to cause such Benefited Lender to share the excess payment ratably
with the other Lenders in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other Company Obligations or
Additional Borrower Obligations, as applicable, owing to them; provided,
however, that if any such participations are purchased and all or any portion of
such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase

 

99



--------------------------------------------------------------------------------

shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest. The provisions of this subsection shall
not be construed to apply to (i) any payment made by a Borrower pursuant to and
in accordance with the express terms of this Agreement or (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or other Company Obligations or Additional
Borrower Obligations, as applicable, to any Transferee, other than to a Borrower
or an Affiliate of a Borrower (as to which the provisions of this subsection
shall apply).

(b) Subject to the provisions of subsection 2.13, if an Event of Default shall
have occurred and be continuing, each Lender shall have the right, without prior
notice to a Borrower, any such notice being expressly waived by the Borrowers to
the extent permitted by applicable law, upon any amount becoming due and payable
by a Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims (other than Hedging
Agreements entered into by such Borrower and such Lender), in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower. Each Lender agrees
promptly to notify the Borrowers and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

11.8. Judgment. (a) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding the day on which final
judgment is given.

(b) The obligation of a Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in the Judgment Currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to such Lender or the Administrative Agent (as the case may be) in the
Agreement Currency, the applicable Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the Agreement Currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent (as the case may be), such Lender or the
Administrative Agent (as the case may be) agrees to remit to such Borrower such
excess.

11.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission or

 

100



--------------------------------------------------------------------------------

other means of electronic communication), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Company and the Administrative Agent. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.11. Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

11.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.13. Submission to Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Courts of the State of New York, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages;

 

101



--------------------------------------------------------------------------------

provided that nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding against the Company, the Additional Borrower, any Loan
Party or any of their respective properties in the courts of any jurisdiction
for the purpose of the recognition or enforcement of any judgment.

11.14. Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

11.15. WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

11.16. Confidentiality. (a) Each of the Administrative Agent, each Issuing Bank
and each Lender agrees to keep confidential all information provided to it by
the Company or any of its Subsidiaries pursuant to or in connection with this
Agreement, other than any information that is available to such Person on a
non-confidential basis prior to disclosure by the Company or any of its
Subsidiaries (collectively, the “Information”); provided that nothing herein
shall prevent any Lender from disclosing any such Information (i) to the
Administrative Agent or any other Lender, (ii) to any Transferee or prospective
Transferee which agrees to be bound by the provisions of this subsection 11.16
or substantially equivalent provision, (iii) to its employees, directors,
agents, attorneys, accountants and other professional advisors (it being
understood that all such Persons to whom disclosure is made shall be informed of
the confidential nature of such Information and shall be instructed to and agree
to keep such information strictly confidential), (iv) upon the request or demand
of any Governmental Authority having jurisdiction over it, (v) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (vi) which has been publicly
disclosed by the Company or (vii) in connection with the exercise of any remedy
hereunder.

(b) Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Company, the Administrative Agent, each Lender and the
respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
each of the foregoing and their Affiliates), and any other party, may disclose
to any and all Persons, without limitation of any kind, (i) any information

 

102



--------------------------------------------------------------------------------

with respect to the U.S. federal and state income tax treatment of the
transactions contemplated hereby and any facts that may be required to
understand such tax treatment, which facts shall not include for this purpose
the names of the parties or any other Person named herein, or information that
would permit identification of the parties or such other Persons, or any pricing
terms or other nonpublic business or financial information that is unrelated to
such tax treatment or facts and (ii) all materials of any kind (including
opinions or other tax analyses) that are provided to any of the Persons referred
to above relating to such tax treatment or facts

11.17. Release of Guarantees. A Subsidiary Loan Party (a) shall be released from
its obligations under the Guarantee Agreement in accordance with the terms of
the Guarantee Agreement and (b) shall automatically be released from its
obligations under the Guarantee Agreement upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Majority Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
release pursuant to this subsection, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents and take
all such actions that such Loan Party shall reasonably request to evidence such
release. Any execution and delivery of documents pursuant to this subsection
shall be without recourse to or warranty by the Administrative Agent.

11.18. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this subsection shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

11.19. USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA PATRIOT Act hereby notifies each Borrower that pursuant to the requirements
of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that is required to enable such Lender to
identify such Borrower in accordance with the USA PATRIOT Act. Each Borrower
will provide such information to such Lender at its written request.

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, By:  

/s/ Todd Suko

  Name: Todd Suko   Title:   Executive Vice President and General     Counsel
HARMAN HOLDING GMBH & CO. KG, By:   Harman Management GmbH,   Its General
Partner By:  

/s/ Todd A. Suko

  Name: Todd A. Suko   Title:   Managing Director with sole power of
representation JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender By:
 

/s/ James A. Knight

  Name: James A. Knight   Title:   Vice President



--------------------------------------------------------------------------------

  LENDER SIGNATURE PAGE TO   THE MULTI-CURRENCY CREDIT AGREEMENT Name of Lender,
  HSBC Bank USA, N.A.,     By:  

/s/ Diana M. Zieske

  Name: Diana M. Zieske   Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,   Wells Fargo Bank, N.A.     By:  

/s/ Robert J. Milas

  Name: Robert J. Milas   Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender, UniCredit Bank AG, New York Branch, By:  

/s/ Ken Hamilton

  Name: Ken Hamilton   Title: Director For any Lender requiring a second
signature line: By:  

/s/ Edward Kulesza

  Name: Edward Kulesza   Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,   Bank of America, N.A.,     By:  

/s/ Steven J. Melicharek

  Name: Steven J. Melicharek   Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,     The Bank of Tokyo-Mitsubishi UFJ, Ltd.,       By:  

/s/ Maria Iarriccio

  Name: Maria Iarriccio   Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,   TD Bank, N.A.,     By:  

/s/ Marla Willner

  Name: Marla Willner   Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,   RBS Citizens, N.A.,     By:  

/s/ Ramez Gobran

  Name: Ramez Gobran   Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,     KeyBank National Association,       By:  

/s/ James A. Gelle

  Name: James A. Gelle   Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,     Citibank, N.A.,       By:  

/s/ William McAndrew

  Name: William McAndrew   Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender, DBS Bank Ltd., Los Angeles Agency, By:  

/s/ James McWalters

  Name: James McWalters   Title: General Manager & Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,   Branch Banking and Trust Company,     By:  

/s/ Kenneth M. Blackwell

  Name: Kenneth M. Blackwell   Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,   U.S. Bank, National Association,     By:  

/s/ Patrick McGraw

  Name: Patrick McGraw   Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender, People’s United Bank, By:  

/s/ John J. Kenny

  Name: John J. Kenny   Title: Vice President For any Lender requiring a second
signature line: By:  

/s/ Joseph McCoy

  Name: Joseph McCoy   Title: Commercial Loan Team Leader, SVP



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,   City National Bank,     By:  

/s/ Jeanine Smith

  Name: Jeanine Smith   Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender, Chang Hwa Commercial Bank Ltd., Los Angeles Branch, By:  

/s/ Chu-I Hung

  Name: Chu-I Hung   Title: Vice President & General Manager



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,   Land Bank of Taiwan,   New York Branch,     By:  

/s/ Henry Leu

  Name: Henry Leu   Title: SVP & General Manager



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,   Mega International Commercial Bank Co., Ltd.,   New York
Branch,     By:  

/s/ Luke Hwang

  Name: Luke Hwang   Title: VP & DGM



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender, E.Sun Commercial Bank, Ltd., Los Angeles Branch, By:  

/s/ Edward Chen

  Name: Edward Chen   Title: VP & General Manager